Exhibit 10.1

Execution Version

 

 

 

Published CUSIP Number: 3137LEAC7

TERM LOAN AGREEMENT

Dated as of November 22, 2011

by and among

FEDERAL REALTY INVESTMENT TRUST,

as Borrower,

THE FINANCIAL INSTITUTIONS PARTY HERETO

AND THEIR PERMITTED ASSIGNEES UNDER SECTION 12.6.,

as Lenders,

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

CAPITAL ONE, N.A.,

as Syndication Agent,

PNC CAPITAL MARKETS LLC

and

CAPITAL ONE, N.A.,

as Joint Lead Arrangers and Joint Book

Runners

and

each of

REGIONS BANK

and

SUNTRUST BANK,

as a Documentation Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article I. Definitions      1        Section 1.1. Definitions.      1       
Section 1.2. General; References to Eastern Time.      23        Section 1.3.
Financial Attributes of Non-Wholly Owned Subsidiaries.      24    Article II.
Credit Facility      24        Section 2.1. Loans.      24        Section 2.2.
Rates and Payment of Interest on Loans.      24        Section 2.3. Number of
Interest Periods.      26        Section 2.4. Repayment of Loans.      26       
Section 2.5. Prepayments.      26        Section 2.6. Continuation.      26     
  Section 2.7. Conversion.      27        Section 2.8. Notes.      27       
Section 2.9. Additional Loans.      28    Article III. Payments, Fees and Other
General Provisions      28        Section 3.1. Payments.      28       
Section 3.2. Pro Rata Treatment.      29        Section 3.3. Sharing of
Payments, Etc.      29        Section 3.4. Several Obligations.      30       
Section 3.5. Fees.      30        Section 3.6. Computations.      30       
Section 3.7. Usury.      30        Section 3.8. Statements of Account.      31
       Section 3.9. Defaulting Lenders.      31        Section 3.10. Taxes;
Foreign Lenders.      32    Article IV. Yield Protection, Etc.      34       
Section 4.1. Additional Costs; Capital Adequacy.      34        Section 4.2.
Suspension of LIBOR Loans.      35        Section 4.3. Illegality.      36     
  Section 4.4. Compensation.      36        Section 4.5. Treatment of Affected
Loans.      36        Section 4.6. Affected Lenders.      37        Section 4.7.
Change of Lending Office.      38        Section 4.8. Assumptions Concerning
Funding of LIBOR Loans.      38    Article V. Conditions Precedent      38     
  Section 5.1. Initial Conditions Precedent.      38        Section 5.2.
Conditions Precedent to All Loans.      40    Article VI. Representations and
Warranties      41        Section 6.1. Representations and Warranties.      41
       Section 6.2. Survival of Representations and Warranties, Etc.      47   

 

- i -



--------------------------------------------------------------------------------

Article VII. Affirmative Covenants      47        Section 7.1. Preservation of
Existence and Similar Matters.      47        Section 7.2. Compliance with
Applicable Law and Material Contracts.      47        Section 7.3. Maintenance
of Property.      47        Section 7.4. Conduct of Business.      48       
Section 7.5. Insurance.      48        Section 7.6. Payment of Taxes and Claims.
     48        Section 7.7. Books and Records; Inspections.      48       
Section 7.8. Use of Proceeds.      49        Section 7.9. Environmental Matters.
     49        Section 7.10. Further Assurances.      49        Section 7.11.
Reserved.      49        Section 7.12. REIT Status.      49        Section 7.13.
Exchange Listing.      49        Section 7.14. Guarantors.      50    Article
VIII. Information      50        Section 8.1. Quarterly Financial Statements.   
  50        Section 8.2. Year-End Statements.      51        Section 8.3.
Compliance Certificate.      51        Section 8.4. Other Information.      52
       Section 8.5. Electronic Delivery of Certain Information.      54       
Section 8.6. Public/Private Information.      54        Section 8.7. USA Patriot
Act Notice; Compliance.      55    Article IX. Negative Covenants      55       
Section 9.1. Financial Covenants.      55        Section 9.2. Investments
Generally.      56        Section 9.3. Liens; Negative Pledges.      57       
Section 9.4. Restrictions on Intercompany Transfers.      57        Section 9.5.
Merger, Consolidation, Sales of Assets and Other Arrangements.      58       
Section 9.6. Plans.      59        Section 9.7. Fiscal Year.      59       
Section 9.8. Modifications of Organizational Documents.      59       
Section 9.9. Transactions with Affiliates.      59        Section 9.10.
Environmental Matters.      59        Section 9.11. Non-Controlled Properties.
     60        Section 9.12. Derivatives Contracts.      60        Section 9.13.
Anti-Terrorism Laws.      60    Article X. Default      60        Section 10.1.
Events of Default.      60        Section 10.2. Remedies Upon Event of Default.
     63        Section 10.3. Marshaling; Payments Set Aside.      64       
Section 10.4. Allocation of Proceeds.      65        Section 10.5. Rescission of
Acceleration by Requisite Lenders.      65        Section 10.6. Performance by
Administrative Agent.      65        Section 10.7. Rights Cumulative.      66   

 

- ii -



--------------------------------------------------------------------------------

Article XI. The Administrative Agent      66        Section 11.1. Appointment
and Authorization.      66        Section 11.2. PNC Bank as Lender.      67     
  Section 11.3. Approvals of Lenders.      67        Section 11.4. Notice of
Events of Default.      68        Section 11.5. Administrative Agent’s Reliance.
     68        Section 11.6. Indemnification of Administrative Agent.      68   
    Section 11.7. Lender Credit Decision, Etc.      69        Section 11.8.
Successor Administrative Agent.      70        Section 11.9. Titled Agents.     
70        Section 11.10. No Reliance on Administrative Agent’s Customer
Identification Program.      71    Article XII. Miscellaneous      71       
Section 12.1. Notices.      71        Section 12.2. Expenses.      73       
Section 12.3. Stamp, Intangible and Recording Taxes.      73       
Section 12.4. Setoff.      74        Section 12.5. Litigation; Jurisdiction;
Other Matters; Waivers.      74        Section 12.6. Successors and Assigns.   
  75        Section 12.7. Amendments and Waivers.      78        Section 12.8.
Nonliability of Administrative Agent and Lenders.      79        Section 12.9.
Confidentiality.      79        Section 12.10. Indemnification.      80       
Section 12.11. Termination; Survival.      82        Section 12.12. Severability
of Provisions.      82        Section 12.13. GOVERNING LAW.      83       
Section 12.14. Counterparts.      83        Section 12.15. Obligations with
Respect to Loan Parties.      83        Section 12.16. Independence of
Covenants.      83        Section 12.17. Limitation of Liability.      83       
Section 12.18. Entire Agreement.      84        Section 12.19. Construction.   
  84        Section 12.20. Headings.      84        Section 12.21. Limitation of
Liability of Trustees, Etc.      84   

SCHEDULE I    Commitments    SCHEDULE 1.1.(a)    List of Loan Parties   
SCHEDULE 6.1.(b)    Ownership Structure    SCHEDULE 6.1.(f)    Properties   
SCHEDULE 6.1.(g)    Indebtedness and Guaranties    SCHEDULE 6.1.(i)   
Litigation    SCHEDULE 6.1.(z)    Unencumbered Assets    EXHIBIT A    Form of
Assignment and Assumption Agreement    EXHIBIT B    Form of Guaranty    EXHIBIT
C    Form of Notice of Borrowing    EXHIBIT D    Form of Notice of Continuation
   EXHIBIT E    Form of Notice of Conversion    EXHIBIT F    Form of Note   

 

- iii -



--------------------------------------------------------------------------------

EXHIBIT G    Form of Opinion of Counsel    EXHIBIT H    Form of Compliance
Certificate   

 

- iv -



--------------------------------------------------------------------------------

THIS TERM LOAN AGREEMENT (this “Agreement”) dated as of November 22, 2011, by
and among FEDERAL REALTY INVESTMENT TRUST, a real estate investment trust formed
under the laws of the State of Maryland (the “Borrower”), each of the financial
institutions initially a signatory hereto together with their successors and
permitted assignees under Section 12.6. (the “Lenders”), PNC BANK, NATIONAL
ASSOCIATION, as Administrative Agent (together with its successors and permitted
assigns, the “Administrative Agent”), CAPITAL ONE, N.A., as Syndication Agent
(the “Syndication Agent”), PNC CAPITAL MARKETS LLC and CAPITAL ONE, N.A., as
Joint Lead Arrangers and Joint Book Runners (each, an “Arranger”), and each of
REGIONS BANK and SUNTRUST BANK, as a Documentation Agent (each, a “Documentation
Agent”).

WHEREAS, the Lenders desire to make available to the Borrower unsecured term
loans in an aggregate principal amount of $275,000,000, on the terms and
conditions contained herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

ARTICLE I. DEFINITIONS

Section 1.1. Definitions.

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

“Additional Costs” has the meaning given that term in Section 4.1.(b).

“Adjusted EBITDA” means, for any given period, (a) the EBITDA of the Borrower
and its Subsidiaries determined on a consolidated basis for such period
(including the Borrower’s Ownership Share of EBITDA of its Unconsolidated
Affiliates as set forth in clause (b) of the definition of EBITDA), minus
(b) Capital Reserves.

“Adjusted Total Asset Value” means Total Asset Value determined exclusive of
assets that are owned by Excluded Subsidiaries, Unconsolidated Affiliates or the
Specified Non-Wholly Owned Subsidiaries.

“Administrative Agent” means PNC Bank, National Association as contractual
representative of the Lenders under this Agreement, or any successor
Administrative Agent appointed pursuant to Section 11.8.

“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of the
Borrower.

“Agreement Date” means the date as of which this Agreement is dated.



--------------------------------------------------------------------------------

“Anti-Terrorism Laws” means any Applicable Law relating to terrorism or money
laundering, including Executive Order No. 13224, the USA Patriot Act, the laws
comprising or implementing the Bank Secrecy Act, and the laws administered by
OFAC (as any of the foregoing laws may from time to time be amended, renewed,
extended, or replaced).

“Applicable Law” means all applicable provisions of international, foreign,
federal, state and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes, executive orders, and administrative or judicial precedents
or authorities, including the interpretation, implementation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all applicable administrative
orders, directed duties, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authority.

“Applicable Margin” means the percentage rate set forth in the table below
corresponding to the level (each a “Level”) into which the Borrower’s Credit
Rating then falls. As of the Agreement Date, the Applicable Margin is determined
based on Level 2. Any change in the Borrower’s Credit Rating which would cause
it to move to a different Level shall be effective as of the first Business Day
of the first calendar month immediately following receipt by the Administrative
Agent of written notice delivered by the Borrower in accordance with
Section 8.4.(n) that the Borrower’s Credit Rating has changed; provided,
however, if the Borrower has not delivered the notice required by such Section
but the Administrative Agent becomes aware that the Borrower’s Credit Rating has
changed, then the Administrative Agent may, in its sole discretion, adjust the
Level by written notice to the Borrower (provided, however, that the
Administrative Agent’s failure to give such notice shall not change the
effectiveness of the adjustment of the Level) effective as of the first Business
Day of the first calendar month following the date the Administrative Agent
becomes aware that the Borrower’s Credit Rating has changed. During any period
that the Borrower has received two Credit Ratings that are not equivalent, the
Applicable Margin shall be determined based on the Level corresponding to the
higher of such two Credit Ratings unless the difference in the Credit Ratings is
greater than one ratings level, in which case the Applicable Margin shall be
determined by reference to the ratings level immediately below the higher of the
two Credit Ratings. During any period for which the Borrower has received a
Credit Rating from only one Rating Agency, then the Applicable Margin shall be
determined based on such Credit Rating. During any period that the Borrower has
not received a Credit Rating from any Rating Agency, the Applicable Margin shall
be determined based on Level 5. The provisions of this definition shall be
subject to Section 2.2.(c).

 

Level

  

Borrower’s Credit Rating

(S&P/Moody’s or

equivalent)

   Applicable Margin  for
LIBOR Loans     Applicable Margin for
Base Rate Loans  

1

   A-/A3 (or equivalent) or better      1.30 %      0.30 % 

2

   BBB+/Baa1 (or equivalent)      1.45 %      0.45 % 

3

   BBB/Baa2 (or equivalent)      1.70 %      0.70 % 

4

   BBB-/Baa3 (or equivalent)      2.05 %      1.05 % 

5

   Lower than BBB-/Baa3 (or equivalent)      2.50 %      1.50 % 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.

“Arranger” has the meaning set forth in the introductory paragraph hereof and
shall include each Arranger’s successors and permitted assigns.

 

- 2 -



--------------------------------------------------------------------------------

“Assignment and Assumption” means an Assignment and Assumption Agreement among a
Lender, an Eligible Assignee and the Administrative Agent, substantially in the
form of Exhibit A.

“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.

“Base Rate” means for any day, a fluctuating per annum rate of interest equal to
the highest of (a) the interest rate per annum announced from time to time by
the Lender then acting as the Administrative Agent at its Principal Office as
its then prime rate, which rate may not be the lowest rate then being charged
commercial borrowers by such Lender, (b) the Federal Funds Open Rate plus
one-half of one percent (0.50%), or (c) the Daily LIBOR Rate plus one percent
(1.0%), so long as the Daily LIBOR Rate is offered, ascertainable and not
unlawful.

“Base Rate Loan” means any portion of a Loan bearing interest at a rate based on
the Base Rate.

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

“Blocked Person” has the meaning given that term in Section 6.1.(x).

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

“Borrower Information” has the meaning given that term in Section 2.2.(c).

“Business Day” means any day other than a Saturday or Sunday or a legal holiday
on which commercial lenders are authorized or required to be closed for business
in Pittsburgh, Pennsylvania and, if the applicable Business Day relates to a
LIBOR Loan, such day must also be a day on which dealings are carried on in the
London interbank market. Unless specifically referenced in this Agreement as a
Business Day, all references to “days” shall be to calendar days.

“Capital Reserves” means, for any period and with respect to any: (i) portion of
a Property developed with improvements utilized for the retail sale of goods or
services, office space or other use (other than residential apartments), an
amount equal to (a) $0.15 per square foot times, (b) a fraction, the numerator
of which is the number of days in such period and the denominator of which is
365; provided, however, no capital reserves shall be required with respect to
any portion of any such Property which is leased under a ground lease to a third
party that owns the improvements on such portion of such Property; or
(ii) Multifamily Property or any portion of a Property developed with
improvements utilized as residential apartments (other than Properties having
less than 20 residential units), an amount equal to (a) $200 per apartment unit
in such Multifamily Property times, (b) a fraction, the numerator of which is
the number of days in such period and the denominator of which is 365. If the
term Capital Reserves is used without reference to any specific Property, then
the amount shall be determined on an aggregate basis with respect to all Office
Properties, Retail Properties and Multifamily Properties of the Borrower and its
Subsidiaries and a proportionate share of all Office, Retail and Multifamily
Properties of all Unconsolidated Affiliates.

“Capitalization Rate” means 7.25%.

“Capitalized Lease Obligation” means obligations under a lease that are required
to be capitalized for financial reporting purposes in accordance with GAAP. The
amount of a Capitalized

 

- 3 -



--------------------------------------------------------------------------------

Lease Obligation is the capitalized amount of such obligation as would be
required to be reflected on a balance sheet of the applicable Person prepared in
accordance with GAAP as of the applicable date.

“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organisation for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short-term commercial paper rating of at least A-2 or
the equivalent by S&P or at least P-2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets of at least
$500,000,000 and at least 85% of whose assets consist of securities and other
obligations of the type described in clauses (a) through (d) above.

“Commitment” means, as to a Lender, such Lender’s obligation to make a Loan
pursuant to Section 2.1., in an amount up to, but not exceeding, the amount set
forth for such Lender on Schedule I as such Lender’s “Commitment Amount”.

“Compliance Certificate” has the meaning given that term in Section 8.3.

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.6.

“Construction-in-Process” means cash expenditures for land and improvements
(including indirect costs internally allocated and development costs) in
accordance with GAAP on all Development Properties.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Property” means a Property which is an Eligible Property that is
owned in fee simple (or leased under a Ground Lease) by a Guarantor that is not
a Wholly Owned Subsidiary and with respect to which the Borrower or such
Guarantor has the right to take the following actions without the need to obtain
the consent of any Person (other than the Requisite Lenders if required pursuant
to the Loan Documents): (A) to create Liens on such Property as security for
Indebtedness of the Borrower or such Guarantor, as applicable and (B) to sell,
convey, transfer or otherwise dispose of such Property.

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.7.

“Credit Event” means any of the following: (a) the making of any Loan, (b) the
Conversion of a Base Rate Loan into a LIBOR Loan and (c) the Continuation of a
LIBOR Loan.

 

- 4 -



--------------------------------------------------------------------------------

“Credit Percentage” means, as to each Lender, the ratio, expressed as a
percentage, of (a) the unpaid principal amount of such Lender’s Loan to (b) the
aggregate unpaid principal amount of all Loans.

“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.

“Daily LIBOR Rate” means, for any day, the rate per annum determined by the
Administrative Agent by dividing (a) the Published Rate by (b) a number equal to
1.00 minus the LIBOR Reserve Percentage. The Daily LIBOR Rate shall be adjusted
with respect to any Base Rate Loan on and as of the effective date of any change
in the LIBOR Reserve Percentage. The Administrative Agent shall give prompt
notice to the Borrower of the Daily LIBOR Rate as determined or adjusted in
accordance herewith, which determination shall be conclusive absent manifest
error.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.

“Default” means any of the events specified in Section 10.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

“Defaulting Lender” means, subject to Section 3.9.(d), any Lender that (a) has
failed to (i) fund all or any portion of its Loan within 2 Business Days of the
date such Loan was required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s reasonable determination (such reasonableness to be
confirmed by the Administrative Agent) that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing furnished to the
Administrative Agent and the Borrower on or prior to the date which is one
Business Day before the request for such funding is submitted by the Borrower in
order to be effective to exclude such Lender from being a “Defaulting Lender”
hereunder with respect to such requested funding) has not been satisfied, or
(ii) pay to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within 2 Business Days of the date when due,
(b) has notified the Borrower or the Administrative Agent in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s reasonable determination (such reasonableness
to be confirmed by the Administrative Agent) that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement furnished to the
Administrative Agent and the Borrower on or prior to the date which is one
Business Day before the request for such funding is submitted by the Borrower in
order to be effective to exclude such Lender from being a “Defaulting Lender”
hereunder with respect to such requested funding) cannot be satisfied), or
(c) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, or (ii) had appointed for
it a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States of America or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made

 

- 5 -



--------------------------------------------------------------------------------

with such Lender. Any determination by the Administrative Agent that a Lender is
a Defaulting Lender under clauses (a) through (c) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 3.9.(d)) upon delivery of written notice
of such determination to the Borrower and each Lender.

“Derivatives Contract” means any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any
commitment on the part of a Loan Party to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement. Not in limitation of the foregoing, the term “Derivatives Contract”
includes any and all transactions of any kind, and the related confirmations,
which are subject to the terms and conditions of, or governed by, any form of
master agreement published by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange Master Agreement, or any
other master agreement, including any such obligations or liabilities under any
such master agreement.

“Derivatives Support Document” means (i) any Credit Support Annex comprising
part of (and as defined in) any Specified Derivatives Contract, and (ii) any
document or agreement pursuant to which cash, deposit accounts, securities
accounts or similar financial asset collateral are pledged to or made available
for set-off by, a Specified Derivatives Provider, including any banker’s lien or
similar right, securing or supporting Specified Derivatives Obligation.

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) the amount(s)
determined as the mark-to-market value(s) for such Derivatives Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Derivatives Contracts
(which may include the Administrative Agent or any Lender).

“Development Property” means a Property that otherwise qualifies as an Eligible
Property except it is not yet a Retail Property, an Office Property or a
Multifamily Property but is being developed, or will have development commencing
within 12 months of any date of determination, to become one. A Development
Property will cease to constitute a Development Property upon the earlier to
occur of (a) the date that is six months past substantial completion of such
Property and (b) achieving an Occupancy Rate of 85.0%.

“Documentation Agent” has the meaning set forth in the introductory paragraph
hereof and shall include each Documentation Agent’s successors and permitted
assigns.

“Dollars” or “$” means the lawful currency of the United States of America.

“EBITDA” means, with respect to a Person for any period: (a) net income (or
loss) of such Person for such period determined on a consolidated basis, in
accordance with GAAP, exclusive of the following (but only to the extent
included in determination of such net income (loss)): (i) depreciation and
amortization expense; (ii) Interest Expense; (iii) income tax expense; and
(iv) extraordinary or non-recurring gains and losses; plus (b) such Person’s
Ownership Share of EBITDA (as determined in a

 

- 6 -



--------------------------------------------------------------------------------

manner consistent with the foregoing clause (a)) of its Unconsolidated
Affiliates. EBITDA will be adjusted to remove all impact of straight lining of
rents required under GAAP and amortization of intangibles pursuant to FASB ASC
805.

“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 5.1. shall have been
fulfilled or waived by all of the Lenders.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
the Administrative Agent (such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include the Borrower, any of the Borrower’s Affiliates or Subsidiaries or
any Defaulting Lender.

“Eligible Property” means a Property which satisfies all of the following
requirements: (a) such Property is a Retail Property, an Office Property or a
Multifamily Property; (b) neither such Property, nor any interest of the
Borrower, any Subsidiary or any Unconsolidated Affiliate therein (and if such
Property is owned by a Subsidiary or Unconsolidated Affiliate, none of the
Borrower’s direct or indirect ownership interests in such Subsidiary or
Unconsolidated Affiliate) is subject to any Lien other than Permitted Liens
(excluding Permitted Liens of the type described in clauses (g) and (h) of the
definition thereof) or subject to any Negative Pledge; (c) such Property is free
of all structural defects or major architectural deficiencies, title defects,
environmental conditions or other adverse matters except for defects,
deficiencies, conditions or other matters individually or collectively which are
not material to the profitable operation of such Property; and (d) if (i) such
Property is leased by the Borrower, a Subsidiary or Unconsolidated Affiliate
pursuant to a Ground Lease or other lease, (ii) the lessor’s interest in such
Property is subject to a mortgage and (iii) such Ground Lease or lease is
subordinate to such mortgage, then the mortgagee shall have executed a customary
non-disturbance agreement with respect to the rights of the Borrower, such
Subsidiary or Unconsolidated Affiliate under the Ground Lease or other lease.

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials, and, to the extent constituting Applicable Law, any analogous or
comparable state or local laws, regulations or ordinances that concern Hazardous
Materials or protection of the environment.

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.

“Equity Issuance” means any issuance or sale by a Person of any Equity Interest
in such Person and shall in any event include the issuance of any Equity
Interest upon the conversion or exchange of any

 

- 7 -



--------------------------------------------------------------------------------

security constituting Indebtedness that is convertible or exchangeable, or is
being converted or exchanged, for Equity Interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the withdrawal of a member of
the ERISA Group from a Plan subject to Section 4063 of ERISA during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by a member of the ERISA Group of
any liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan; (d) the incurrence by any member of the ERISA Group of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the ERISA group receives notice of the institution of
proceedings to terminate a Plan or Multiemployer Plan by the PBGC; (f) the
failure by any member of the ERISA Group to make when due required contributions
to a Multiemployer Plan or Plan unless such failure is cured within 30 days or
the filing pursuant to Section 412(c) of the Internal Revenue Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard; (g) any other event or condition that might reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan or Multiemployer Plan or the
imposition of liability under Section 4069 or 4212(c) of ERISA; (h) the receipt
by any member of the ERISA Group of any notice or the receipt by any
Multiemployer Plan from any member of the ERISA Group of any notice, concerning
the imposition of Withdrawal Liability or a determination that a Multiemployer
Plan is, or is expected to be, insolvent (within the meaning of Section 4245 of
ERISA), in reorganization (within the meaning of Section 4241 of ERISA), or in
“critical” status (within the meaning of Section 432 of the Internal Revenue
Code or Section 305 of ERISA); (i) the ERISA Group receives notice of the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any member of
the ERISA Group or the imposition of any Lien in favor of the PBGC under Title
IV of ERISA; or (j) the ERISA Group receives notice of a determination that a
Plan is, or is reasonably expected to be, in “at risk” status (within the
meaning of Section 430 of the Internal Revenue Code or Section 303 of ERISA).

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

“Event of Default” means any of the events specified in Section 10.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

“Excluded Subsidiary” means any Subsidiary (a) holding title to assets that are
or are to become collateral for any Secured Indebtedness of such Subsidiary and
(b) that is prohibited from Guarantying the Indebtedness of any other Person
pursuant to (i) any document, instrument, or agreement evidencing such Secured
Indebtedness or (ii) a provision of such Subsidiary’s organizational documents
which provision was included in such Subsidiary’s organizational documents as a
condition to the extension of such Secured Indebtedness.

“Executive Order No. 13224” means the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

 

- 8 -



--------------------------------------------------------------------------------

“Existing Credit Agreement” means that certain Credit Agreement dated as of
July 7, 2011, by and among Borrower, each of the financial institutions
initially a signatory thereto together with their successors and permitted
assignees pursuant to section 12.6. thereof, Wells Fargo Bank, National
Association, as administrative agent, and each of the other parties thereto, as
amended, restated, supplemented, or otherwise modified from time to time.

“Fair Market Value” means, with respect to (a) a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) any other property,
the price which could be negotiated in an arm’s-length free market transaction,
for cash, between a willing seller and a willing buyer, neither of which is
under pressure or compulsion to complete the transaction. Except as otherwise
provided herein, Fair Market Value shall be determined by the Board of Trustees
of the Borrower (or an authorized committee thereof) acting in good faith
conclusively evidenced by a board resolution or written consent thereof
delivered to the Administrative Agent or, with respect to any asset valued at no
more than $1,000,000, such determination may be made by the chief financial
officer of the Borrower evidenced by an officer’s certificate delivered to the
Administrative Agent.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“Federal Funds Open Rate” means, for any day, the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by the Administrative Agent (for purposes of this definition,
an “Alternate Source”) (or if such rate for such day does not appear on the
Bloomberg Screen BTMM (or any substitute screen) or on any Alternate Source, or
if there shall at any time, for any reason, no longer exist a Bloomberg Screen
BTMM (or any substitute screen) or any Alternate Source, a comparable
replacement rate determined by the Administrative Agent at such time (which
determination shall be conclusive absent manifest error); provided however, that
if such day is not a Business Day, the Federal Funds Open Rate for such day
shall be the “open” rate on the immediately preceding Business Day. The rate of
interest charged shall be adjusted as of each Business Day based on changes in
the Federal Funds Open Rate without notice to the Borrower.

“Fee Letter” means that certain fee letter dated as of October 24, 2011, by and
among the Borrower, PNC Bank, the Syndication Agent and the Arrangers.

“Fees” means the fees and commissions provided for or referred to in
Section 3.5. and any other fees payable by the Borrower hereunder, under any
other Loan Document or under the Fee Letter.

“Fixed Charges” means, for any period, the sum of (a) Interest Expense of the
Borrower and its Subsidiaries determined on a consolidated basis and of
Unconsolidated Affiliates for such period, (b) all regularly scheduled principal
payments made with respect to Indebtedness of the Borrower, its Subsidiaries and
its Unconsolidated Affiliates during such period, other than any balloon, bullet
or similar principal payment which repays such Indebtedness in full, and (c) all
Preferred Dividends paid by the Borrower, its Subsidiaries and Unconsolidated
Affiliates during such period (other than such payments to the Borrower and any
Guarantor (including any payments ultimately made to a Guarantor which may pass
through a Subsidiary which is not a Guarantor so long as such amounts are
subsequently passed to a

 

- 9 -



--------------------------------------------------------------------------------

Guarantor promptly after such initial distribution); provided, however that only
the Borrower’s Ownership Share of the amounts (other than inter-company amounts)
set forth in clauses (a) through (c) above with respect to Unconsolidated
Affiliates of the Borrower shall be included in determinations of Fixed Charges.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funds From Operations” means, with respect to a Person and for a given period,
(a) net income (loss) of such Person, excluding gains (or losses) from debt
restructuring and sales of property, plus (b) depreciation with respect to such
Person’s real estate assets and amortization (other than amortization of
deferred financing costs), and after adjustments for unconsolidated partnerships
and joint ventures. Adjustments for unconsolidated partnership and joint
ventures will be calculated to reflect funds from operations on the same basis.
For purposes of this Agreement, Funds From Operations shall be calculated
consistent with the White Paper on Funds from Operations dated April 2002 issued
by National Association of Real Estate Investment Trusts, Inc., but without
giving effect to any supplements, amendments or other modifications promulgated
after the Agreement Date.

“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) or any arbitrator with authority to
bind a party at law and any group or body charged with setting financial,
accounting, or regulatory capital rules or standards (including, without
limitation, the Financial Accounting Standards Board, the Bank for International
Settlements, or the Basel Committee on Banking Supervision or similar authority
to any of the foregoing).

“Ground Lease” means a ground lease or master lease containing the following
terms and conditions: (a) a remaining term (exclusive of any unexercised
extension options) of thirty (30) years or more from the Agreement Date; (b) the
right of the lessee to mortgage and encumber its interest in the leased property
without the consent of the lessor; (c) the obligation of the lessor to give the
holder of any mortgage Lien on such leased property written notice of any
defaults on the part of the lessee and agreement of such lessor that such lease
will not be terminated until such holder has had a reasonable

 

- 10 -



--------------------------------------------------------------------------------

opportunity to cure or complete foreclosures, and fails to do so; (d) reasonable
transferability of the lessee’s interest under such lease, including ability to
sublease; and (e) such other rights customarily required by mortgagees making a
loan secured by the interest of the holder of the leasehold estate demised
pursuant to a ground lease or master lease.

“Guarantor” means, individually and collectively, as the context shall require:
(i) all Material Subsidiaries (other than Excluded Subsidiaries and Subsidiaries
owning Non-Controlled Properties), and (ii) any Subsidiary that elects to become
a Guarantor.

“Guaranty”, “Guaranteed”, “Guarantying” or to “Guarantee” as applied to any
obligation means and includes: (a) a guaranty (other than by endorsement of
negotiable instruments for collection or deposit in the ordinary course of
business), directly or indirectly, in any manner, of any part or all of such
obligation, or (b) an agreement, direct or indirect, contingent or otherwise,
and whether or not constituting a guaranty, the practical effect of which is to
assure the payment or performance (or payment of damages in the event of
nonperformance) of any part or all of such obligation whether by: (i) the
purchase of securities or obligations, (ii) the purchase, sale or lease (as
lessee or lessor) of property or the purchase or sale of services primarily for
the purpose of enabling the obligor with respect to such obligation to make any
payment or performance (or payment of damages in the event of nonperformance) of
or on account of any part or all of such obligation, or to assure the owner of
such obligation against loss, (iii) the supplying of funds to or in any other
manner investing in the obligor with respect to such obligation, (iv) repayment
of amounts drawn down by beneficiaries of letters of credit, or (v) the
supplying of funds to or investing in a Person on account of all or any part of
such Person’s obligation under a Guaranty of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation. As the context requires, “Guaranty” shall also mean the guaranty
executed and delivered pursuant to Section 5.1. or 7.14. and substantially in
the form of Exhibit B.

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold; and (f) electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million.

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed; (b) all obligations of such Person (other
than trade debt incurred in the ordinary course of business), whether or not for
money borrowed (i) represented by notes payable, or drafts accepted, in each
case representing extensions of credit, (ii) evidenced by bonds, debentures,
notes or similar instruments, or (iii) constituting purchase money indebtedness,
conditional sales contracts, title retention debt instruments or other similar
instruments, upon which interest charges are customarily paid or that are issued
or assumed as full or partial payment for property or services rendered;
(c) accounts payable and dividends payable; (d) Capitalized Lease Obligations of
such Person (including ground leases to the extent required under GAAP to be
reported as a liability) and any sale leaseback transactions or other
transaction by which such Person shall remain liable as lessee (or the economic
equivalent thereof) of any real or personal property that it has sold or leased
to another Person; (e) all reimbursement obligations of such Person under any
letters of credit or acceptances (whether or not the same have been presented
for payment); (f) all Off-

 

- 11 -



--------------------------------------------------------------------------------

Balance Sheet Obligations of such Person; (g) all obligations of such Person to
purchase, redeem, retire, defease or otherwise make any payment in respect of
any Mandatorily Redeemable Stock issued by such Person or any other Person,
valued at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; (h) all obligations of such Person in respect
of any purchase obligation, repurchase obligation, takeout commitment or forward
equity commitment, in each case evidenced by a binding agreement (excluding any
such obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests (other than Mandatorily Redeemable Stock)); (i) net obligations
under any Derivatives Contract not entered into as a hedge against existing
Indebtedness (which shall be deemed to have an amount equal to the Derivatives
Termination Value thereof at such time but in no event shall be less than zero);
(j) all Indebtedness of other Persons which such Person has guaranteed or is
otherwise recourse to such Person (except for guaranties of customary exceptions
for fraud, misapplication of funds, environmental indemnities and other similar
exceptions to recourse liability (but not exceptions relating to bankruptcy,
insolvency, receivership or other similar events)); (k) all Indebtedness of
another Person secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien on property
or assets owned by such Person, even though such Person has not assumed or
become liable for the payment of such Indebtedness or other payment obligation;
and (l) such Person’s Ownership Share of the Indebtedness of any Unconsolidated
Affiliate of such Person. By way of example only and not in limitation of the
preceding sentence, Indebtedness of any Person shall include Indebtedness of any
partnership or joint venture in which such Person is a general partner or joint
venturer to the extent of such Person’s Ownership Share of such partnership or
joint venture (except if such Indebtedness, or any portion thereof, is recourse
to such Person, in which case the greater of such Person’s Ownership Share of
such Indebtedness or the amount of the recourse portion of the Indebtedness,
shall be included as Indebtedness of such Person). All Loans shall constitute
Indebtedness of the Borrower.

“Intellectual Property” has the meaning given that term in Section 6.1.(s).

“Interest Expense” means, for any period, without duplication, (a) total
interest expense of the Borrower and its Subsidiaries determined on a
consolidated basis in accordance with GAAP for such period, including
capitalized interest not funded under a construction loan on a consolidated
basis, plus (b) the Borrower’s Ownership Share of total interest expense of
Unconsolidated Affiliates determined in accordance with GAAP for such period,
including capitalized interest not funded under a construction loan.

“Interest Period” means, with respect to each LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan, the last day of the preceding Interest Period for such Loan, and
ending on the numerically corresponding day in the first, third or sixth
calendar month thereafter, or such shorter period acceptable to the Lenders, as
the Borrower may select in a Notice of Borrowing, Notice of Continuation or
Notice of Conversion, as the case may be, except that each Interest Period that
commences on the last Business Day of a calendar month (or on any day for which
there is no numerically corresponding day in the appropriate subsequent calendar
month) shall end on the last Business Day of the appropriate subsequent calendar
month, except in the case of an Interest Period that has a duration of less than
one month.

Notwithstanding the foregoing: (i) if any Interest Period would otherwise end
after the Maturity Date, such Interest Period shall end on the Maturity Date;
and (ii) each Interest Period that would otherwise end on a day which is not a
Business Day shall end on the immediately following Business Day (or, if such
immediately following Business Day falls in the next calendar month, on the
immediately preceding Business Day).

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

- 12 -



--------------------------------------------------------------------------------

“Investment” means, (x) with respect to any Person, any acquisition or
investment (whether or not of a controlling interest) by such Person, by means
of any of the following: (a) the purchase or other acquisition of any Equity
Interest in another Person, (b) a loan, advance or extension of credit to,
capital contribution to, Guaranty of Indebtedness of, or purchase or other
acquisition of any Indebtedness of, another Person, including any partnership or
joint venture interest in such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute the business or a division or operating unit of
another Person and (y) with respect to any Property or other asset, the
acquisition thereof. Any binding commitment to make an Investment in any other
Person, as well as any option of another Person to require an Investment in such
Person, shall constitute an Investment. Except as expressly provided otherwise,
for purposes of determining compliance with any covenant contained in a Loan
Document, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“Investment Grade Rating” means a Credit Rating of BBB-/Baa3 (or the equivalent)
or higher from a Rating Agency.

“Lender” means each financial institution from time to time party hereto as a
“Lender”, together with its respective successors and permitted assigns;
provided, however, that the term “Lender” except as otherwise expressly provided
herein, shall exclude any Lender (or its Affiliates) in its capacity as a
Specified Derivatives Provider.

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.

“Level” has the meaning given that term in the definition of the term
“Applicable Margin.”

“LIBOR” means, for the Interest Period for any LIBOR Loan, the interest rate per
annum determined by the Administrative Agent by dividing (the resulting quotient
rounded upwards, if necessary, to the nearest 1/100th of 1% per annum) (a) the
rate which appears on the Bloomberg Page BBAM1 (or on such other substitute
Bloomberg page that displays rates at which US dollar deposits are offered by
leading banks in the London interbank deposit market), or the rate which is
quoted by another source selected by the Administrative Agent which has been
approved by the British Bankers’ Association as an authorized information vendor
for the purpose of displaying rates at which US dollar deposits are offered by
leading banks in the London interbank deposit market (for purposes of this
definition, an “Alternate Source”), at approximately 11:00 a.m., London time,
two (2) Business Days prior to the commencement of such Interest Period as the
London interbank offered rate for Dollars for an amount comparable to such LIBOR
Loan and having a borrowing date and a maturity comparable to such Interest
Period (or if there shall at any time, for any reason, no longer exist a
Bloomberg Page BBAM1 (or any substitute page) or any Alternate Source, a
comparable replacement rate determined by the Administrative Agent at such time
(which determination shall be conclusive absent manifest error)), by (b) a
number equal to 1.00 minus the LIBOR Reserve Percentage.

LIBOR may also be expressed by the following formula:

 

      London interbank offered rates quoted by Bloomberg

LIBOR

   =    or appropriate successor as shown on Bloomberg Page BBAM1       1.00 -
LIBOR Reserve Percentage

 

- 13 -



--------------------------------------------------------------------------------

LIBOR shall be adjusted with respect to any LIBOR Loan that is outstanding on
the effective date of any change in the LIBOR Reserve Percentage as of such
effective date. The Administrative Agent shall give prompt notice to the
Borrower of LIBOR as determined or adjusted in accordance herewith, which
determination shall be conclusive absent manifest error.

“LIBOR Loan” means a Loan (or any portion thereof) bearing interest at a rate
based on LIBOR.

“LIBOR Reserve Percentage” means, as of any day the maximum percentage in effect
on such day as prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for determining the reserve requirements (including,
without limitation, supplemental, marginal and emergency reserve requirements)
with respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”).

“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, hypothecation, assignment, charge or lease
constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security title or encumbrance of any kind in
respect of any property of such Person, or upon the income, rents or profits
therefrom; (b) any arrangement, express or implied, under which any property of
such Person is transferred, sequestered or otherwise identified for the purpose
of subjecting the same to the payment of Indebtedness or performance of any
other obligation in priority to the payment of the general, unsecured creditors
of such Person; and (c) the filing of any financing statement under the UCC or
its equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the Uniform Commercial
Code or its equivalent as in effect in an applicable jurisdiction or (ii) in
connection with a sale or other disposition of accounts or other assets not
prohibited by this Agreement in a transaction not otherwise constituting or
giving rise to a Lien.

“Loan” means a loan made by a Lender to the Borrower pursuant to Section 2.1. or
Section 2.9.

“Loan Document” means this Agreement, each Note, the Guaranty, and each other
document or instrument now or hereafter executed and delivered by a Loan Party
in connection with, pursuant to or relating to this Agreement (other than the
Fee Letter and any Specified Derivatives Contract).

“Loan Party” means each of the Borrower and each other Person who guarantees all
or a portion of the Obligations. Schedule 1.1.(a) sets forth the Loan Parties in
addition to the Borrower as of the Agreement Date.

“Major Default” means a Default resulting from the occurrence of any of the
events described in Section 10.1.(a), Section 10.1.(e) or Section 10.1.(f).

“Mandatorily Redeemable Stock” means, with respect to a Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests), (b) is
convertible into or exchangeable or exercisable for Indebtedness or Mandatorily
Redeemable Stock, or (c) is redeemable at the option of the holder thereof, in
whole or in part (other than an Equity Interest which is redeemable solely in
exchange for common stock or other equivalent common Equity Interests); in each
case, on or prior to the Maturity Date. For purposes of this definition, Equity

 

- 14 -



--------------------------------------------------------------------------------

Interests in any of the following Subsidiaries which the Borrower is obligated
to acquire pursuant to currently existing agreements (as in effect on the date
hereof) with the holders of such Equity Interest shall not be considered to be
Mandatorily Redeemable Stock: Congressional Plaza Associates, LLC, NVI-Avenue,
LLC, Street Retail West 7, L.P., FR Pike 7 Limited Partnership, Federal Realty
Partners L.P. and FR Leesburg Plaza, LP.

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, financial condition or results of operations of the
Borrower and its Subsidiaries taken as a whole, (b) the ability of the Borrower
or any other Loan Party to perform its obligations under any Loan Document to
which it is a party, (c) the validity or enforceability of any of the Loan
Documents, (d) the rights and remedies of the Lenders and the Administrative
Agent under any of the Loan Documents or (e) the timely payment of the principal
of or interest on the Loans or other amounts payable in connection therewith.

“Material Contract” means any contract or other arrangement (other than Loan
Documents, the Fee Letter and Specified Derivatives Contracts), whether written
or oral, to which the Borrower, any Subsidiary or any other Loan Party is a
party as to which the breach, nonperformance, cancellation or failure to renew
(if renewable by its terms) by any party thereto could reasonably be expected to
have a Material Adverse Effect.

“Material Indebtedness” has the meaning given that term in Section 10.1.(d).

“Material Subsidiary” means any Subsidiary to which more than 2% of Adjusted
Total Asset Value is attributable on an individual basis.

“Maturity Date” means November 21, 2018.

“Mixed-Use Project” means any mixed-use project that includes or will include a
Retail Property and will also include a Multifamily Property and/or an Office
Property.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real estate granting
a Lien on such interest in real estate as security for the payment of
Indebtedness.

“Mortgage Receivable” means a promissory note or similarly structured investment
secured by a Mortgage of which the Borrower, its Subsidiaries or its
Unconsolidated Affiliates is the holder and retains the rights of collection of
all payments thereunder including, without limitation, mezzanine debt and
preferred equity investments secured by individual or portfolio properties.

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six-year
period.

“Multifamily Property” means a Property improved with, and from which at least
80% of the rental income is derived from, residential apartments, which may
include a Property that is a part of a Mixed-Use Project.

 

- 15 -



--------------------------------------------------------------------------------

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.

“Net Operating Income” means, for any Property and for a given period, the sum
of the following (without duplication and determined on a consistent basis with
prior periods): (a) rents and other revenues received in the ordinary course
from such Property (including proceeds of rent loss insurance but excluding
pre-paid rents and revenues and security deposits except to the extent applied
in satisfaction of tenants’ obligations for rent) minus (b) all expenses paid
(excluding interest but including an appropriate accrual for taxes and
insurance) related to the ownership, operation or maintenance of such Property,
including but not limited to taxes, assessments and the like, insurance,
utilities, payroll costs, maintenance, repair and landscaping expenses,
marketing expenses, and general and administrative expenses (including an
appropriate allocation for legal, accounting, advertising, marketing and other
expenses incurred in connection with such Property, but specifically excluding
general overhead expenses of the Borrower, its Subsidiaries or, to the extent
applicable its Unconsolidated Affiliates and any property management fees) minus
(c) the Capital Reserves for such Property as of the end of such period minus
(d) the greater of (i) the actual property management fee paid during such
period with respect to such Property and (ii) an imputed management fee in the
amount equal to 3.0% of the gross revenues for such Property for such period.

“Net Proceeds” means with respect to any Equity Issuance by a Person, the
aggregate amount of all cash and the Fair Market Value of all other property
(other than securities of such Person being converted or exchanged in connection
with such Equity Issuance) received by such Person in respect of such Equity
Issuance net of investment banking fees, legal fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred by such Person in connection with such Equity Issuance.

“Non-Controlled Property” means an Eligible Property owned in fee simple (or
leased under a Ground Lease) by (a) an Unconsolidated Affiliate or (b) a
Subsidiary that is not a Wholly Owned Subsidiary but which Property does not
otherwise qualify as a Controlled Property.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” has the meaning given that term in Section 2.8.

“Notice of Borrowing” means a notice substantially in the form of Exhibit C (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.1.(b) evidencing the Borrower’s request for the
borrowing of the Loans.

“Notice of Continuation” means a notice substantially in the form of Exhibit D
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.6. evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.

 

- 16 -



--------------------------------------------------------------------------------

“Notice of Conversion” means a notice substantially in the form of Exhibit E (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.7. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans and (b) all other
indebtedness, liabilities, obligations, covenants and duties of the Borrower and
the other Loan Parties owing to the Administrative Agent or any Lender of every
kind, nature and description, under or in respect of this Agreement or any of
the other Loan Documents, including, without limitation, the Fees and
indemnification obligations, whether direct or indirect, absolute or contingent,
due or not due, contractual or tortious, liquidated or unliquidated, and whether
or not evidenced by any promissory note. For the avoidance of doubt,
“Obligations” shall not include Specified Derivatives Obligations.

“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property for which the Borrower, a Subsidiary or, to the extent applicable, an
Unconsolidated Affiliate, is collecting rent, or for which a lease has been
signed but the term has not yet commenced, to (b) the total square footage of
such Property available for lease; provided, that, in the case of a Multifamily
Property, “Occupancy Rate” means the ratio, expressed as a percentage, of
(a) the net rentable units of such Multifamily Property for which the Borrower,
a Subsidiary or, to the extent applicable, an Unconsolidated Affiliate is
collecting rent, or for which a lease has been signed but the term has not yet
commenced, to (b) the total units of such Multifamily Property available for
lease.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Office Property” means a Property improved with a building or buildings the
substantial use of which is office space, which may include a Property that is
part of a Mixed-Use Project.

“Off-Balance Sheet Obligations” means liabilities and obligations of the
Borrower, any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated
under the Securities Act) which the Borrower would be required to disclose in
the “Management’s Discussion and Analysis of Financial Condition and Results of
Operations” section of the Borrower’s report on Form 10-Q or Form 10-K (or their
equivalents) which the Borrower is required to file with the Securities and
Exchange Commission (or any Governmental Authority substituted therefor).

“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate and (b) subject to compliance with Section 8.4.(p), such Person’s
relative direct and indirect economic interest (calculated as a percentage) in
such Subsidiary or Unconsolidated Affiliate determined in accordance with the
applicable provisions of the declaration of trust, articles or certificate of
incorporation, articles of organization, partnership agreement, joint venture
agreement or other applicable organizational document of such Subsidiary or
Unconsolidated Affiliate.

“Participant” has the meaning given that term in Section 12.6.(d).

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

 

- 17 -



--------------------------------------------------------------------------------

“Permitted Liens” means, with respect to any asset or property of a Person,
(a) (i) Liens securing taxes, assessments and other charges or levies imposed by
any Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws) or (ii) the claims of
materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials, supplies or rentals incurred in the ordinary course of business,
which, in each case, are not at the time required to be paid or discharged under
Section 7.6.; (b) Liens consisting of deposits or pledges made, in the ordinary
course of business, in connection with, or to secure payment of, obligations
under workmen’s compensation, unemployment insurance or similar Applicable Laws;
(c) Liens consisting of encumbrances in the nature of zoning restrictions,
easements, and rights or restrictions of record on the use of real property,
which do not materially detract from the value of such property or materially
impair the use thereof in the business of such Person; (d) the rights of tenants
under leases or subleases not interfering with the ordinary conduct of business
of such Person; (e) Liens in favor of the Administrative Agent for its benefit
and the benefit of the Lenders and each Specified Derivatives Provider;
(f) Liens in favor of the Borrower or a Guarantor securing obligations owing by
a Subsidiary to the Borrower or a Guarantor, which obligations have been
subordinated to the obligations owing by the Borrower and the Guarantors under
the Loan Documents on terms satisfactory to the Administrative Agent; (g) Liens
in existence as of the Agreement Date and set forth on Part II of Schedule
6.1.(f); and (h) Liens securing Indebtedness permitted by the Loan Documents.

“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding six years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.

“PNC Bank” means PNC Bank, National Association, and its successors and
permitted assigns.

“Post-Default Rate” means, in respect of any principal of any Loan or any other
Obligation that is not paid when due (whether at stated maturity, by
acceleration, by optional or mandatory prepayment or otherwise), a rate per
annum equal to the Base Rate as in effect from time to time plus the Applicable
Margin for Base Rate Loans plus four percent (4.0%).

“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity issued by the
Borrower, a Subsidiary or an Unconsolidated Affiliate. Preferred Dividends shall
not include dividends or distributions (a) paid or payable solely in Equity
Interests (other than Mandatorily Redeemable Stock) payable to holders of such
class of Equity Interests; (b) paid or payable to the Borrower or a Subsidiary;
or (c) constituting balloon, bullet or similar redemptions resulting in the
redemption of Preferred Equity in full.

“Preferred Equity” means, with respect to any Person, Equity Interests in such
Person which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation or both.

“Principal Office” means the main banking office of the Administrative Agent
located in Pittsburgh, Pennsylvania, or such other office designated by the
Administrative Agent.

 

- 18 -



--------------------------------------------------------------------------------

“Property” means any parcel of real property owned or leased (in whole or in
part) or operated by the Borrower, any Subsidiary or any Unconsolidated
Affiliate of the Borrower and which is located in a state of the United States
of America or the District of Columbia.

“Published Rate” means the rate of interest published each Business Day in The
Wall Street Journal “Money Rates” listing under the caption “London Interbank
Offered Rates” for a one-month period (or, if no such rate is published therein
for any reason, then the “Published Rate” shall be the eurodollar rate for a one
month period as published for such Business Day in another publication
determined by the Administrative Agent.)

“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.

“Rating Agency” means S&P or Moody’s.

“Register” has the meaning given that term in Section 12.6.(c).

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation, implementation or administration thereof or
compliance by any Lender with any request or directive regarding capital
adequacy. Notwithstanding anything herein to the contrary, (a) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
regulations, guidelines, interpretations or directives thereunder or issued in
connection therewith (whether or not having the force of law and whether or not
failure to comply therewith would be unlawful) and (b) all requests, rules,
regulations, guidelines, interpretations or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities (whether or not having the force of law and whether or not failure
to comply therewith would be unlawful), in each case pursuant to Basel III,
shall in each case be deemed to be a “Regulatory Change”, regardless of the date
enacted, adopted, promulgated, implemented or issued.

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Requisite Lenders” means, as of any date, (a) Lenders having at least 66-2/3%
of the aggregate amount of the Commitments or (b) if the Commitments have been
terminated or reduced to zero, Lenders holding at least 66-2/3% of the principal
amount of the aggregate outstanding Loans; provided that (i) in determining such
percentage at any given time, all then existing Defaulting Lenders will be
disregarded and excluded, and (ii) if there are fewer than 3 Lenders, the term
“Requisite Lenders” shall mean all Lenders that are not as of such date a
Defaulting Lender.

“Responsible Officer” means with respect to the Borrower or any Subsidiary, the
chief executive officer, the chief financial officer, the treasurer or the chief
operating officer of the Borrower or such

 

- 19 -



--------------------------------------------------------------------------------

Subsidiary and, solely in the case of the Borrower, the vice president-chief
accounting officer of the Borrower.

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Borrower or any of its
Subsidiaries now or hereafter outstanding, except a dividend payable solely in
shares of that class of Equity Interests to the holders of that class; (b) any
redemption, conversion, exchange, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares of
any Equity Interest of the Borrower or any of its Subsidiaries now or hereafter
outstanding; and (c) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire any Equity
Interests of the Borrower or any of its Subsidiaries now or hereafter
outstanding.

“Retail Property” means each Property listed on Part I of Schedule 6.1.(f)
hereto as a Retail Property and any other Property, a substantial use of which
is the retail sale of goods and services, which may include a Property that is
part of a Mixed-Use Project.

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc. and its successors.

“Secured Indebtedness” means, with respect to any Person, (a) all Indebtedness
of such Person that is secured in any manner by any Lien on any property plus
(b) such Person’s Ownership Share of the Secured Indebtedness of any of such
Person’s Unconsolidated Affiliates.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, together with all rules and regulations issued thereunder.

“Significant Subsidiary” means any Subsidiary to which more than $50,000,000 of
Total Asset Value is attributable on an individual basis.

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any Affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all facts and circumstances existing at such time, represents
the amount that could reasonably be expected to become an actual and matured
liability); (b) such Person is able to pay its debts or other obligations in the
ordinary course as they mature; and (c) such Person has capital not unreasonably
small to carry on its business and all business in which it proposes to be
engaged.

“Specified Derivatives Contract” means any Derivatives Contract, together with
any Derivatives Support Document relating thereto, that is made or entered into
at any time, or in effect at any time now or hereafter, whether as a result of
an assignment or transfer or otherwise, between the Borrower or any Subsidiary
of the Borrower and any Specified Derivatives Provider.

“Specified Derivatives Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of the Borrower or its Subsidiaries under or
in respect of any Specified Derivatives Contract, whether direct or indirect,
absolute or contingent, due or not due, liquidated or unliquidated, and whether
or not evidenced by any written confirmation.

 

- 20 -



--------------------------------------------------------------------------------

“Specified Derivatives Provider” means any Lender, or any Affiliate of a Lender
that is a party to a Derivatives Contract at the time the Derivatives Contract
is entered into.

“Specified Non-Wholly Owned Subsidiary” means each of Congressional Plaza
Associates, LLC, FRIT Escondido Promenade, LLC, NVI-Avenue, LLC, and Street
Retail West 7, L.P.

“Stabilized Property” means a property that is not a Development Property.

“Subsidiary” means, for any Person, any corporation, partnership or other entity
of which at least a majority of the securities or other ownership interests
having by the terms thereof ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions of such
corporation, partnership or other entity (without regard to the occurrence of
any contingency) is at the time directly or indirectly owned or controlled by
such Person or one or more Subsidiaries of such Person or by such Person and one
or more Subsidiaries of such Person, and shall include all Persons the accounts
of which are consolidated with those of such Person pursuant to GAAP.

“Syndication Agent” has the meaning set forth in the introductory paragraph
hereof and shall include the Syndication Agent’s successors and permitted
assigns.

“Tangible Net Worth” means, as of a given date, the shareholders’ (including
common and preferred shareholders) equity of the Borrower and Subsidiaries
determined on a consolidated basis plus (a) accumulated depreciation and
amortization minus the following (to the extent reflected in determining such
shareholders’ equity of the Borrower and its Subsidiaries): (b) the amount of
any write-up in the book value of any assets contained in any balance sheet
resulting from revaluation thereof or any write-up in excess of the cost of such
assets acquired, and (c) all amounts appearing on the assets side of any such
balance sheet for assets which would be classified as intangible assets under
GAAP, all determined on a consolidated basis.

“Taxes” has the meaning given that term in Section 3.10.

“Total Asset Value” means the sum of all of the following of the Borrower and
its Subsidiaries on a consolidated basis determined in accordance with GAAP
applied on a consistent basis: (a) cash and cash equivalents, plus (b) with
respect to each Stabilized Property owned by the Borrower or any Subsidiary,
(i) EBITDA attributable to such Property for the fiscal quarter most recently
ended (adjusted for acquisitions and dispositions) times (ii) 4, divided by
(iii) the Capitalization Rate; plus (c) the GAAP book value of Properties
acquired during the most recent quarter, plus (d) Construction-in-Process, plus
(e) the GAAP book value of accounts receivables from tenants (limited to rent,
common area maintenance fees, taxes, insurance and other reimbursable expenses
collected in the normal course of business net of bad debt expense and adjusted
to exclude the impact of straight lining), plus (f) the GAAP book value of
Unimproved Land, Mortgage Receivables and other promissory notes. The annualized
EBITDA from each Stabilized Property cannot be less than zero. Borrower’s
Ownership Share of assets held by Unconsolidated Affiliates will be included in
Total Asset Value calculations consistent with the above described treatment for
wholly owned assets. For purposes of determining Total Asset Value, EBITDA from
Properties acquired or disposed of by the Borrower and its Subsidiaries during
the period of determination shall be excluded from clause (b) above.

“Total Budgeted Cost” means, at any time, the aggregate amount of all costs (net
of third party contributions to, or reimbursement of, costs) budgeted to be
paid, incurred or otherwise expended or accrued by the Borrower, a Subsidiary or
an Unconsolidated Affiliate with respect to such Property to complete
development and achieve a stabilized Occupancy Rate as reasonably determined by
the Borrower in good faith, including without limitation, all amounts budgeted
with respect to all of the

 

- 21 -



--------------------------------------------------------------------------------

following: (a) acquisition of land and any related improvements; (b) a reserve
for construction interest; (c) an operating deficit reserve; (d) tenant
improvements; (e) leasing costs and commissions, (f) infrastructure costs and
(g) other hard and soft costs associated with the development or redevelopment
of such Property. Total Budgeted Costs shall also include the fully budgeted
costs of Properties under development, acquired or to be acquired pursuant to
purchase agreements or being developed by third parties under a loan that the
Borrower, its Subsidiary or an Unconsolidated Affiliate has guaranteed or
otherwise has liability for the payment thereof. If a Property is owned by an
Unconsolidated Affiliate the Total Budgeted Cost shall be equal to the product
of (i) the Borrower’s Ownership Share in such Unconsolidated Affiliate and
(ii) the Total Budgeted Cost of such Property as calculated in accordance with
this definition.

“Total Indebtedness” means (a) all Indebtedness of the Borrower and its
Subsidiaries determined on a consolidated basis plus (b) such Person’s Ownership
Share of the Indebtedness of the Borrower’s Unconsolidated Affiliates.
Notwithstanding the use of GAAP, the calculation of Total Indebtedness shall not
include any fair value adjustments to the carrying value of liabilities to
record such liabilities at fair value pursuant to electing the fair value option
election under FASB ASC 825-10-25 (formerly known as FAS 159, The Fair Value
Option for Financial Assets and Financial Liabilities) or other FASB standards
allowing entities to elect fair value option for financial liabilities.

“Type” with respect to any Loan, refers to whether such Loan or portion thereof
is a LIBOR Loan or a Base Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds, either directly or indirectly through any of such
Person’s Subsidiaries, an Investment, which Investment is accounted for in the
financial statements of such Person on an equity basis of accounting and whose
financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

“Unencumbered Adjusted NOI” means the aggregate Net Operating Income from each
(i) Wholly Owned Property; (ii) Controlled Property; and (iii) Non-Controlled
Property (limited as set forth below) all of which are Stabilized Properties and
have been owned for the entire period and as adjusted for any non-recurring
items during the reporting period. The Unencumbered Adjusted NOI for each
Property cannot be less than zero. For purposes of this definition, Net
Operating Income from Non Controlled Properties is limited to the following
properties: Congressional Plaza, Congressional Plaza Apartments, Escondido
Promenade, Galaxy Building (Hollywood) and 7001 Hollywood Blvd (Peterson).

“Unencumbered Asset Value” means (a) the annualized most recent reporting period
Unencumbered Adjusted NOI divided by the Capitalization Rate, plus (b) the GAAP
book value of all assets acquired during the most recent quarter which assets
are not subject to any Liens other than Permitted Liens (excluding Permitted
Liens of the type described in clauses (g) and (h) of the definition thereof) or
subject to any Negative Pledge, plus (c) the GAAP book value of Development
Property not subject to any Lien other than Permitted Liens (excluding Permitted
Liens of the type described in clauses (g) and (h) of the definition thereof) or
subject to any Negative Pledge. For purposes of this definition, to the extent
that more than 20% of Unencumbered Asset Value would be attributable to
Controlled Properties, Non-Controlled Properties and Development Properties such
excess shall be excluded.

“Unimproved Land” means land on which no development (other than paving or other
improvements that are not material and are temporary in nature) has occurred and
for which no development is planned in the following 12 months.

 

- 22 -



--------------------------------------------------------------------------------

“Unsecured Indebtedness” means Total Indebtedness which is not Secured
Indebtedness. Indebtedness that is secured solely by Equity Interests and is
recourse to the Borrower or its Subsidiaries shall be considered to be Unsecured
Indebtedness.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

“Wholly Owned Property” means an Eligible Property which is wholly owned in fee
simple (or leased under a Ground Lease) by only the Borrower or a Guarantor that
is a Wholly Owned Subsidiary.

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.

“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.

Section 1.2. General; References to Eastern Time.

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP from time to time; provided
that, if at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Requisite Lenders shall so request, the Administrative Agent,
the Lenders and the Borrower shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP (subject to the approval of the Requisite Lenders); provided further
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Notwithstanding the preceding sentence, the calculation of liabilities shall not
include any fair value adjustments to the carrying value of liabilities to
record such liabilities at fair value pursuant to electing the fair value option
election under FASB ASC 825-10-25 (formerly known as FAS 159, The Fair Value
Option for Financial Assets and Financial Liabilities) or other FASB standards
allowing entities to elect fair value option for financial liabilities.
Accordingly, the amount of liabilities shall be the historical cost basis, which
generally is the contractual amount owed adjusted for amortization or accretion
of any premium or discount. References in this Agreement to “Sections”,
“Articles”, “Exhibits” and “Schedules” are to sections, articles, exhibits and
schedules herein and hereto unless otherwise indicated. References in this
Agreement to any document, instrument or agreement (a) shall include all
exhibits, schedules and other attachments thereto, (b) shall include all
documents, instruments or agreements issued or executed in replacement thereof,
to the extent permitted hereby and (c) shall mean such document, instrument or
agreement, or replacement or predecessor thereto, as amended, supplemented,
restated or otherwise modified from time to time to the extent not otherwise
stated herein or prohibited hereby and in effect at any given time. Wherever
from the context it appears appropriate, each term stated in either the singular
or plural shall include the singular and plural, and pronouns stated in the
masculine, feminine or neuter gender shall include the masculine, the feminine
and the neuter. Whenever reference is made to Borrower’s knowledge or awareness,
or a similar qualification, knowledge or awareness means the actual knowledge of
Borrower’s Responsible Officers after reasonable investigation and consultation
with

 

- 23 -



--------------------------------------------------------------------------------

Borrower’s regional chief operating officers. Unless explicitly set forth to the
contrary, a reference to “Subsidiary” means a Subsidiary of the Borrower or a
Subsidiary of such Subsidiary, a reference to an “Affiliate” means a reference
to an Affiliate of the Borrower and a reference to an “Unconsolidated Affiliate”
means an Unconsolidated Affiliate of the Borrower. Titles and captions of
Articles, Sections, subsections and clauses in this Agreement are for
convenience only, and neither limit nor amplify the provisions of this
Agreement. Unless otherwise indicated, all references to time are references to
Eastern time.

Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries.

Except as expressly set forth herein, when determining compliance by the
Borrower with any financial covenant contained in any of the Loan Documents only
the Ownership Share of the Borrower of the financial attributes of a Subsidiary
that is not a Wholly Owned Subsidiary shall be included.

ARTICLE II. CREDIT FACILITY

Section 2.1. Loans.

(a) Making of Loans. Subject to the terms and conditions set forth in this
Agreement, on the Effective Date each Lender severally and not jointly agrees to
make a Loan to the Borrower in a principal amount equal to such Lender’s
Commitment. Each LIBOR Loan made on the Effective Date and each Continuation
under Section 2.6. of, and each Conversion under Section 2.7. of Base Rate Loans
into, LIBOR Loans shall be in an aggregate minimum of $1,000,000 and integral
multiples of $1,000,000 in excess of that amount. Additional Loans shall be made
in accordance with Section 2.9. Upon the funding of a Lender’s Loan in an amount
equal to such Lender’s Commitment, such Lender’s Commitment shall terminate.

(b) Requests for Loans. The Borrower shall give the Administrative Agent notice
pursuant to the Notice of Borrowing of the borrowing of the Loans no later than
2:00 p.m. Eastern time at least three (3) Business Days prior to the anticipated
Effective Date. Such Notice of Borrowing shall be irrevocable once given and
binding on the Borrower.

(c) Funding of Loans. Promptly after receipt of the Notice of Borrowing under
the immediately preceding subsection (b), the Administrative Agent shall notify
each Lender of the proposed borrowing. Each Lender shall deposit an amount equal
to the Loan to be made by such Lender to the Borrower with the Administrative
Agent at the Principal Office, in immediately available funds not later than
11:00 a.m. Eastern time on the Effective Date. Subject to fulfillment of the
conditions set forth in Section 5.2., the Administrative Agent shall make
available to the Borrower in the account specified in the Notice of Borrowing,
not later than 12:00 p.m. Eastern time on the Effective Date, the proceeds of
such amounts received by the Administrative Agent.

Section 2.2. Rates and Payment of Interest on Loans.

(a) Rates. The Borrower promises to pay to the Administrative Agent for the
account of each Lender interest on the unpaid principal amount of the Loan made
by such Lender for the period from and including the date of the making of such
Loan to but excluding the date such Loan shall be paid in full, at the following
per annum rates:

(i) during such periods as such Loan is a Base Rate Loan, at the Base Rate (as
in effect from time to time), plus the Applicable Margin for Base Rate Loans;
and

 

- 24 -



--------------------------------------------------------------------------------

(ii) during such periods as such Loan is a LIBOR Loan, at LIBOR for such Loan
for the Interest Period therefor, plus the Applicable Margin for LIBOR Loans.

Notwithstanding the foregoing, while an Event of Default exists, the Borrower
shall pay to the Administrative Agent for the account of each Lender interest at
the Post-Default Rate on the outstanding principal amount of the Loan made by
such Lender and on any other amount payable by the Borrower hereunder or under
the Note held by such Lender to or for the account of such Lender (including
without limitation, accrued but unpaid interest to the extent permitted under
Applicable Law).

(b) Payment of Interest. All accrued and unpaid interest on the outstanding
principal amount of each Loan shall be payable (i) monthly in arrears on the
first day of each month, commencing with the first full calendar month occurring
after the Effective Date and (ii) on any date on which the principal balance of
such Loan is due and payable in full (whether at maturity, due to acceleration
or otherwise). Interest payable at the Post-Default Rate shall be payable from
time to time on demand. Promptly after the determination of any interest rate
provided for herein or any change therein, the Administrative Agent shall give
notice thereof to the Lenders to which such interest is payable and to the
Borrower. All determinations by the Administrative Agent of an interest rate
hereunder shall be conclusive and binding on the Lenders and the Borrower for
all purposes, absent manifest error.

(c) Borrower Information Used to Determine Applicable Interest Rates.

(i) The parties understand that the applicable interest rate for the Obligations
and certain fees set forth herein may be determined and/or adjusted from time to
time based upon certain financial ratios and/or other information to be provided
or certified to the Lenders by the Borrower (the “Borrower Information”). If it
is subsequently determined that any such Borrower Information was incorrect (for
whatever reason, including without limitation because of a subsequent
restatement of earnings by the Borrower) at the time it was delivered to the
Administrative Agent, and if the applicable interest rate or fees calculated for
any period were lower than they should have been had the correct information
been timely provided, then, such interest rate and such fees for such period
shall be automatically recalculated using correct Borrower Information.

(ii) In the event the Borrower’s Credit Rating from one or more Rating Agency is
downgraded and such downgrade results in an increase in the Applicable Margin,
but such higher Credit Rating is subsequently restored and the increased
Applicable Margin would no longer be applicable within 90 days from the first
day such downgrade was effective, the Borrower will receive a credit for
incremental borrowing costs and fees paid by the Borrower during such 90 day
period solely as a result of the downgrade and increase in the Applicable
Margin. Additionally, in the event the Borrower’s Credit Rating from one or more
Rating Agency is upgraded and such upgrade results in a decrease in the
Applicable Margin, but such lower Credit Rating is subsequently restored and the
decreased Applicable Margin would no longer be applicable within 90 days from
the first day such upgrade was effective, the Borrower will pay the incremental
borrowing costs and fees which would have otherwise been payable during such 90
day period had the upgrade not occurred.

(iii) The Administrative Agent shall promptly notify the Borrower in writing of
any additional interest and fees due or of any interest and fees credited
because of such recalculation or changed Credit Rating, and, to the extent
additional fees and interest are due, the Borrower shall pay such additional
interest or fees due to the Administrative Agent, for the account of each
Lender, within five (5) Business Days of receipt of such written notice. Any
recalculation of interest or fees required by this Section 2.2.(c) shall survive
the termination of this Agreement,

 

- 25 -



--------------------------------------------------------------------------------

and this provision shall not in any way limit any of the Administrative Agent’s
or any Lender’s other rights under this Agreement.

Section 2.3. Number of Interest Periods.

There may be no more than three (3) different Interest Periods for Loans
outstanding at the same time.

Section 2.4. Repayment of Loans.

The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Loans on the Maturity Date.

Section 2.5. Prepayments.

(a) Generally. Except as otherwise provided in the immediately following
subsection and subject to Section 4.4., the Borrower may prepay any Loan in
whole or part at any time without premium or penalty. The Borrower shall give
the Administrative Agent at least one (1) Business Day’s prior written notice of
the prepayment of any Loan. Each such notice of prepayment shall be irrevocable.
Each voluntary prepayment of Loans shall be in an aggregate minimum amount of
$1,000,000 and integral multiples of $100,000 in excess thereof (or, if less,
the aggregate principal amount of Loans outstanding). Once repaid, the principal
amount of a Loan may not be reborrowed.

(b) Prepayment Premium. During the periods set forth below, the Borrower may
only prepay the Loans, in whole or in part, at the prices (expressed as
percentages of the principal amount of the Loans to be prepaid) set forth below,
plus accrued and unpaid interest, if any, to the date of prepayment:

 

Period

   Percentage  

Effective Date to and including November 21, 2013

     102 % 

November 22, 2013 to and including November 21, 2014

     101 % 

After November 21, 2014

     100 % 

The Borrower acknowledges and agrees that the amount payable by it in connection
with the prepayment of the Loans as provided above, is a reasonable calculation
of the Lenders’ lost profits in view of the difficulties and impracticality of
determining actual damages resulting from the prepayment of the Loans.

Section 2.6. Continuation.

So long as no Event of Default exists, the Borrower may on any Business Day,
with respect to any LIBOR Loan, elect to maintain such LIBOR Loan or any portion
thereof as a LIBOR Loan by selecting a new Interest Period for such LIBOR Loan.
Each Continuation of a LIBOR Loan shall be in an aggregate minimum amount of
$1,000,000 and integral multiples of $1,000,000 in excess of that amount, and
each new Interest Period selected under this Section shall commence on the last
day of the immediately preceding Interest Period. Each selection of a new
Interest Period shall be made by the Borrower giving to the Administrative Agent
a Notice of Continuation not later than 11:00 a.m. Eastern time on the third
Business Day prior to the date of any such Continuation. Such notice by the
Borrower of a Continuation shall be by telephone (confirmed promptly in writing
on the same Business Day), telecopy, electronic mail or other similar form of
communication in the form of a Notice of Continuation, specifying (a) the
proposed date of such Continuation, (b) the LIBOR Loans and portions thereof
subject to such Continuation and (c) the duration of the selected Interest
Period, all of which shall be specified in such manner as is necessary to comply
with all limitations on Loans outstanding hereunder. Each Notice

 

- 26 -



--------------------------------------------------------------------------------

of Continuation shall be irrevocable by and binding on the Borrower once given.
Promptly after receipt of a Notice of Continuation, the Administrative Agent
shall notify each Lender of the proposed Continuation. If the Borrower shall
fail to select in a timely manner a new Interest Period for any LIBOR Loan in
accordance with this Section, such Loan will automatically, on the last day of
the current Interest Period therefor, continue as a LIBOR Loan with an Interest
Period of one month; provided, however that if an Event of Default exists, such
Loan will automatically, on the last day of the current Interest Period
therefor, Convert into a Base Rate Loan notwithstanding the first sentence of
Section 2.7. or the Borrower’s failure to comply with any of the terms of such
Section.

Section 2.7. Conversion.

The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Administrative Agent by telecopy, electronic mail or other
similar form of communication, Convert all or a portion of a Loan of one Type
into a Loan of another Type; provided, however, a Base Rate Loan may not be
Converted into a LIBOR Loan if an Event of Default exists. Each Conversion of
Base Rate Loans into LIBOR Loans shall be in an aggregate minimum amount of
$1,000,000 and integral multiples of $1,000,000 in excess of that amount. Each
such Notice of Conversion shall be given not later than 11:00 a.m. Eastern time
three (3) Business Days prior to the date of any proposed Conversion. Promptly
after receipt of a Notice of Conversion, the Administrative Agent shall notify
each Lender of the proposed Conversion. Subject to the restrictions specified
above, each Notice of Conversion shall be by telephone, (confirmed promptly in
writing on the same Business Day), telecopy, electronic mail or other similar
form of communication in the form of a Notice of Conversion specifying (a) the
requested date of such Conversion, (b) the Type of Loan to be Converted, (c) the
portion of such Type of Loan to be Converted, (d) the Type of Loan such Loan is
to be Converted into and (e) if such Conversion is into a LIBOR Loan, the
requested duration of the Interest Period of such Loan. Each Notice of
Conversion shall be irrevocable by and binding on the Borrower once given.

Section 2.8. Notes.

(a) Notes. The Loan made by each Lender shall, in addition to this Agreement,
also be evidenced by a promissory note substantially in the form of Exhibit F (a
“Note”), payable to the order of such Lender in a principal amount equal to the
amount of its Commitment as originally in effect and otherwise duly completed
(or if such Lender was not a Lender on the Effective Date, in a principal amount
equal to the initial principal amount of the Loan of such Lender).

(b) Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of the Loan made by each Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the Borrower absent
manifest error; provided, however, that (i) the failure of a Lender to make any
such record shall not affect the obligations of the Borrower under any of the
Loan Documents and (ii) if there is a discrepancy between such records of a
Lender and the statements of accounts maintained by the Administrative Agent
pursuant to Section 3.8., in the absence of manifest error, the statements of
account maintained by the Administrative Agent pursuant to Section 3.8. shall be
controlling.

(c) Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower of
(i) written notice from a Lender that the Note of such Lender has been lost,
stolen, destroyed or mutilated, and (ii)(A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.

 

- 27 -



--------------------------------------------------------------------------------

Section 2.9. Additional Loans.

The Borrower shall have the right at any time and from time to time during the
period beginning on the Effective Date to but excluding the Maturity Date to
request additional Loans by providing written notice to the Administrative
Agent, which notice shall be irrevocable once given; provided, however, that
after giving effect to any such increases the aggregate amount of the Loans
shall not exceed $350,000,000. Each such increase in the Loans must be an
aggregate minimum amount of $25,000,000 and integral multiples of $5,000,000 in
excess thereof. The Administrative Agent, in consultation with the Borrower,
shall manage all aspects of the syndication of such increase in the Loans,
including decisions as to the selection of the existing Lenders and/or other
banks, financial institutions and other institutional lenders to be approached
with respect to such increase and the allocations of the increase in the Loans
among such existing Lenders and/or other banks, financial institutions and other
institutional lenders; provided that any such other banks, financial
institutions and other institutional lenders and the amounts of the respective
increases and the allocations of such increases in the Loans or new Loans, as
the case may be, shall be reasonably acceptable to the Borrower. No Lender shall
be obligated in any way whatsoever to increase the principal amount of its Loan
or provide a new Loan, and any new Lender becoming a party to this Agreement in
connection with any such requested increase must be an Eligible Assignee.
Effecting the increase of the Loans under this Section is subject to the
following conditions precedent: (x) no Default or Event of Default shall be in
existence on the effective date of such increase, (y) the representations and
warranties made or deemed made by the Borrower or any other Loan Party in any
Loan Document to which such Loan Party is a party shall be true and correct in
all material respects on the effective date of such increase except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct in all material respects on and as of such earlier date) and
except for changes in factual circumstances not prohibited hereunder, and
(z) the Administrative Agent shall have received each of the following, in form
and substance reasonably satisfactory to the Administrative Agent: (i) if not
previously delivered to the Administrative Agent, copies certified by the
Secretary or Assistant Secretary of (A) all corporate and other necessary action
taken by the Borrower to authorize such increase and (B) all corporate and other
necessary action taken by each Guarantor authorizing the guaranty of such
increase; (ii) an opinion of counsel to the Borrower and the Guarantors, and
addressed to the Administrative Agent and the Lenders covering such matters as
reasonably requested by the Administrative Agent, and (iii) new Notes executed
by the Borrower, payable to any new Lenders and replacement Notes executed by
the Borrower, payable to any existing Lenders increasing the principal amount of
their Loans, in the principal amount of such Lender’s Loan at the time of the
effectiveness of the applicable increase in the aggregate principal amount of
the Loans. In connection with any increase in the aggregate principal amount of
the Loans pursuant to this Section 2.9. any Lender becoming a party hereto shall
execute such documents and agreements as the Administrative Agent may reasonably
request.

ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

Section 3.1. Payments.

(a) Payments by Borrower. Except to the extent otherwise provided herein, all
payments of principal, interest, Fees and other amounts to be made by the
Borrower under this Agreement, the Notes or any other Loan Document shall be
made in Dollars, in immediately available funds, without setoff, deduction or
counterclaim, to the Administrative Agent at the Principal Office, not later
than 1:00 p.m. Eastern time on the date on which such payment shall become due
(each such payment made after such time on such due date to be deemed to have
been made on the next succeeding Business Day). Subject to Section 10.4., the
Borrower shall, at the time of making each payment under this Agreement or any
other Loan Document, specify to the Administrative Agent the amounts payable by
the Borrower hereunder to which such payment is to be applied. Each payment
received by the Administrative Agent for the account

 

- 28 -



--------------------------------------------------------------------------------

of a Lender under this Agreement or any Note shall be paid to such Lender by
wire transfer of immediately available funds in accordance with the wiring
instructions provided by such Lender to the Administrative Agent from time to
time, for the account of such Lender at the applicable Lending Office of such
Lender. In the event the Administrative Agent fails to pay such amounts to such
Lender within one Business Day of receipt of such amounts, the Administrative
Agent shall pay interest on such amount until paid at a rate per annum equal to
the Federal Funds Open Rate from time to time in effect. If the due date of any
payment under this Agreement or any other Loan Document would otherwise fall on
a day which is not a Business Day such date shall be extended to the next
succeeding Business Day and interest shall continue to accrue at the rate, if
any, applicable to such payment for the period of such extension.

(b) Presumptions Regarding Payments by Borrower. Unless the Administrative Agent
shall have received notice from the Borrower prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may (but shall not be obligated to), in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent on demand that amount so distributed
to such Lender, with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Federal Funds Open Rate.

Section 3.2. Pro Rata Treatment.

Except to the extent otherwise provided herein: (a) the making of the Loans by
the Lenders under Section 2.1.(a) shall be made by the Lenders pro rata
according to the amount of their respective Commitments; (b) each payment or
prepayment of principal of the Loans shall be made for the account of the
Lenders pro rata in accordance with the respective unpaid principal amounts of
the Loans held by them; (c) each payment of interest on the Loans shall be made
for the account of the Lenders pro rata in accordance with the amounts of
interest on such Loans then due and payable to the respective Lenders; and
(d) the Conversion and Continuation of Loans of a particular Type (other than
Conversions provided for by Sections 4.1.(c) and 4.5.) shall be made pro rata
among the Lenders according to the amounts of their respective Loans and the
then current Interest Period for each Lender’s portion of each Loan of such Type
shall be coterminous.

Section 3.3. Sharing of Payments, Etc.

If a Lender shall obtain payment of any principal of, or interest on, the Loan
made by it to the Borrower under this Agreement or shall obtain payment on any
other Obligation owing by the Borrower or any other Loan Party through the
exercise of any right of set-off, banker’s lien, counterclaim or similar right
or otherwise or through voluntary prepayments directly to a Lender or other
payments made by or on behalf the Borrower or any other Loan Party to a Lender
(other than any payment in respect of Specified Derivatives Obligations) not in
accordance with the terms of this Agreement and such payment should be
distributed to the Lenders in accordance with Section 3.2. or Section 10.4., as
applicable, such Lender shall promptly purchase from the other Lenders
participations in (or, if and to the extent specified by such Lender, direct
interests in) the Loans made by the other Lenders or other Obligations owed to
such other Lenders in such amounts, and make such other adjustments from time to
time as shall be equitable, to the end that all the Lenders shall share the
benefit of such payment (net of any reasonable expenses which may actually be
incurred by such Lender in obtaining or preserving such benefit) in accordance
with the requirements of Section 3.2. or Section 10.4., as applicable. To such
end, all the Lenders shall make appropriate adjustments among themselves (by the
resale of participations sold or otherwise) if such payment is rescinded or must
otherwise be restored. The Borrower agrees that any

 

- 29 -



--------------------------------------------------------------------------------

Lender so purchasing a participation (or direct interest) in the Loans or other
Obligations owed to such other Lenders may exercise all rights of set-off,
banker’s lien, counterclaim or similar rights with respect to such participation
as fully as if such Lender were a direct holder of Loans in the amount of such
participation. Nothing contained herein shall require any Lender to exercise any
such right or shall affect the right of any Lender to exercise and retain the
benefits of exercising, any such right with respect to any other indebtedness or
obligation of the Borrower.

Section 3.4. Several Obligations.

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

Section 3.5. Fees.

(a) Closing Fee. On the Effective Date, the Borrower agrees to pay to the
Administrative Agent and each Lender all loan fees as have been agreed to in
writing by the Borrower in the Fee Letter.

(b) Administrative and Other Fees. The Borrower agrees to pay the administrative
and other fees of the Administrative Agent as provided in the Fee Letter and as
may be otherwise agreed to in writing from time to time by the Borrower, the
Arrangers and the Administrative Agent.

Section 3.6. Computations.

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed.

Section 3.7. Usury.

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith. It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law.
The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Sections 2.2.(a)(i) and (ii).
Notwithstanding the foregoing, the parties hereto further agree and stipulate
that all agency fees, syndication fees, arrangement fees, closing fees,
underwriting fees, default charges, late charges, funding or “breakage” charges,
prepayment premiums, increased cost charges, attorneys’ fees and reimbursement
for costs and expenses paid by the Administrative Agent or any Lender to third
parties or for damages incurred by the Administrative Agent or any Lender, in
each case, in connection with the transactions contemplated by this Agreement
and the other Loan Documents, are charges made to compensate the Administrative
Agent or any such Lender for underwriting or administrative services and costs
or losses performed or incurred, and to be performed or incurred, by the
Administrative Agent and the Lenders in connection with this Agreement and shall
under no circumstances be deemed to be charges for the use of

 

- 30 -



--------------------------------------------------------------------------------

money. All charges other than charges for the use of money shall be fully earned
and nonrefundable when due.

Section 3.8. Statements of Account.

The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error. The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.

Section 3.9. Defaulting Lenders.

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

(a) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Requisite Lenders. The rights
and remedies of the Borrower, the Administrative Agent and the other Lenders
against a Defaulting Lender under this Section are in addition to any other
rights and remedies such parties may have against such Defaulting Lender under
this Agreement, any of the Loan Documents, Applicable Law or otherwise.

(b) Defaulting Lender Waterfall. Any payment of principal, interest, Fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X. or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 3.3. shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, to the payment of
any amounts owing to the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; fourth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and fifth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if such payment is a payment of
the principal amount of a Loan in respect of which such Defaulting Lender has
not fully funded its appropriate share, such payment shall be applied solely to
pay the Loans of all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of a Loan of such Defaulting Lender until such time as
all Loans are held by the Lenders pro rata in accordance with their respective
Credit Percentages. Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender pursuant to this subsection shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(c) Fees. No Defaulting Lender shall be entitled to receive any Fees payable
under Section 3.5. for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not

 

- 31 -



--------------------------------------------------------------------------------

be required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Lender).

(d) Defaulting Lender Cure. If the Borrower and the Administrative Agent agree
in writing that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, that
Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans to be held
pro rata by the Lenders in accordance with their respective Credit Percentages,
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to Fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

Section 3.10. Taxes; Foreign Lenders.

(a) Taxes Generally. All payments by the Borrower of principal of, and interest
on, the Loans and all other Obligations shall be made free and clear of and
without deduction for any present or future excise, stamp or other taxes, fees,
duties, levies, imposts, charges, deductions, withholdings or other charges of
any nature whatsoever imposed by any taxing authority, but excluding
(i) franchise taxes, (ii) any taxes (other than withholding taxes) with respect
to the Administrative Agent or a Lender that would not be imposed but for a
connection between the Administrative Agent or a Lender and the jurisdiction
imposing such taxes (other than a connection arising solely by virtue of the
activities of the Administrative Agent or such Lender pursuant to or in respect
of this Agreement or any other Loan Document), (iii) any taxes imposed on or
measured by any Lender’s assets, net income, receipts or branch profits,
(iv) any withholding taxes or backup withholding taxes due by reason of the
inaccuracy of, or failure to deliver, any of the forms as required under
Section 3.10.(c), (v) any taxes arising after the Agreement Date solely as a
result of or attributable to a Lender changing its designated Lending Office
after the date such Lender becomes a party hereto, and (vi) any taxes imposed by
Sections 1471 through Section 1474 of the Internal Revenue Code (including any
official interpretations thereof, collectively “FATCA”) on any “withholdable
payment” payable to such recipient after December 31, 2012 (such non-excluded
items being collectively called “Taxes”). If any withholding or deduction from
any payment to be made by the Borrower hereunder is required in respect of any
Taxes pursuant to any Applicable Law, then the Borrower will:

(i) calculate an increased amount due to the Administrative Agent or any Lender,
as applicable, such that, after payment of the amount of Tax imposed thereon,
the net amount actually received by the Administrative Agent or such Lender will
equal the full amount that the Administrative Agent or such Lender would have
received had no such withholding or deduction been required;

(ii) pay directly to the relevant Governmental Authority the full amount
required to be so withheld or deducted out of the amount calculated in clause
(i) above; and

(iii) promptly forward to the Administrative Agent an official receipt or other
documentation satisfactory to the Administrative Agent evidencing such payment
to such Governmental Authority; and

 

- 32 -



--------------------------------------------------------------------------------

(iv) pay the remaining amount (the amount calculated in clause (i) above less
the amount paid in clause (ii) above) to the Administrative Agent for its
account or the account of the applicable Lender.

(b) Tax Indemnification. If the Borrower fails to pay any Taxes when due to the
appropriate Governmental Authority or fails to remit to the Administrative
Agent, for its account or the account of the respective Lender, as the case may
be, the required receipts or other required documentary evidence, the Borrower
shall indemnify the Administrative Agent and the Lenders for any incremental
Taxes, interest or penalties that may become payable by the Administrative Agent
or any Lender as a result of any such failure. For purposes of this Section, a
distribution hereunder by the Administrative Agent or any Lender to or for the
account of any Lender shall be deemed a payment by the Borrower.

(c) Tax Forms. Prior to the date that any Lender or Participant organized under
the laws of a jurisdiction outside the United States of America becomes a party
hereto, such Person shall deliver to the Borrower and the Administrative Agent
such certificates, documents or other evidence, as required by the Internal
Revenue Code or Treasury Regulations issued pursuant thereto (including Internal
Revenue Service Forms W-8ECI and W-8BEN, as applicable, or appropriate successor
forms), properly completed, currently effective and duly executed by such Lender
or Participant establishing that payments to it hereunder and under the Notes
are (i) not subject to United States Federal backup withholding tax and (ii) not
subject to United States Federal withholding tax under the Internal Revenue
Code. On or prior to the date any Lender or Participant that is a United States
person (as such term is defined in Section 7701(a)(30) of the Internal Revenue
Code) (any of the foregoing, a “US Lender”) becomes a party to this Agreement
(or, in the case of any Participant, on or before the date such Participant
purchases the related participation), each such US Lender shall deliver to the
Borrower and the Administrative Agent two accurate and complete copies of
Internal Revenue Service Form W-9, or any subsequent versions or successors to
such form, currently effective and duly executed by such US Lender, establishing
that payments to it hereunder and under the Notes are not subject to United
States Federal backup withholding tax. Each Lender or Participant shall, to the
extent it may lawfully do so, (x) deliver further copies of such forms or other
appropriate certifications required by this subsection on or before the date
that any such forms expire or become obsolete and after the occurrence of any
event requiring a change in the most recent form delivered to the Borrower or
the Administrative Agent and (y) obtain such extensions of the time for filing,
and renew such forms and certifications thereof, as may be reasonably requested
by the Borrower or the Administrative Agent. The Borrower shall not be required
to pay any amount pursuant to the last sentence of subsection (a) above (or in
respect thereof, under subsection (b) above) to any Lender Participant, if such
Lender, Participant or the Administrative Agent, as applicable, fails to comply
with the requirements of this subsection. If any such Lender or Participant, to
the extent it may lawfully do so, fails to deliver the above forms or other
documentation, then the Administrative Agent may withhold from such payment to
such Lender or Participant such amounts as are required by the Internal Revenue
Code. If any Governmental Authority asserts that the Administrative Agent did
not properly withhold or backup withhold, as the case may be, any tax or other
amount from payments made to or for the account of any Lender or Participant,
such Lender or Participant shall indemnify the Administrative Agent therefor,
including all penalties and interest, any taxes imposed by any jurisdiction on
the amounts payable to the Administrative Agent under this Section, and costs
and expenses (including all reasonable fees and disbursements of any law firm or
other external counsel and the allocated cost of internal legal services and all
disbursements of internal counsel) of the Administrative Agent. The obligation
of the Lenders and Participants under this Section shall survive the termination
of the Commitments, repayment of all Obligations and the resignation or
replacement of the Administrative Agent. If a successor Administrative Agent is
organized under the laws of a jurisdiction outside the United States of America,
or is a United States person (as such term is defined in Section 7701(a)(30) of
the Internal Revenue Code) that is not an “exempt recipient” as such term is
defined in Treasury Regulations section 31.3406(g)-1,

 

- 33 -



--------------------------------------------------------------------------------

then such successor Administrative Agent shall be subject to the same
obligations as an applicable Lender under this Section 3.10.(c).

(d) Certification from Lenders and Participants Regarding USA Patriot Act. In
order for the Administrative Agent to comply with the USA Patriot Act, prior to
any Lender or Participant that is organized under the laws of a jurisdiction
outside of the United States of America becoming a party hereto, the
Administrative Agent may request, and such Lender or Participant shall provide
to the Administrative Agent, its name, address, tax identification number and/or
such other identification information as shall be necessary for the
Administrative Agent to comply with federal law. In addition, each Foreign
Lender that is not exempted from the certification requirement contained in
Section 313 of the USA Patriot Act and the applicable regulations because it is
both (i) an affiliate of a depository institution or foreign bank that maintains
a physical presence in the United states or foreign county, and (ii) subject to
supervision by a banking authority regulating such affiliated depository
institution or foreign bank shall deliver to the Administrative Agent the
certification, or, if applicable, recertification, certifying that such Lender
is not a “shell” and certifying to other matters as required by Section 313 of
the USA Patriot Act and the applicable regulations: (1) within 10 days after the
Effective Date, and (2) as such other times as are required under the USA
Patriot Act.

ARTICLE IV. YIELD PROTECTION, ETC.

Section 4.1. Additional Costs; Capital Adequacy.

(a) Capital Adequacy. If any Lender or any Participant determines that
compliance with any law or regulation or with any guideline or request from any
central bank or other Governmental Authority issued or taking effect after the
Agreement Date including any Regulatory Change (whether or not having the force
of law) affects or would affect the amount of capital required or expected to be
maintained by such Lender or such Participant, or any corporation controlling
such Lender or such Participant, as a consequence of, or with reference to, such
Lender’s making, Converting to, Continuing of, or maintaining Loans below the
rate which such Lender or such Participant or such corporation controlling such
Lender or such Participant could have achieved but for such compliance (taking
into account the policies of such Lender or such Participant or such corporation
with regard to capital), then the Borrower shall, from time to time, within
thirty (30) days after written demand by such Lender or such Participant, pay to
such Lender or such Participant additional amounts sufficient to compensate such
Lender or such Participant or such corporation controlling such Lender or such
Participant to the extent that such Lender or such Participant determines such
increase in capital is allocable to such Lender’s or such Participant’s
obligations hereunder.

(b) Additional Costs. In addition to, and not in limitation of the immediately
preceding subsection, the Borrower shall promptly pay to the Administrative
Agent for the account of a Lender from time to time such amounts as such Lender
may determine to be necessary to compensate such Lender for any costs incurred
by such Lender that it determines are attributable to its making, Converting to,
Continuing of, or maintaining of any LIBOR Loans or its obligation to make any
LIBOR Loans hereunder, any reduction in any amount receivable by such Lender
under this Agreement or any of the other Loan Documents in respect of any of
such LIBOR Loans or such obligation or the maintenance by such Lender of capital
in respect of its LIBOR Loans (such increases in costs and reductions in amounts
receivable being herein called “Additional Costs”), to the extent resulting from
any Regulatory Change that: (i) changes the basis of taxation of any amounts
payable to such Lender under this Agreement or any of the other Loan Documents
in respect of any of such LIBOR Loans (other than taxes, fees, duties, levies,
imposts, charges, deductions, withholdings or other charges which are excluded
from the definition of Taxes pursuant to the first sentence of Section 3.10.(a)
or payable as a result of failing to

 

- 34 -



--------------------------------------------------------------------------------

deliver forms required by Section 3.10.(c)), or (ii) imposes or modifies any
reserve, special deposit or similar requirements (other than Regulation D of the
Board of Governors of the Federal Reserve System or other similar reserve
requirement applicable to any other category of liabilities or category of
extensions of credit or other assets by reference to which the interest rate on
LIBOR Loans is determined to the extent utilized to determine LIBOR for such
Loans) relating to any extensions of credit or other assets of, or any deposits
with or other liabilities of, or other credit extended by, or any other
acquisition of funds by such Lender (or its parent corporation), or any
commitment of such Lender or (iii) has or would have the effect of reducing the
rate of return on capital of such Lender to a level below that which such Lender
could have achieved but for such Regulatory Change (taking into consideration
such Lender’s policies with respect to capital adequacy).

(c) Lender’s Suspension of LIBOR Loans. Without limiting the effect of the
provisions of the immediately preceding subsections (a) and (b), if by reason of
any Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender so elects by notice to the Borrower (with a copy to the Administrative
Agent), the obligation of such Lender to make or Continue, or to Convert Base
Rate Loans into, LIBOR Loans hereunder shall be suspended until such Regulatory
Change ceases to be in effect (in which case the provisions of Section 4.5.
shall apply).

(d) Notification and Determination of Additional Costs. Each of the
Administrative Agent, each Lender, and each Participant, as the case may be,
agrees to notify the Borrower of any event occurring after the Agreement Date
entitling the Administrative Agent, such Lender or such Participant to
compensation under any of the preceding subsections of this Section as promptly
as practicable; provided, however, that the failure of the Administrative Agent,
any Lender or any Participant to give such notice shall not release the Borrower
from any of its obligations hereunder (and in the case of a Lender, to the
Administrative Agent). The Administrative Agent, each Lender and each
Participant, as the case may be, agrees to furnish to the Borrower a certificate
setting forth the basis and amount of each request for compensation under this
Section. Determinations by the Administrative Agent, such Lender, or such
Participant, as the case may be, of the effect of any Regulatory Change shall be
conclusive and binding for all purposes, absent manifest error and provided that
such determinations are made on a reasonable basis and in good faith.
Notwithstanding anything to the contrary contained in the preceding subsections
of this Section 4.1., the Borrower shall not be required to compensate any
Lender or any Participant for any such increased costs or reduced return
incurred by such Lender or Participant more than one-hundred-eighty (180) days
prior to such Lender’s or Participant’s written request to the Borrower for such
compensation (except that if the event giving rise to the increased costs or
reduced return is retroactive, then the one-hundred-eighty (180) day period
referred to above shall be extended to include the period of retroactive effect
thereof).

Section 4.2. Suspension of LIBOR Loans.

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period:

(a) the Administrative Agent reasonably determines (which determination shall be
conclusive) that quotations of interest rates for the relevant deposits referred
to in the definition of LIBOR are not being provided in the relevant amounts or
for the relevant maturities for purposes

 

- 35 -



--------------------------------------------------------------------------------

of determining rates of interest for LIBOR Loans as provided herein or is
otherwise unable to determine LIBOR; or

(b) the Administrative Agent reasonably determines (which determination shall be
conclusive) that the relevant rates of interest referred to in the definition of
LIBOR upon the basis of which the rate of interest for LIBOR Loans for such
Interest Period is to be determined will not adequately and fairly reflect the
cost to any Lender of making, Converting to, Continuing of or maintaining LIBOR
Loans for such Interest Period;

then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, (i) the Lenders
shall be under no obligation to, and shall not, Continue LIBOR Loans or Convert
Loans into LIBOR Loans and the Borrower shall, on the last day of each current
Interest Period for each outstanding LIBOR Loan, either prepay such Loan or
Convert such Loan into a Base Rate Loan.

Section 4.3. Illegality.

Notwithstanding any other provision of this Agreement, if any Lender shall
reasonably determine (which determination shall be conclusive and binding) that
it is unlawful for such Lender to honor its obligation to Convert to, Continue
or maintain LIBOR Loans hereunder, then such Lender shall promptly notify the
Borrower thereof (with a copy of such notice to the Administrative Agent) and
such Lender’s obligation to maintain or Continue, or to Convert Loans of any
other Type into, LIBOR Loans shall be suspended until such time as such Lender
may again maintain LIBOR Loans (in which case the provisions of Section 4.5.
shall be applicable).

Section 4.4. Compensation.

In addition to any amounts payable pursuant to Section 2.5.(b), the Borrower
shall pay to the Administrative Agent for the account of each Lender, upon the
request of the Administrative Agent, such amount or amounts as the
Administrative Agent shall determine in its reasonable discretion shall be
sufficient to compensate such Lender for any loss, cost or expense attributable
to:

(a) any payment or prepayment (whether mandatory or optional) of a LIBOR Loan,
or Conversion of a LIBOR Loan, made by such Lender for any reason (including,
without limitation, acceleration) on a date other than the last day of the
Interest Period for such Loan; or

(b) any failure by the Borrower for any reason (including, without limitation,
the failure of any of the applicable conditions precedent specified in
Section 5.2. to be satisfied) to borrow a LIBOR Loan from such Lender on the
date for such borrowing, or to Convert a Base Rate Loan into a LIBOR Loan or
Continue a LIBOR Loan on the requested date of such Conversion or Continuation.

Upon the Borrower’s request, the Administrative Agent shall provide the Borrower
with a statement setting forth the basis for requesting such compensation and
the method for determining the amount thereof. Any such statement shall be
conclusive absent manifest error provided that such determination is made on a
reasonable basis and in good faith.

Section 4.5. Treatment of Affected Loans.

(a) If the obligation of any Lender to Continue, or to Convert Base Rate Loans
into, LIBOR Loans shall be suspended pursuant to Section 4.1.(c), Section 4.2.
or Section 4.3. then such Lender’s

 

- 36 -



--------------------------------------------------------------------------------

LIBOR Loans shall be automatically Converted into Base Rate Loans on the last
day(s) of the then current Interest Period(s) for LIBOR Loans (or, in the case
of a Conversion required by Section 4.1.(c), Section 4.2., or Section 4.3. on
such earlier date as such Lender may specify to the Borrower with a copy to the
Administrative Agent) and, unless and until such Lender gives notice as provided
below that the circumstances specified in Section 4.1., Section 4.2. or
Section 4.3. that gave rise to such Conversion no longer exist:

(i) to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and

(ii) any portion of such Lender’s Loan that would otherwise be Continued by such
Lender as a LIBOR Loan shall be Continued instead as a Base Rate Loan, and any
Base Rate Loan of such Lender that would otherwise be Converted into a LIBOR
Loan shall remain as a Base Rate Loan.

If such Lender gives notice to the Borrower (with a copy to the Administrative
Agent) that the circumstances specified in Section 4.1.(c) or 4.3. that gave
rise to the Conversion of such Lender’s LIBOR Loans pursuant to this
Section 4.5. no longer exist (which such Lender agrees to do promptly upon such
circumstances ceasing to exist) at a time when LIBOR Loans made by other Lenders
are outstanding, then such Lender’s Base Rate Loans shall be automatically
Converted, on the first day(s) of the next succeeding Interest Period(s) for
such outstanding LIBOR Loans, to the extent necessary so that, after giving
effect thereto, all Loans held by the Lenders holding LIBOR Loans and by such
Lender are held pro rata (as to principal amounts, Types and Interest Periods)
in accordance with the respective unpaid principal amount of the Loan held by
such Lender.

Section 4.6. Affected Lenders.

If (a) a Lender requests compensation pursuant to Section 3.10. or 4.1., and the
Requisite Lenders are not also doing the same, or (b) the obligation of any
Lender to Continue, or to Convert Base Rate Loans into, LIBOR Loans shall be
suspended pursuant to Section 4.1.(b) or 4.3. but the obligation of the
Requisite Lenders shall not have been suspended under such Sections, or (c) a
Lender does not vote in favor of any amendment, modification or waiver to this
Agreement or any other Loan Document which, pursuant to Section 12.7., requires
the vote of such Lender, and the Requisite Lenders shall have voted in favor of
such amendment, modification or waiver then, so long as there does not then
exist any Event of Default, the Borrower may demand that such Lender (the
“Affected Lender”), and upon such demand the Affected Lender shall promptly,
assign its Loan to an Eligible Assignee subject to and in accordance with the
provisions of Section 12.6.(b) for a purchase price equal to (x) the principal
balance of the Loan then owing to the Affected Lender, plus (y) any accrued but
unpaid interest thereon and accrued but unpaid fees owing to the Affected
Lender, or any other amount as may be mutually agreed upon by such Affected
Lender and Eligible Assignee. Each of the Administrative Agent and the Affected
Lender shall reasonably cooperate in effectuating the replacement of such
Affected Lender under this Section, but at no time shall the Administrative
Agent, such Affected Lender nor any other Lender nor any Titled Agent be
obligated in any way whatsoever to initiate any such replacement or to assist in
finding an Eligible Assignee. The exercise by the Borrower of its rights under
this Section shall be at the Borrower’s sole cost and expense and at no cost or
expense to the Administrative Agent, the Affected Lender or any of the other
Lenders. The terms of this Section 4.6. shall not in any way limit the
Borrower’s obligation to pay to any Affected Lender compensation owing to such
Affected Lender pursuant to this Agreement (including, without limitation,
pursuant to Sections 3.10., 4.1. or 4.4.) with respect to any period up to the
date of replacement.

 

- 37 -



--------------------------------------------------------------------------------

Section 4.7. Change of Lending Office.

Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.10., 4.1. or 4.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.

Section 4.8. Assumptions Concerning Funding of LIBOR Loans.

Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.

ARTICLE V. CONDITIONS PRECEDENT

Section 5.1. Initial Conditions Precedent.

The obligation of the Lenders to make the Loans is subject to the satisfaction
or waiver of the following conditions precedent:

(a) The Administrative Agent shall have received each of the following, in form
and substance satisfactory to the Administrative Agent:

(i) counterparts of this Agreement executed by each of the parties hereto;

(ii) Notes executed by the Borrower, payable to each applicable Lender and
complying with the terms of Section 2.8.(a);

(iii) the Guaranty executed by each of the Guarantors initially to be a party
thereto;

(iv) an opinion of Pillsbury Winthrop Shaw Pittman LLP, counsel to the Borrower
and the other Loan Parties, addressed to the Administrative Agent and the
Lenders and covering the matters set forth in Exhibit G;

(v) the certificate or articles of incorporation or formation, articles of
organization, certificate of limited partnership, declaration of trust or other
comparable organizational instrument (if any) of each Loan Party certified as of
a recent date by the Secretary of State of the state of formation of such Loan
Party, or in the case of any Loan Party (other than the Borrower) that is a
party to the Existing Credit Agreement and has not altered its organizational
instrument since the date such Loan Party became a party to the Existing Credit
Agreement, a certificate from the Secretary or Assistant Secretary (or other
individual performing similar functions) of such Loan Party certifying that
there have been no changes to the organizational instrument delivered by such
Loan Party in connection with the Existing Credit Agreement;

(vi) a certificate of good standing (or certificate of similar meaning) with
respect to the Borrower issued as of a recent date by the Secretary of State of
its state of formation and

 

- 38 -



--------------------------------------------------------------------------------

certificates of qualification to transact business or other comparable
certificates issued as of a recent date by each Secretary of State (and any
state department of taxation, as applicable) of each state in which the Borrower
is required to be so qualified and where failure to be so qualified could
reasonably be expected to have a Material Adverse Effect;

(vii) a certification from the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party that each Loan Party
is in good standing under the laws of its respective state of formation and is
qualified to transact business in each state in which such Loan Party is
required to be so qualified and where failure to be so qualified could
reasonably be expected to have a Material Adverse Effect;

(viii) a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Loan Party authorized to execute
and deliver the Loan Documents to which such Loan Party is a party, and in the
case of the Borrower, authorized to execute and deliver on behalf of the Notice
of Borrowing and Notices of Conversion and Notices of Continuation;

(ix) copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Loan Party, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity, or in the case of any Loan Party that is a party to the Existing Credit
Agreement and has not altered its by-laws, operating agreement, partnership
agreement or other comparable document since the date such Loan Party became a
party to the Existing Credit Agreement, a certificate from the Secretary or
Assistant Secretary (or other individual performing similar functions) of such
Loan Party certifying that there have been no changes to the by-laws, operating
agreement, partnership agreement or other comparable document delivered by such
Loan Party in connection with the Existing Credit Agreement; and (B) all
corporate, partnership, member or other necessary action taken by such Loan
Party to authorize the execution, delivery and performance of the Loan Documents
to which it is a party;

(x) a copy of the compliance certificate for the Borrower’s fiscal quarter
ending September 30, 2011, delivered pursuant to the Existing Credit Agreement;

(xi) the Notice of Borrowing from the Borrower for the Loans indicating how the
proceeds thereof are to be made available to the Borrower, and if any of the
Loans initially are to be LIBOR Loans, the Interest Period therefor;

(xii) evidence that the Fees, if any, then due and payable under Section 3.5.,
together with all other fees, expenses and reimbursement amounts due and payable
to the Administrative Agent and the Arrangers, including without limitation, the
reasonable fees and expenses of counsel to the Administrative Agent, have been
paid; and

(xiii) such other documents, agreements and instruments as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably request;
and

(b) In the good faith judgment of the Administrative Agent:

(i) there shall not have occurred or become known to the Administrative Agent or
any of the Lenders any event, condition, situation or status since the date of
the information contained in the financial and business projections, budgets,
pro forma data and forecasts

 

- 39 -



--------------------------------------------------------------------------------

concerning the Borrower and its Subsidiaries delivered to the Administrative
Agent and the Lenders prior to the Agreement Date that has had or could
reasonably be expected to result in a Material Adverse Effect;

(ii) no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (A) result in a Material Adverse Effect or
(B) restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect, the ability of the Borrower or any other Loan
Party to fulfill its obligations under the Loan Documents to which it is a
party;

(iii) the Borrower and its Subsidiaries shall have received all approvals,
consents and waivers, and shall have made or given all necessary filings and
notices as shall be required to consummate the transactions contemplated hereby
without the occurrence of any default under, conflict with or violation of
(A) any Applicable Law or (B) any agreement, document or instrument to which any
Loan Party is a party or by which any of them or their respective properties is
bound, except for such approvals, consents, waivers, filings and notices the
receipt, making or giving of which could not reasonably be likely to (A) have a
Material Adverse Effect, or (B) restrain or enjoin impose materially burdensome
conditions on, or otherwise materially and adversely affect the ability of the
Borrower or any other Loan Party to fulfill its obligations under the Loan
Documents to which it is a party;

(iv) the Borrower and each other Loan Party shall have provided all information
requested by the Administrative Agent and each Lender in order to comply with
the USA Patriot Act ; and

(v) there shall not have occurred or exist any circumstance, change or condition
in the loan syndication, financial or capital markets generally that could
reasonably be expected to materially impair the arrangement of the credit
facility contemplated by this Agreement.

Section 5.2. Conditions Precedent to All Loans.

The obligations of the Lenders to make the Loans are subject to the further
conditions precedent that: (a) no Default or Event of Default shall exist as of
the date of the making of the Loans or would exist immediately after giving
effect thereto; (b) the representations and warranties made or deemed made by
the Borrower and each other Loan Party in the Loan Documents to which any of
them is a party, shall be true and correct in all material respects (except in
the case of a representation or warranty qualified by materiality, in which case
such representation or warranty shall be true and correct in all respects) on
and as of the date of the making of the Loans with the same force and effect as
if made on and as of such date except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of such earlier date) and except for changes
in factual circumstances not prohibited hereunder. Each Credit Event shall
constitute a certification by the Borrower to the effect set forth in the
preceding sentence (both as of the date of the giving of notice relating to such
Credit Event and, unless the Borrower otherwise notifies the Administrative
Agent prior to the date of such Credit Event, as of the date of the occurrence
of such Credit Event). In addition, the Borrower shall be deemed to have
represented to the Administrative Agent and the Lenders at the time any Loan is
made that all conditions to the making of such Loan contained in this Article V.
have been satisfied. Unless set forth in writing to the contrary, the making of
a Loan by a Lender shall constitute a certification by such Lender to the
Administrative Agent and the other Lenders

 

- 40 -



--------------------------------------------------------------------------------

that the conditions precedent for the Loans set forth in Section 5.1. that have
not previously been waived by the Lenders in accordance with the terms of this
Agreement have been satisfied.

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

Section 6.1. Representations and Warranties.

In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make the Loans, the Borrower represents and warrants to the
Administrative Agent and each Lender as follows:

(a) Organization; Power; Qualification. Each of the Borrower, the other Loan
Parties and the other Subsidiaries is a corporation, partnership or other legal
entity, duly organized or formed, validly existing and in good standing under
the jurisdiction of its incorporation or formation, has the power and authority
to own or lease its respective properties and to carry on its respective
business as now being and hereafter proposed to be conducted and is duly
qualified and is in good standing as a foreign corporation, partnership or other
legal entity, and authorized to do business, in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification or authorization and where the failure to be so qualified or
authorized could reasonably be expected to have, in each instance, a Material
Adverse Effect.

(b) Ownership Structure. Part I of Schedule 6.1.(b) is, as of the Agreement
Date, a complete and correct list of all Subsidiaries of the Borrower setting
forth for each such Subsidiary, (i) the jurisdiction of organization of such
Subsidiary, (ii) each Person holding any Equity Interest in such Subsidiary,
(iii) the nature of the Equity Interests held by each such Person, (iv) the
percentage of ownership of such Subsidiary represented by such Equity Interests
and (v) whether such Subsidiary is a Material Subsidiary and/or an Excluded
Subsidiary and whether such Subsidiary owns a Non-Controlled Property (and, if
so, which one(s)). As of the Agreement Date, except as disclosed in such
Schedule (A), each of the Borrower and its Subsidiaries owns, free and clear of
all Liens (other than Permitted Liens), and has the unencumbered right to vote,
all outstanding Equity Interests in each Person shown to be held by it on such
Schedule, (B) all of the issued and outstanding capital stock of each such
Person organized as a corporation is validly issued, fully paid and
nonassessable and (C) there are no outstanding subscriptions, options, warrants,
commitments, preemptive rights or agreements of any kind (including, without
limitation, any stockholders’ or voting trust agreements) for the issuance,
sale, registration or voting of, or outstanding securities convertible into, any
additional shares of capital stock of any class, or partnership or other
ownership interests of any type in, any such Person. As of the Agreement Date,
Part II of Schedule 6.1.(b) correctly sets forth all Unconsolidated Affiliates
of the Borrower, including the correct legal name of such Person, the type of
legal entity which each such Person is, and all Equity Interests in such Person
held directly or indirectly by the Borrower.

(c) Authorization of Loan Documents and Borrowings. The Borrower has the right
and power, and has taken all necessary action to authorize it, to borrow and
obtain other extensions of credit hereunder. The Borrower and each other Loan
Party has the right and power, and has taken all necessary action to authorize
it, to execute, deliver and perform each of the Loan Documents and the Fee
Letter to which it is a party in accordance with their respective terms and to
consummate the transactions contemplated hereby and thereby. The Loan Documents
and the Fee Letter to which the Borrower or any other Loan Party is a party have
been duly executed and delivered by the duly authorized officers of such Person
and each is a legal, valid and binding obligation of such Person enforceable
against such Person in accordance with its respective terms, except as the same
may be limited by bankruptcy, insolvency, and other similar laws affecting the
rights of creditors generally and the availability of equitable remedies for

 

- 41 -



--------------------------------------------------------------------------------

the enforcement of certain obligations (other than the payment of principal)
contained herein or therein and as may be limited by equitable principles
generally.

(d) Compliance of Loan Documents with Laws. The execution, delivery and
performance of this Agreement, the other Loan Documents to which any Loan Party
is a party and of the Fee Letter in accordance with their respective terms and
the borrowings and other extensions of credit hereunder do not: (i) require any
Governmental Approval or violate any Applicable Law (including all Environmental
Laws) relating to the Borrower or any other Loan Party; (ii) conflict with,
result in a breach of or constitute a default under the organizational documents
of any Loan Party, or any indenture, agreement or other instrument to which the
Borrower or any other Loan Party is a party or by which it or any of its
respective properties may be bound; or (iii) result in or require the creation
or imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by any Loan Party other than in favor of the Administrative
Agent for its benefit and the benefit of the Lenders.

(e) Compliance with Law; Governmental Approvals. Each of the Borrower, the other
Loan Parties and the other Subsidiaries is in compliance with each Governmental
Approval applicable to it and all other Applicable Laws (including, without
limitation, Environmental Laws) relating to it except for noncompliances which,
and Governmental Approvals the failure to possess which, could not, individually
or in the aggregate, reasonably be expected to cause a Default or Event of
Default or have a Material Adverse Effect.

(f) Title to Properties; Liens. Part I of Schedule 6.1.(f) is, as of the
Agreement Date, a complete and correct listing of all real estate assets of the
Borrower, each other Loan Party and each other Subsidiary. Each of the Borrower,
each other Loan Party and each other Subsidiary has good, marketable and legal
title to, or a valid leasehold interest in, its respective assets. As of the
Agreement Date, there are no Liens against the assets of the Borrower, the Loan
Parties or any Subsidiary other than Permitted Liens.

(g) Existing Indebtedness. Schedule 6.1.(g) is, as of September 30, 2011, a
complete and correct listing of all Indebtedness (including all Guarantees but
excluding dividends payable, accounts payable and Off-Balance Sheet Obligations)
of each of the Borrower, the other Loan Parties and the other Subsidiaries
having an outstanding principal balance in excess of $1,000,000, and if such
Indebtedness is secured by any Lien. Except as set forth on such Schedule, from
September 30, 2011, through the Agreement Date, neither the Borrower nor any of
its Subsidiaries has incurred any Indebtedness having an outstanding principal
balance in excess of $1,000,000 in the aggregate.

(h) Reserved.

(i) Litigation. Except as set forth on Schedule 6.1.(i), there are no actions,
suits or proceedings pending (nor, to the knowledge of any Loan Party, are there
any actions, suits or proceedings threatened) against or in any other way
relating adversely to or affecting the Borrower, any other Loan Party, any other
Subsidiary or any of their respective property in any court or before any
arbitrator of any kind or before or by any other Governmental Authority which,
(i) could reasonably be expected to have a Material Adverse Effect or (ii) in
any manner draws into question the validity or enforceability of any Loan
Document or the Fee Letter. There are no strikes, slow downs, work stoppages or
walkouts or other labor disputes in progress or threatened relating to the
Borrower, any Subsidiary or any other Loan Party which could reasonably be
expected to have a Material Adverse Effect.

(j) Taxes. All federal, state and other tax returns of the Borrower, each other
Loan Party and each other Subsidiary required by Applicable Law to be filed have
been duly filed, and all federal, state and other taxes, assessments and other
governmental charges or levies upon, each Loan Party, each other

 

- 42 -



--------------------------------------------------------------------------------

Subsidiary and their respective properties, income, profits and assets which are
due and payable have been paid, except any such nonpayment or non-filing which
is at the time permitted under Section 7.6. As of the Agreement Date, none of
the United States income tax returns of the Borrower, any other Loan Party or
any other Subsidiary is under audit. All charges, accruals and reserves on the
books of the Borrower, the other Loan Parties and the other Subsidiaries in
respect of any taxes or other governmental charges are in accordance with GAAP.

(k) Financial Statements. The Borrower has furnished to each Lender copies of
(i) the audited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries for the fiscal years ended December 31, 2009 and December 31, 2010,
and the related audited consolidated statements of operations, shareholders’
equity and cash flow for the fiscal years ended on such dates, with the opinion
thereon of Grant Thorton LLP, and (ii) the unaudited consolidated balance sheet
of the Borrower and its consolidated Subsidiaries for the fiscal quarter ended
September 30, 2011, and the related unaudited consolidated statements of
operations, shareholders’ equity and cash flow of the Borrower and its
consolidated Subsidiaries for the three fiscal quarter period ended on such
date. Such financial statements (including in each case related schedules and
notes) are complete and present fairly, in accordance with GAAP consistently
applied throughout the periods involved, the consolidated financial position of
the Borrower and its consolidated Subsidiaries as at their respective dates and
the results of operations and the cash flow for such periods (subject, as to
interim statements, to changes resulting from normal year-end audit
adjustments). Neither the Borrower nor any of its Subsidiaries has on the
Agreement Date any material contingent liabilities, liabilities, liabilities for
taxes, unusual or long-term commitments or unrealized or forward anticipated
losses from any unfavorable commitments that would be required to be set forth
in its financial statements or notes thereto, except as referred to or reflected
or provided for in said financial statements.

(l) No Material Adverse Change. Since December 31, 2010, there has been no
event, change, circumstance or occurrence that could reasonably be expected to
have a Material Adverse Effect. Each of the Borrower, the other Loan Parties and
the other Subsidiaries is Solvent.

(m) ERISA.

(i) Each Benefit Arrangement is in compliance with the applicable provisions of
ERISA, the Internal Revenue Code and other Applicable Laws except for
noncompliance that would not be expected to result in the occurrence of a
Material Adverse Effect. Except with respect to Multiemployer Plans, each
Qualified Plan (A) has received a favorable determination from the Internal
Revenue Service applicable to such Qualified Plan’s current remedial amendment
cycle (as defined in Revenue Procedure 2007-44 or “2007-44” for short), (B) has
timely filed for a favorable determination letter from the Internal Revenue
Service during its staggered remedial amendment cycle (as defined in 2007-44)
and such application is currently being processed by the Internal Revenue
Service, (C) had filed for a determination letter prior to its “GUST remedial
amendment period” (as defined in 2007-44) and received such determination letter
and the staggered remedial amendment cycle first following the GUST remedial
amendment period for such Qualified Plan has not yet expired, or (D) is
maintained under a prototype plan and may rely upon a favorable opinion letter
issued by the Internal Revenue Service with respect to such prototype plan. To
the best knowledge of the Borrower, nothing has occurred which could reasonably
be expected to cause the loss of its reliance on each Qualified Plan’s favorable
determination letter or opinion letter.

(ii) As of the most recent valuation date, the “benefit obligation” of all Plans
does not exceed the “fair market value of plan assets” for such Plans by more
than $10,000,000 all as determined by and with such terms defined in accordance
with FASB ASC 715.

 

- 43 -



--------------------------------------------------------------------------------

(iii) Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) no ERISA Event has occurred or
is expected to occur; (ii) there are no pending, or to the best knowledge of the
Borrower, threatened, claims, actions or lawsuits or other action by any
Governmental Authority, plan participant or beneficiary with respect to a
Benefit Arrangement; (iii) there are no violations of the fiduciary
responsibility rules with respect to any Benefit Arrangement; and (iv) no member
of the ERISA Group has engaged in a non-exempt “prohibited transaction,” as
defined in Section 406 of ERISA and Section 4975 of the Internal Revenue Code,
in connection with any Plan, that would subject any member of the ERISA Group to
a tax on prohibited transactions imposed by Section 502(i) of ERISA or
Section 4975 of the Internal Revenue Code.

(n) Absence of Default. None of the Loan Parties or any of the other
Subsidiaries is in default under its certificate or articles of incorporation or
formation, bylaws, partnership agreement or other similar organizational
documents, and no event has occurred, which has not been remedied, cured or
waived: (i) which constitutes a Default or an Event of Default; or (ii) which
constitutes, or which with the passage of time, the giving of notice, or both,
would constitute, a default or event of default by, any Loan Party or any other
Subsidiary under any agreement (other than this Agreement) or judgment, decree
or order to which any such Person is a party or by which any such Person or any
of its respective properties may be bound where such default or event of default
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(o) Environmental Laws. Each of the Borrower, each other Loan Party and the
other Subsidiaries: (i) has obtained all Governmental Approvals which are
required under Environmental Laws, and each such Governmental Approval is in
full force and effect, and (ii) is in compliance with all terms and conditions
of such Governmental Approvals, where with respect to each of the immediately
preceding clauses (i) and (ii) the failure to obtain or to comply with could
reasonably be expected to have a Material Adverse Effect. Except for any of the
following matters that could not reasonably be expected to have a Material
Adverse Effect, no Loan Party is aware of, and has not received notice of, any
past, present, or future, events, conditions, circumstances, activities,
practices, incidents, occurrences, actions, or plans which, with respect to any
Loan Party or any other Subsidiary, their respective businesses, operations or
with respect to the Properties, may: (x) interfere with or prevent compliance or
continued compliance with Environmental Laws or (y) give rise to any common-law
or legal liability or otherwise form the basis of any claim, action, demand,
suit, proceeding, hearing, study, or investigation based on or related to the
manufacture, generation, processing, distribution, use, treatment, storage,
disposal, transport, removal, clean up or handling, or the emission, discharge,
release or threatened release into the environmental of any pollutant,
contaminant, chemical, or industrial, toxic, other Hazardous Material. There is
no civil, criminal, or administrative action, suit, demand, claim, hearing,
notice, or demand letter, notice of violation, investigation, or proceeding
pending or, to the Borrower’s knowledge after due inquiry, threatened, against
the Borrower, any other Loan Party or any other Subsidiary relating in any way
to Environmental Laws which, reasonably could be expected to have a Material
Adverse Effect. None of the Properties is listed on or proposed for listing on
the National Priority List promulgated pursuant to the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 and its
implementing regulations, or any state or local priority list promulgated
pursuant to any analogous state or local law to the extent any such listing
could reasonably be expected to have a Material Adverse Effect. To the
Borrower’s knowledge, no Hazardous Materials generated at or transported from
the Properties are or have been transported to, or disposed of at, any location
that is listed or proposed for listing on the National Priority List or any
analogous state or local priority list, or any other location that is or has
been the subject of a clean-up, removal or remedial action pursuant to any
Environmental Law, except to the extent that such transportation or disposal
could not reasonably be expected to result in a Material Adverse Effect.

 

- 44 -



--------------------------------------------------------------------------------

(p) Investment Company. None of the Borrower, any other Loan Party or any other
Subsidiary is (i) an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or (ii) subject to any other Applicable Law which purports to
regulate or restrict its ability to borrow money or obtain other extensions of
credit or to consummate the transactions contemplated by this Agreement or to
perform its obligations under any Loan Document to which it is a party.

(q) Margin Stock. None of the Borrower, any other Loan Party or any other
Subsidiary is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose, whether immediate, incidental or
ultimate, of buying or carrying “margin stock” within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System.

(r) Affiliate Transactions. Except as permitted by Section 9.9., none of the
Borrower, any other Loan Party or any other Subsidiary is a party to or bound by
any agreement or arrangement with any Affiliate.

(s) Intellectual Property. Each of the Borrower, each other Loan Party and each
other Subsidiary owns or has the right to use, under valid license agreements or
otherwise, all material patents, licenses, franchises, trademarks, trademark
rights, trade names, trade name rights, trade secrets and copyrights
(collectively, “Intellectual Property”) necessary to the conduct of its
businesses as now conducted and as contemplated by the Loan Documents, without
known conflict with any patent, license, franchise, trademark, trademark rights,
trade secret, trade name, copyright, or other proprietary right of any other
Person, which conflict could reasonably be expected to have a Material Adverse
Effect. The Borrower, each other Loan Party and each other Subsidiary have taken
all such steps as they deem reasonably necessary to protect their respective
rights under and with respect to such Intellectual Property. No material claim
has been asserted by any Person with respect to the use of any Intellectual
Property by the Borrower, any other Loan Party or any other Subsidiary, or
challenging or questioning the validity or effectiveness of any Intellectual
Property. The use of such Intellectual Property by the Borrower, its
Subsidiaries and the other Loan Parties, does not infringe on the rights of any
Person, subject to such claims and infringements as do not, in the aggregate,
give rise to any liabilities on the part of the Borrower, any other Loan Party
or any other Subsidiary that could reasonably be expected to have a Material
Adverse Effect.

(t) Business. As of the Agreement Date, the Borrower, the other Loan Parties and
the other Subsidiaries are (i) primarily engaged in the business of acquiring,
owning, redeveloping, developing and managing Retail Properties and Mixed-Use
Projects (including components of such Mixed-Use Projects that are Office
Properties and Multifamily Properties) together with other business activities
reasonably related or incidental thereto and (ii) secondarily engaged in the
business of acquiring, owning, redeveloping, developing and managing Office
Properties and Multifamily Properties, together with other business activities
reasonably related or incidental thereto.

(u) Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby. No other similar fees or commissions will be payable by any Loan Party
for any other services rendered to the Borrower, any other Loan Party or any
other Subsidiary ancillary to the transactions contemplated hereby.

(v) Accuracy and Completeness of Information. None of the written information,
reports or other papers or data (excluding financial projections and other
forward looking statements), taken as a whole as of the date of delivery
thereof, furnished to the Administrative Agent or any Lender by, on behalf of,
or at the direction of, the Borrower, any Subsidiary or any other Loan Party in
connection with

 

- 45 -



--------------------------------------------------------------------------------

or relating in any way to this Agreement, contained any untrue statement of a
fact material to the creditworthiness of the Borrower, any Subsidiary or any
other Loan Party or omitted to state a material fact necessary in order to make
such statements contained therein, in light of the circumstances under which
they were made, not misleading. All financial statements furnished to the
Administrative Agent or any Lender by, on behalf of, or at the direction of, the
Borrower, any Subsidiary or any other Loan Party in connection with or relating
in any way to this Agreement, present fairly, in accordance with GAAP
consistently applied throughout the periods involved, the financial position of
the Persons involved as at the date thereof and the results of operations for
such periods (subject, as to interim statements, to changes resulting from
normal year end audit adjustments and absence of full footnote disclosure). All
financial projections and other forward looking statements prepared by or on
behalf of the Borrower, any Subsidiary or any other Loan Party that have been or
may hereafter be made available to the Administrative Agent or any Lender were
or will be prepared in good faith based on reasonable assumptions. As of the
Effective Date, no fact is known to the Borrower which has had, or may in the
future have (so far as the Borrower can reasonably foresee), a Material Adverse
Effect which has not been set forth in the financial statements referred to in
Section 6.1.(k) or in such information, reports or other papers or data or
otherwise disclosed in writing to the Administrative Agent and the Lenders.

(w) Not Plan Assets; No Prohibited Transactions. None of the assets of the
Borrower, any other Loan Party or any other Subsidiary constitutes “plan assets”
within the meaning of ERISA, the Internal Revenue Code and the respective
regulations promulgated thereunder. Assuming that no Lender funds any amount
payable by it hereunder with “plan assets,” as that term is defined in 29 C.F.R.
2510.3-101, the execution, delivery and performance of this Agreement and the
other Loan Documents, and the extensions of credit and repayment of amounts
hereunder, do not and will not constitute “prohibited transactions” under ERISA
or the Internal Revenue Code.

(x) OFAC. (i) None of the Borrower, any of the other Loan Parties, any of the
other Subsidiaries, or any other Affiliate of the Borrower is a person named on
the list of Specially Designated Nationals or Blocked Persons maintained by OFAC
available at http://www.treas.gov/offices/enforcement/ofac/index.shtml or as
otherwise published from time to time (each such person on the Blocked Persons
list, a “Blocked Person”) (ii) none of the Borrower, any of the other Loan
Parties, any of the other Subsidiaries, or any other Affiliate of the Borrower
is (A) an agency of the government of a country, (B) an organization controlled
by a country, or (C) a person resident in a country that is subject to a
sanctions program identified on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person; and (iii) none of the Borrower, any of the other Loan
Parties, any of the other Subsidiaries, or, to the knowledge of the Borrower,
any Affiliate (other than Subsidiaries) of the Borrower, derives any of its
assets or operating income from investments in or transactions with any such
country, agency, organization or person; and none of the proceeds from any Loan
will be used to finance any operations, investments or activities in, or make
any payments to, any such country, agency, organization, or person.

(y) REIT Status. The Borrower qualifies as, and has elected to be treated as, a
REIT and is in compliance with all requirements and conditions imposed under the
Internal Revenue Code to allow the Borrower to maintain its status as a REIT.

(z) Unencumbered Assets. As of the Agreement Date, Schedule 6.1.(z) is a correct
and complete list of each Wholly Owned Property, Controlled Property and
Non-Controlled Property included as of the Agreement Date in the calculation of
Unencumbered Asset Value. Except as set forth on such Schedule, each of the
Properties included by the Borrower in calculations of Unencumbered Asset Value
is an Eligible Property.

 

- 46 -



--------------------------------------------------------------------------------

Section 6.2. Survival of Representations and Warranties, Etc.

All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of any Loan Party or any other Subsidiary
to the Administrative Agent or any Lender pursuant to or in connection with this
Agreement or any of the other Loan Documents (including, but not limited to, any
such statement made in or in connection with any amendment thereto or any
statement contained in any certificate, financial statement or other instrument
delivered by or on behalf of any Loan Party prior to the Agreement Date and
delivered to the Administrative Agent or any Lender in connection with the
underwriting or closing the transactions contemplated hereby) shall constitute
representations and warranties made by the Borrower under this Agreement. All
representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made at and as of the Agreement Date, the
Effective Date and at and as of the date of the occurrence of each Credit Event,
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct in all material respects (except in the case of
a representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances not
prohibited hereunder. All such representations and warranties shall survive the
effectiveness of this Agreement, the execution and delivery of the Loan
Documents and the making of the Loans.

ARTICLE VII. AFFIRMATIVE COVENANTS

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.7., all of the Lenders) shall otherwise consent
in the manner provided for in Section 12.7., the Borrower shall comply with the
following covenants:

Section 7.1. Preservation of Existence and Similar Matters.

Except as otherwise permitted under Section 9.5., the Borrower shall, and shall
cause each other Loan Party and each other Subsidiary to, preserve and maintain
its respective existence, rights, franchises, licenses and privileges in the
jurisdiction of its incorporation or formation and qualify and remain qualified
and authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization and where the failure to be so authorized and qualified could
reasonably be expected to have a Material Adverse Effect.

Section 7.2. Compliance with Applicable Law and Material Contracts.

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, comply with (a) all Applicable Laws, including the obtaining of
all Governmental Approvals, the failure with which to comply could reasonably be
expected to have a Material Adverse Effect, and (b) all terms and conditions of
all contracts and other written agreements to which it is a party if any such
non-compliance could reasonably be expected to have a Material Adverse Effect.

Section 7.3. Maintenance of Property.

In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
(a) protect and preserve all of its respective material properties, including,
but not limited to, all Intellectual Property necessary to the conduct of its
respective business, and maintain in good repair, working order and condition
all tangible properties, ordinary wear and tear excepted, and (b) from time to
time make or cause to be made all needed and

 

- 47 -



--------------------------------------------------------------------------------

appropriate repairs, renewals, replacements and additions to such properties, so
that the business carried on in connection therewith may be properly and
advantageously conducted at all times.

Section 7.4. Conduct of Business.

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, carry on its respective businesses as described in
Section 6.1.(t).

Section 7.5. Insurance.

In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
maintain insurance (on a replacement cost basis) with financially sound and
reputable insurance companies against such risks and in such amounts as is
customarily maintained by Persons engaged in similar businesses or as may be
required by Applicable Law. The Borrower shall from time to time deliver to the
Administrative Agent upon request a detailed list, together with copies of all
policies of the insurance then in effect, stating the names of the insurance
companies, the amounts and rates of the insurance, the dates of the expiration
thereof and the properties and risks covered thereby.

Section 7.6. Payment of Taxes and Claims.

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, pay and discharge when due (a) all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, and (b) all lawful claims of materialmen,
mechanics, carriers, warehousemen and landlords for labor, materials, supplies
and rentals which, if unpaid, might become a Lien on any properties of such
Person; provided, however, that this Section shall not require the payment or
discharge of any such tax, assessment, charge, levy or claim which is being
contested in good faith by appropriate proceedings which operate to suspend the
collection thereof and for which adequate reserves have been established on the
books of such Person in accordance with GAAP.

Section 7.7. Books and Records; Inspections.

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, maintain books and records pertaining to its respective business
operations in such detail, form and scope as is consistent with good business
practice and in accordance with GAAP. The Borrower shall, and shall cause each
other Loan Party and each other Subsidiary to, permit representatives or agents
of any Lender or the Administrative Agent, from time to time after reasonable
prior notice if no Event of Default shall be in existence, as often as may be
reasonably requested, but only during normal business hours and at the expense
of such Lender or the Administrative Agent (unless an Event of Default shall
exist, in which case the exercise by the Administrative Agent of its rights
under this Section shall be at the expense of the Borrower), as the case may be,
to: (a) visit and inspect all properties of the Borrower or such Subsidiary or
other Loan Party to the extent any such right to visit or inspect is within the
control of such Person; (b) inspect and make extracts from their respective
books and records, including but not limited to management letters prepared by
independent accountants; and (c) discuss with its officers, and its independent
accountants (in the presence of an officer of the Borrower so long as no Event
of Default has occurred and is continuing), its business, properties, condition
(financial or otherwise), results of operations and performance. If requested by
the Administrative Agent, the Borrower shall execute an authorization letter
addressed to its accountants authorizing the Administrative Agent or any Lender
to discuss the financial affairs of the Borrower and any other Loan Party or any
other Subsidiary with its accountants which, so long as no Event of Default has
occurred and is continuing, shall be in the presence of an officer of the
Borrower.

 

- 48 -



--------------------------------------------------------------------------------

Section 7.8. Use of Proceeds.

The Borrower will use the proceeds of Loans only to (i) refinance existing
indebtedness, (ii) provide for the general working capital needs of the Borrower
and its Subsidiaries and (iii) for other general corporate purposes of the
Borrower and its Subsidiaries. The Borrower shall not, and shall not permit any
other Loan Party or any other Subsidiary to, use any part of such proceeds to
purchase or carry, or to reduce or retire or refinance any credit incurred to
purchase or carry, any margin stock (within the meaning of Regulation U or
Regulation X of the Board of Governors of the Federal Reserve System) or to
extend credit to others for the purpose of purchasing or carrying any such
margin stock.

Section 7.9. Environmental Matters.

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, comply with all Environmental Laws the failure with which to
comply could reasonably be expected to have a Material Adverse Effect. The
Borrower shall use, and shall cause each other Loan Party and each other
Subsidiary to use, commercially reasonable efforts (which shall include, for
purposes of this Section, including customary provisions in lease agreements
with tenants as to such compliance) to cause all other Persons occupying, using
or present on the Properties to comply, with all Environmental Laws with which
to comply could reasonably be expected to have a Material Adverse Effect. The
Borrower shall, and shall cause each other Loan Party and each other Subsidiary
to take promptly all actions reasonably necessary to prevent the imposition of
any Liens on any of their respective properties arising out of or related to any
Environmental Laws. Nothing in this Section shall impose any obligation or
liability whatsoever on the Administrative Agent or any Lender.

Section 7.10. Further Assurances.

At the Borrower’s cost and expense and upon request of the Administrative Agent,
the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, duly execute and deliver or cause to be duly executed and
delivered, to the Administrative Agent such further instruments, documents and
certificates, and do and cause to be done such further acts that may be
reasonably necessary or advisable in the reasonable opinion of the
Administrative Agent to carry out more effectively the provisions and purposes
of this Agreement and the other Loan Documents.

Section 7.11. Reserved.

Section 7.12. REIT Status.

The Borrower shall at all times maintain its status as, and election to be
treated as, a REIT under the Internal Revenue Code.

Section 7.13. Exchange Listing.

The Borrower shall maintain at least one class of common shares of the Borrower
having trading privileges on the New York Stock Exchange or the American Stock
Exchange or other national exchange which is subject to price quotations on The
NASDAQ Stock Market’s National Market System (or any successor exchanges or
quotation systems thereto).

 

- 49 -



--------------------------------------------------------------------------------

Section 7.14. Guarantors.

(a) Within 10 Business Days of any Person becoming a Material Subsidiary (other
than an Excluded Subsidiary or a Subsidiary owning a Non-Controlled Property)
after the Agreement Date, the Borrower shall deliver to the Administrative Agent
each of the following in form and substance satisfactory to the Administrative
Agent: (i) an Accession Agreement executed by such Material Subsidiary and
(ii) the items that would have been delivered under subsections (iv) through
(viii) of Section 5.1.(a) if such Material Subsidiary had been a Material
Subsidiary on the Agreement Date; provided, however, promptly (and in any event
within 10 Business Days) upon (x) any Excluded Subsidiary ceasing to be subject
to the restriction which prevented it from becoming a Guarantor on the Effective
Date or delivering an Accession Agreement pursuant to this Section, as the case
may be, or (y) a Subsidiary ceasing to own any Non-Controlled Properties, such
Subsidiary shall comply with the provisions of this Section if then applicable.

(b) The Borrower may, at its option, cause any Subsidiary that is not already a
Guarantor to become a Guarantor by executing and delivering to the
Administrative Agent the items required to be delivered under the immediately
preceding subsection (a).

(c) The Borrower may request in writing that the Administrative Agent release,
and upon receipt of such request the Administrative Agent shall release, a
Guarantor from the Guaranty so long as: (i) such Guarantor (x) meets, or will
meet simultaneously with its release from the Guaranty, all of the provisions of
the definition of the term “Excluded Subsidiary” or (y) has ceased to be, or
simultaneously with its release from the Guaranty will cease to be, a Material
Subsidiary (whether pursuant to a transaction permitted under Section 9.6. or
otherwise); (ii) such Guarantor is not otherwise required to be a party to the
Guaranty under the immediately preceding subsection (a); (iii) no Default or
Event of Default shall then be in existence or would occur as a result of such
release, including without limitation, a Default or Event of Default resulting
from a violation of any of the covenants contained in Section 9.1.; and (iv) the
Administrative Agent shall have received such written request at least ten
(10) Business Days (or such shorter period as may be acceptable to the
Administrative Agent) prior to the requested date of release. Delivery by the
Borrower to the Administrative Agent of any such request shall constitute a
representation by the Borrower that the matters set forth in the preceding
sentence (both as of the date of the giving of such request and as of the date
of the effectiveness of such request) are true and correct with respect to such
request.

ARTICLE VIII. INFORMATION

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.7., all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.7., the Borrower shall furnish to the
Administrative Agent for distribution to each of the Lenders:

Section 8.1. Quarterly Financial Statements.

As soon as available and in any event within five (5) days after the same is
required to be filed with the Securities and Exchange Commission (but in no
event later than 50 days after the end of each of the first, second and third
fiscal quarters of the Borrower commencing with the fiscal quarter of the
Borrower ended September 30, 2011), the unaudited consolidated balance sheet of
the Borrower and its Subsidiaries as at the end of such period and the related
unaudited consolidated statements of operations, shareholders’ equity and cash
flows of the Borrower and its Subsidiaries for such period, setting forth in
each case in comparative form the figures as of the end of and for the
corresponding periods of the previous fiscal year, all of which shall, to the
extent applicable, be in the form required by the Securities Exchange Act and
certified by the chief financial officer or chief accounting officer of the
Borrower, in

 

- 50 -



--------------------------------------------------------------------------------

his or her opinion, to present fairly, in accordance with GAAP and in all
material respects, the consolidated financial position of the Borrower and its
Subsidiaries as at the date thereof and the results of operations for such
period (subject to normal year-end audit adjustments).

Section 8.2. Year-End Statements.

As soon as available and in any event within five (5) days after the same is
required to be filed with the Securities and Exchange Commission (but in no
event later than 95 days after the end of each fiscal year of the Borrower
commencing with the fiscal year of the Borrower ending December 31, 2011), the
audited consolidated balance sheet of the Borrower and its Subsidiaries as at
the end of such fiscal year and the related audited consolidated statements of
operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries for such fiscal year, setting forth in comparative form the figures
as at the end of and for the previous fiscal year, all of which shall, to the
extent applicable, be in the form required by the Securities Exchange Act and
(a) certified by the chief accounting officer or chief financial officer of the
Borrower, in his or her opinion, to present fairly, in accordance with GAAP, the
consolidated financial position of the Borrower and its Subsidiaries as at the
date thereof and the result of operations for such period and (b) accompanied by
the report thereon of Grant Thorton LLP or any other independent certified
public accountants of recognized national standing acceptable to the
Administrative Agent, whose report shall be unqualified and who shall have
authorized the Borrower to deliver such financial statements and report thereon
to the Administrative Agent and the Lenders pursuant to this Agreement.

Section 8.3. Compliance Certificate.

At the time the financial statements are furnished pursuant to Sections 8.1. and
8.2. and, if (i) the Requisite Lenders provide notice to the Administrative
Agent and the Borrower that they reasonably believe that an Event of Default
specified in Section 10.1.(a), 10.1.(e) or 10.1.(f) or a Default under
Section 10.1.(f) may occur, or if (ii) a casualty or condemnation of a Property
secured by Material Indebtedness requiring payment in excess of $25,000,000 as a
result of such casualty or condemnation occurs, then within 5 Business Days of
the Administrative Agent’s request with respect to any other fiscal period, a
certificate substantially in the form of Exhibit H (a “Compliance Certificate”)
executed on behalf of the Borrower by the chief accounting officer or the chief
financial officer of the Borrower (a) setting forth in reasonable detail as of
the end of such quarterly accounting period or fiscal year or such other fiscal
period, as the case may be, the calculations required to establish whether the
Borrower was in compliance with the covenants contained in Section 9.1.; and
(b) stating that, to the best of his or her knowledge, information, and belief
after due inquiry, no Default or Event of Default exists, or, if such is not the
case, specifying such Default or Event of Default and its nature, when it
occurred and the steps being taken by the Borrower with respect to such event,
condition or failure. Together with each Compliance Certificate delivered in
connection with quarterly or annual financial statements, the Borrower shall
deliver a report, in form and detail reasonably satisfactory to the
Administrative Agent, setting forth (i) a statement of Funds From Operations for
the fiscal period then ending; (ii) a list of each Wholly Owned Property,
Controlled Property and Non-Controlled Property included in the calculation of
Unencumbered Asset Value, such list to identify any Property that has ceased to
be included in the calculation of Unencumbered Asset Value since the previous
such list delivered to the Administrative Agent; and (iii) a listing of all
Properties acquired by the Borrower or any Subsidiary since the delivery of the
previous such list, including their Net Operating Income, the purchase price for
such Property and indicating whether such Property is collateral for any Secured
Indebtedness of the owner of such Property.

 

- 51 -



--------------------------------------------------------------------------------

Section 8.4. Other Information.

(a) Promptly upon receipt thereof, copies of all management reports, if any,
submitted to the Borrower or its Board of Trustees by its independent public
accountants;

(b) Within five (5) Business Days of the filing thereof, copies of all
registration statements (excluding the exhibits thereto (unless requested by the
Administrative Agent) and any registration statements on Form S-8 or its
equivalent), reports on
Forms 10-K, 10-Q and 8-K (or their equivalents) and all other periodic reports
which any Loan Party or any other Subsidiary shall file with the Securities and
Exchange Commission (or any Governmental Authority substituted therefor) or any
national securities exchange;

(c) Promptly upon the mailing thereof to the shareholders of the Borrower
generally, copies of all financial statements, reports and proxy statements so
mailed and promptly upon the issuance thereof copies of all press releases
issued by the Borrower, any Subsidiary or any other Loan Party;

(d) No later than (i) the last day of February of each year, projected
consolidated financial statements of Borrower and its consolidated Subsidiaries,
for the next fiscal year set forth on a quarterly basis, to include projected
balance sheets, statements of income and loss and statements of cash flow,
together with calculations required to establish whether or not the Borrower is
projected to be in compliance with the financial covenants set forth in
Section 9.1. and (ii) 15 Business Days of Administrative Agent’s request, the
Borrower shall deliver such projected consolidated financial statements for the
four fiscal-quarter period commencing with the fiscal quarter in which such
request was made; provided, that the Borrower shall not be required to provide
projections pursuant to this clause (ii) more than once during any fiscal
quarter; further, in each case, such projected consolidated financial statements
shall be prepared on a quarterly basis, all in reasonable detail, and in form
and content acceptable to the Administrative Agent, and shall be accompanied by
such supporting information as the Administrative Agent may reasonably request.
Such projected consolidated financial statements shall represent the reasonable
best estimate by the Borrower of the future financial performance of the
Borrower and its Subsidiaries for the periods set forth therein and have been
prepared on the basis of assumptions set forth therein, which the Borrower
believes are fair and reasonable as of the date of preparation in light of
current and reasonably foreseeable business conditions (it being understood that
actual results may differ from those set forth in such projected financial
statements);

(e) If any ERISA Event shall occur that individually, or together with any other
ERISA Event that has occurred, could reasonably be expected to have a Material
Adverse Effect, a certificate of the chief executive officer or chief financial
officer of the Borrower setting forth details as to such occurrence and the
action, if any, which the Borrower or applicable member of the ERISA Group is
required or proposes to take;

(f) To the extent any Loan Party or any other Subsidiary is aware of the same,
prompt notice of the commencement of any proceeding or investigation by or
before any Governmental Authority and any action or proceeding in any court or
other tribunal or before any arbitrator against or in any other way relating
adversely to, or adversely affecting, any Loan Party or any other Subsidiary or
any of their respective properties, assets or businesses which could reasonably
be expected to have a Material Adverse Effect, and prompt notice of the receipt
of notice that any United States income tax returns of any Loan Party or any
other Subsidiary are being audited;

(g) A copy of any amendment to the declaration of trust or other organizational
documents of the Borrower within fifteen (15) Business Days after the
effectiveness thereof;

 

- 52 -



--------------------------------------------------------------------------------

(h) Prompt notice of (i) any change in the chief executive officer, chief
financial officer or chief operating officer of the Borrower, any Subsidiary or
any other Loan Party, or (ii) any change in the business, assets, liabilities,
financial condition or results of operations of the Borrower, any Subsidiary or
any other Loan Party which has had, or could reasonably be expected to have, a
Material Adverse Effect;

(i) Promptly upon a Responsible Officer of the Borrower obtaining knowledge
thereof, notice of the occurrence of any Default or Event of Default or any
event which constitutes or which with the passage of time, the giving of notice,
or otherwise, would constitute a default or event of default by any Loan Party
or any other Subsidiary under any Material Contract to which any such Person is
a party or by which any such Person or any of its respective properties may be
bound;

(j) Prompt notice of any order, judgment or decree in excess of $5,000,000
having been entered against any Loan Party or any other Subsidiary or any of
their respective properties or assets;

(k) Prompt notice if the Borrower, any Subsidiary or any other Loan Party shall
receive any notification from any Governmental Authority alleging a violation of
any Applicable Law or any inquiry which, in either case, could reasonably be
expected to have a Material Adverse Effect

(l) Prompt notice of any Subsidiary becoming a Material Subsidiary;

(m) Promptly upon the request of the Administrative Agent, evidence of the
Borrower’s calculation of the Ownership Share with respect to a Subsidiary or an
Unconsolidated Affiliate, such evidence to be in form and detail satisfactory to
the Administrative Agent;

(n) Promptly upon any change in the Borrower’s Credit Rating, a certificate
stating that the Borrower’s Credit Rating has changed and the new Credit Rating
that is in effect;

(o) Promptly upon each request, information identifying the Borrower as a Lender
may request in order to comply with the USA Patriot Act;

(p) Prompt notice of the sale, transfer or other disposition of any material
assets of the Borrower, any Subsidiary or any other Loan Party to any Person
other than the Borrower, any Subsidiary or any other Loan Party;

(q) Prompt written notice, meaning within ten (10) Business Days after the
Borrower obtains knowledge thereof, of the occurrence of any of the following:
(i) the Borrower, any Loan Party or any other Subsidiary shall receive written
notice that any violation of Environmental Law has or may have been committed or
is about to be committed; (ii) the Borrower, any Loan Party or any other
Subsidiary shall receive written notice that any administrative or judicial
complaint, or order has been filed or is about to be filed against any such
Person alleging any violation of any Environmental Law or requiring the
Borrower, any Loan Party or any other Subsidiary to take any action in
connection with the release or threatened release of Hazardous Materials; or
(iii) the Borrower, any Loan Party or any other Subsidiary shall receive any
notice from a Governmental Authority or private party alleging that any such
Person may be liable or responsible for any costs associated with a response to,
or remediation or cleanup of, a release of Hazardous Materials or any damages
caused thereby; and the matters covered by such notice(s) under the foregoing
clauses (i) through (iii) above, whether individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect;

(r) Promptly upon the request of the Administrative Agent, the Derivatives
Termination Value in respect of any Specified Derivatives Contract from time to
time outstanding; and

 

- 53 -



--------------------------------------------------------------------------------

(s) From time to time and promptly upon each request, such data, certificates,
reports, statements, opinions of counsel, documents or further information
regarding the business, assets, liabilities, financial condition or results of
operations of the Borrower, any of its Subsidiaries, or any other Loan Party as
the Administrative Agent or any Lender may reasonably request.

Section 8.5. Electronic Delivery of Certain Information.

(a) Documents required to be delivered pursuant to the Loan Documents shall be
delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Administrative Agent and each Lender
have access (including a commercial, third-party website or a website sponsored
or hosted by the Administrative Agent or the Borrower) provided that the
foregoing shall not apply to (i) notices to any Lender pursuant to Article II.
and (ii) any Lender that has notified the Administrative Agent and the Borrower
that it cannot or does not want to receive electronic communications. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic delivery pursuant
to procedures approved by it for all or particular notices or communications.
Documents or notices delivered electronically shall be deemed to have been
delivered on the date and time on which the Administrative Agent or the Borrower
posts such documents or the documents become available on a commercial website
and the Borrower notifies the Administrative Agent of said posting by causing an
e-mail notification to be sent to an e-mail address specified from time to time
by the Administrative Agent and provides a link thereto; provided if such notice
or other communication is not sent or posted during the normal business hours of
the recipient, said posting date and time shall be deemed to have commenced as
of 9:00 a.m. Eastern time on the next business day for the recipient.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the certificate required by Section 8.3.
to the Administrative Agent and shall deliver paper copies of any documents to
the Administrative Agent or to any Lender that requests such paper copies until
a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender. Except for the certificates required by
Section 8.3., the Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents delivered
electronically, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery. Each Lender shall
be solely responsible for requesting delivery to it of paper copies and
maintaining its paper or electronic documents.

(b) Documents required to be delivered pursuant to Article II. may be delivered
electronically to a website provided for such purpose by the Administrative
Agent pursuant to the procedures provided to the Borrower by the Administrative
Agent.

Section 8.6. Public/Private Information.

The Borrower will cooperate with the Administrative Agent in connection with the
publication of certain materials and/or information provided by or on behalf of
the Borrower to the Administrative Agent and the Lenders (collectively,
“Information Materials”) pursuant to this Article and the Borrower will
designate Information Materials (a) that are either available to the public or
not material with respect to the Borrower and its Subsidiaries or any of their
respective securities for purposes of United States federal and state securities
laws, as “Public Information” and (b) that are not Public Information as
“Private Information”. The Administrative Agent and the Borrower acknowledge and
agree that the Borrower is obligated to file reports under the Securities
Exchange Act. All Information Materials filed with or furnished to the
Securities and Exchange Commission by, or on behalf of, the Borrower pursuant to
the Securities Exchange Act or filed by, or on behalf of, the Borrower with the
Securities and Exchange Commission pursuant to the Securities Act, distributed
by, or on behalf of, the Borrower by press release through a widely disseminated
news or wire service, or otherwise expressly designated by the Borrower

 

- 54 -



--------------------------------------------------------------------------------

as Public Information are hereby designated as Public Information and all other
Information Materials are hereby designated as Private Information.

Section 8.7. USA Patriot Act Notice; Compliance.

The USA Patriot Act and federal regulations issued with respect thereto require
all financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an “account” with such
financial institution. Consequently, a Lender (for itself and/or as
Administrative Agent for all Lenders hereunder) may from time-to-time request,
and the Borrower shall, and shall cause the other Loan Parties to, provide to
such Lender, such Loan Party’s name, address, tax identification number and/or
such other identification information as shall be necessary for such Lender to
comply with federal law. An “account” for this purpose may include, without
limitation, a deposit account, cash management service, a transaction or asset
account, a credit account, a loan or other extension of credit, and/or other
financial services product.

ARTICLE IX. NEGATIVE COVENANTS

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.7., all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.7., the Borrower shall comply with the
following covenants:

Section 9.1. Financial Covenants.

(a) Minimum Tangible Net Worth. The Borrower shall not at any time permit the
Tangible Net Worth to be less than (i) $1,750,000,000 plus (ii) 75% of the Net
Proceeds of all Equity Issuances effected at any time after March 31, 2011 by
the Borrower or any of its Subsidiaries to any Person other than the Borrower or
any of its Subsidiaries.

(b) Maximum Leverage Ratio. The Borrower shall not permit the ratio of (i) Total
Indebtedness to (ii) Total Asset Value to exceed 0.60 to 1.00 at any time.

(c) Minimum Fixed Charge Coverage Ratio. The Borrower shall not permit the ratio
of (i) Adjusted EBITDA for any fiscal quarter ending during the term of this
Agreement to (ii) Fixed Charges for such fiscal quarter, to be less than 1.50 to
1.00 as of the last day of such fiscal quarter.

(d) Maximum Secured Indebtedness Ratio. The Borrower shall not permit the ratio
of (i) Secured Indebtedness of the Borrower and its Subsidiaries determined on a
consolidated basis to (ii) Total Asset Value to exceed 0.35 to 1.00 at any time.

(e) Maximum Unencumbered Leverage Ratio. The Borrower shall not permit the ratio
of (i) Unsecured Indebtedness of the Borrower and its Subsidiaries determined on
a consolidated basis to (ii) Unencumbered Asset Value, to exceed 0.60 to 1.00 at
any time.

(f) Minimum Unencumbered Debt Yield. The Borrower shall not permit the ratio of
(i) Unencumbered Adjusted NOI on a consolidated basis for any fiscal quarter to
(ii) Unsecured Indebtedness of the Borrower and its Subsidiaries as of the last
day of such fiscal quarter to be less than 0.11 to 1.00 at any time.

(g) Permitted Investments. The Borrower shall not, and shall not permit any Loan
Party or other Subsidiary to, make an Investment in or otherwise own the
following items which would cause the

 

- 55 -



--------------------------------------------------------------------------------

aggregate value of such holdings of such Persons to exceed the following
percentages of Total Asset Value at any time:

(i) Investments in Unconsolidated Affiliates and other Persons that are not
Subsidiaries and Investments in Subsidiaries that own Non-Controlled Properties,
such that the aggregate value of such Investments determined as the Borrower’s
equity in the respective entity excluding any amounts related to non-controlling
interests in accordance with GAAP, exceeds 15.00% of Total Asset Value;

(ii) Mortgage Receivables such that the aggregate book value exceeds 5.00% of
Total Asset Value;

(iii) Total Budgeted Costs for all real property under construction such that
the aggregate amount of such Total Budgeted Costs exceeds 20.00% of Total Asset
Value;

(iv) Unimproved Land such that the aggregate value of such Unimproved Land,
calculated on the basis of cost, exceeds 5.00% of Total Asset Value; and

(v) Investments in Persons (other than Investments in Subsidiaries and
Unconsolidated Affiliates) such that the aggregate value of such Investments,
calculated on the basis of cost, exceeds 5.00% of Total Asset Value.

In addition to the foregoing limitations, the aggregate value of the Investments
and other items subject to the limitations in the preceding clauses (i) through
(v) shall not exceed 35% of Total Asset Value.

(h) Total Assets of the Borrower and the Guarantors. The Borrower shall not
permit the aggregate Adjusted Total Asset Value determined with respect to the
Borrower and the Guarantors to be less than 95.00% of the Adjusted Total Asset
Value.

(i) Dividends and Other Restricted Payments. The Borrower shall not, and shall
not permit any of its Subsidiaries to, declare or make any Restricted Payment if
an Event of Default shall have occurred and is continuing; except that the
Borrower may, subject to the immediately following sentence, declare and make
cash distributions to its shareholders during any fiscal year in an aggregate
amount not to exceed the minimum amount necessary for the Borrower to remain in
compliance with Section 7.12. Notwithstanding the foregoing, if an Event of
Default specified in Section 10.1.(a), Section 10.1.(e) or Section 10.1.(f)
shall have occurred and is continuing, or if as a result of the occurrence of
any other Event of Default any of the Obligations have been accelerated pursuant
to Section 10.2.(a), the Borrower shall not, and shall not permit any Subsidiary
to, make any Restricted Payment to any Person other than to the Borrower or any
Subsidiary.

Section 9.2. Investments Generally.

The Borrower shall not, and shall not permit any Subsidiary or other Loan Party
to, directly or indirectly, acquire, make or purchase any Investment, or permit
any Investment of such Person to be outstanding on and after the Agreement Date,
other than the following:

(a) Investments in Subsidiaries in existence on the Agreement Date and disclosed
on Part I of Schedule 6.1.(b);

(b) Investments to acquire Equity Interests of a Subsidiary or any other Person
who after giving effect to such acquisition would be a Subsidiary, so long as in
each case (i) as a result of such

 

- 56 -



--------------------------------------------------------------------------------

Investment, and after giving effect thereto, no Default or Event of Default is
or would be caused thereby, and no other Major Default or Event of Default has
occurred and is continuing, and (ii) if such Subsidiary is (or after giving
effect to such Investment would become) a Material Subsidiary, and is not an
Excluded Subsidiary and does not own a Non-Controlled Property, the terms and
conditions set forth in Section 7.14. are satisfied;

(c) Investments permitted under Section 9.1.(g);

(d) Investments in Cash Equivalents;

(e) intercompany Indebtedness among the Borrower and its Wholly Owned
Subsidiaries provided that such Indebtedness is permitted by the terms of this
Agreement;

(f) loans and advances to officers and employees (i) to finance their exercise
of options to acquire stock in the Borrower to the extent made pursuant to
arrangements in existence on the Agreement Date and only as permitted by
Applicable Law and (ii) for moving, entertainment, travel and other similar
expenses in the ordinary course of business consistent with past practices; and

(g) any other Investments so long as a result of making such Investment, and
immediately thereafter and after giving effect thereto, no Default or Event of
Default is or would be caused thereby, and no other Major Default or Event of
Default has occurred and is continuing.

Section 9.3. Liens; Negative Pledges.

(a) The Borrower shall not, and shall not permit any Subsidiary (other than an
Excluded Subsidiary) or other Loan Party to, create, assume, or incur any Lien
(other than Permitted Liens) upon any of its properties, assets, income or
profits of any character whether now owned or hereafter acquired if as a result
of the creation, assumption or incurring of such Lien, a Default or Event of
Default is or would be caused thereby or any other Major Default or Event of
Default has occurred and is continuing, including without limitation, a Default
or Event of Default resulting from a violation of any of the covenants contained
in Section 9.1.

(b) The Borrower shall not, and shall not permit any Subsidiary (other than an
Excluded Subsidiary) or other Loan Party to, enter into, assume or otherwise be
bound by any Negative Pledge except for a Negative Pledge contained in any
agreement (i) evidencing Indebtedness which the Borrower or such Subsidiary may
create, incur, assume, or permit or suffer to exist under this Agreement;
(ii) which Indebtedness is secured by a Lien permitted to exist hereunder and
(iii) which prohibits the creation of any other Lien on only the property
securing such Indebtedness as of the date such agreement was entered into.

Section 9.4. Restrictions on Intercompany Transfers.

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary (other than an Excluded Subsidiary) to, create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or restriction of
any kind on the ability of any Subsidiary to: (a) pay dividends or make any
other distribution on any of such Subsidiary’s capital stock or other equity
interests owned by the Borrower or any Subsidiary; (b) pay any Indebtedness owed
to the Borrower or any Subsidiary; (c) make loans or advances to the Borrower or
any Subsidiary; or (d) transfer any of its property or assets to the Borrower or
any Subsidiary; other than (i) with respect to clauses (a) through (d), those
encumbrances or restrictions contained in any Loan Document, (ii) with respect
to clause (d), customary provisions restricting assignment of any agreement
entered into by the Borrower, any other Loan Party or

 

- 57 -



--------------------------------------------------------------------------------

any Subsidiary in the ordinary course of business and (iii) with respect to
clauses (a) through (d), in the case of a Subsidiary that is not a Wholly Owned
Subsidiary, limitations arising after the date hereof to the effect that any
such dividends, distributions, loans, advances or transfers of property must be
on fair and reasonable terms and on an arm’s length basis.

Section 9.5. Merger, Consolidation, Sales of Assets and Other Arrangements.

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, (a) enter into any transaction of merger or consolidation;
(b) liquidate, windup or dissolve itself (or suffer any liquidation or
dissolution); or (c) convey, sell, lease, sublease, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or any
substantial part of its business or assets whether now owned or hereafter
acquired; provided, however, that:

(i) any of the actions described in the immediately preceding clauses (a),
(b) and (c) may be taken with respect to any Subsidiary or any other Loan Party
(other than the Borrower) so long as, as a result of the taking of such action,
and after giving effect thereto, no Default or Event of Default is or would be
caused thereby, and no other Major Default or Event of Default has occurred and
is continuing; notwithstanding the foregoing, any such Loan Party may enter into
a transaction of merger pursuant to which such Loan Party is not the survivor of
such merger only if (i) the Borrower shall have given the Administrative Agent
and the Lenders at least 10 Business Days’ prior written notice of such merger;
(ii) if the survivor entity is a Material Subsidiary (and not an Excluded
Subsidiary) within five (5) Business Days of consummation of such merger, the
survivor entity (if not already a Guarantor) shall have executed and delivered
an Accession Agreement; (iii) within 30 days of consummation of such merger, the
survivor entity delivers to the Administrative Agent the following: (A) items of
the type referred to in Sections 5.1.(a)(iv) through (viii) with respect to the
survivor entity as in effect after consummation of such merger (if not
previously delivered to the Administrative Agent and still in effect),
(B) copies of all documents entered into by such Loan Party or the survivor
entity to effectuate the consummation of such merger, including, but not limited
to, articles of merger and the plan of merger, (C) copies, certified by the
Secretary or Assistant Secretary (or other individual performing similar
functions) of such Loan Party or the survivor entity, of all corporate and
shareholder action authorizing such merger and (D) copies of any filings with
the Securities and Exchange Commission in connection with such merger; and
(iv) such Loan Party and the survivor entity each takes such other action and
delivers such other documents, instruments, opinions and agreements as the
Administrative Agent may reasonably request;

(ii) the Borrower, the other Loan Parties and the other Subsidiaries may lease
and sublease their respective assets, as lessor or sublessor (as the case may
be), in the ordinary course of their business;

(iii) a Person may merge with and into the Borrower so long as (A) the Borrower
is the survivor of such merger, (B) immediately prior to such merger, and
immediately thereafter and after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing and (C) the Borrower shall have
given the Administrative Agent and the Lenders at least 10 Business Days’ prior
written notice of such merger (except that such prior notice shall not be
required in the case of a merger by a Subsidiary with and into the Borrower);

(iv) the Borrower and each Subsidiary may sell, transfer or dispose of assets
(including by merger or liquidation of Subsidiaries) among themselves; and

 

- 58 -



--------------------------------------------------------------------------------

(v) the Borrower and each Subsidiary may transfer property as security for
Indebtedness to the extent permitted under Section 9.3.

Section 9.6. Plans.

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, permit any of its respective assets to become or be deemed to be
“plan assets” within the meaning of ERISA (other than as a result of
contributions, in the normal course and on behalf of the Plan participants, by
the Borrower, any other Loan Party, or any other Subsidiary to Benefit
Arrangements, Plans, or Multiemployer Plans not prohibited by this agreement or
any other loan document), the Internal Revenue Code and the respective
regulations promulgated thereunder.

Section 9.7. Fiscal Year.

The Borrower shall not, and shall not permit any other Loan Party or other
Subsidiary to, change its fiscal year from that in effect as of the Agreement
Date.

Section 9.8. Modifications of Organizational Documents.

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, amend, supplement, restate or otherwise modify its certificate or
articles of incorporation or formation, by-laws, operating agreement,
declaration of trust, partnership agreement or other applicable organizational
document if such amendment, supplement, restatement or other modification could
reasonably be expected to have a Material Adverse Effect.

Section 9.9. Transactions with Affiliates.

The Borrower shall not permit to exist or enter into, and shall not permit any
other Loan Party or any other Subsidiary to permit to exist or enter into, any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate, except (a) compensation, bonus
and benefit arrangements with employees, officers and trustees as permitted by
Applicable Law, (b) transactions permitted by Section 9.5. to the extent among
the Borrower, the other Loan Parties and other Subsidiaries, or (c) transactions
in the ordinary course of and pursuant to the reasonable requirements of the
business of the Borrower, such other Loan Party or such other Subsidiary and
upon fair and reasonable terms which are no less favorable to the Borrower, such
other Loan Party or such other Subsidiary than would be obtained in a comparable
arm’s length transaction with a Person that is not an Affiliate.

Section 9.10. Environmental Matters.

The Borrower shall not, and shall not permit any other Loan Party, or any other
Subsidiary, and shall use commercially reasonable efforts (which shall include,
for purposes of this Section, including customary provisions in lease agreements
with tenants restricting such activities) not to permit any other Person to,
use, generate, discharge, emit, manufacture, handle, process, store, release,
transport, remove, dispose of or clean up any Hazardous Materials on, under or
from the Properties in violation of any Environmental Law or in a manner that
could reasonably be expected to lead to any environmental claim or pose a
material risk to human health, safety or the environment, in each case which
violation, claim or risk could reasonably be expected to have a Material Adverse
Effect. Nothing in this Section shall impose any obligation or liability
whatsoever on the Administrative Agent or any Lender.

 

- 59 -



--------------------------------------------------------------------------------

Section 9.11. Non-Controlled Properties.

The Borrower shall not permit any Subsidiary that owns a Non-Controlled Property
to own any assets other than another Non-Controlled Property and other
nonmaterial assets incidental to the ownership of a Non-Controlled Property.

Section 9.12. Derivatives Contracts.

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, enter into or become obligated in respect of Derivatives
Contracts other than Derivatives Contracts entered into by the Borrower, any
such Loan Party or any such Subsidiary in the ordinary course of business and
which establish an effective hedge in respect of liabilities, commitments or
assets held or reasonably anticipated by the Borrower, such other Loan Party or
such other Subsidiary.

Section 9.13. Anti-Terrorism Laws.

None of the Loan Parties shall (a) conduct any business or engage in any
transaction or dealing with any Blocked Person, including the making or
receiving of any contribution of funds, goods or services to or for the benefit
of any Blocked Person; (b) engage in or conspire to engage in any transaction
relating to any property or interests in property blocked pursuant to Executive
Order No. 13224; or (c) engage in or conspire to engage in any transaction that
violates, evades or avoids, or has the purpose of violating, evading or
avoiding, or attempts or intends to violate, evade or avoid, any of the
prohibitions set forth in Executive Order No. 13224, the USA Patriot Act or any
other Anti-Terrorism Law. The Borrower shall deliver to Lenders any
certification or other evidence requested from time to time by any Lender in its
sole discretion, confirming Borrower’s compliance with this Section.

ARTICLE X. DEFAULT

Section 10.1. Events of Default.

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

(a) Default in Payment. The Borrower or any other Loan Party shall fail to pay
(i) when due under this Agreement or any other Loan Document (whether upon
demand, at maturity, by reason of acceleration or otherwise) the principal of
any of the Loans, or (ii) when due under this Agreement, any other Loan Document
or the Fee Letter any interest on any of the Loans or any of the other payment
Obligations owing by the Borrower under this Agreement, any other Loan Document
or the Fee Letter and, solely with respect to this clause (ii) such failure
shall continue for a period of five (5) Business Days.

(b) Default in Performance.

(i) Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement on its part to be performed or observed and contained in
Section 8.4.(i) or Article IX.; or

(ii) Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement contained in this Agreement or any other Loan Document to
which it is a party and not otherwise mentioned in this Section, and in the case
of this subsection (b)(ii) only, such failure

 

- 60 -



--------------------------------------------------------------------------------

shall continue for a period of 30 days after the earlier of (x) the date upon
which a Responsible Officer of the Borrower or such other Loan Party obtains
knowledge of such failure or (y) the date upon which the Borrower has received
written notice of such failure from the Administrative Agent.

(c) Misrepresentations. Any written statement, representation or warranty made
or deemed made by or on behalf of any Loan Party under this Agreement or under
any other Loan Document, or any amendment hereto or thereto, or in any other
writing or statement at any time furnished by, or at the direction of, any Loan
Party to the Administrative Agent or any Lender, shall at any time prove to have
been incorrect or misleading, in light of the circumstances in which made or
deemed made, in any material respect when furnished or made or deemed made.

(d) Indebtedness Cross-Default.

(i) The Borrower, any other Loan Party or any other Subsidiary shall fail to
make any payment when due and payable of the principal of, or interest on (after
giving effect to the expiration of any grace period for such payment), any
Indebtedness (other than the Loans but including Secured Indebtedness
accelerated or required to be prepaid or repurchased prior to the stated
maturity as a result of a casualty with respect to, or condemnation of, the
Property securing such Secured Indebtedness) having an aggregate outstanding
principal amount (or, in the case of any Derivatives Contract, having, without
regard to the effect of any close-out netting provision, a Derivatives
Termination Value), in each case individually or in the aggregate with all other
Indebtedness as to which such a failure exists, of $25,000,000 or more
(“Material Indebtedness”); or

(ii)(x) The maturity of any Material Indebtedness shall have been accelerated in
accordance with the provisions of any indenture, contract or instrument
evidencing, providing for the creation of or otherwise concerning such Material
Indebtedness or (y) any Material Indebtedness shall have been required to be
prepaid or repurchased prior to the stated maturity thereof; or

(iii) Any other event shall have occurred and be continuing (and any related
grace period shall have expired) which would permit any holder or holders of any
Material Indebtedness, any trustee or agent acting on behalf of such holder or
holders or any other Person, to accelerate the maturity of any such Material
Indebtedness or require any such Material Indebtedness to be prepaid or
repurchased prior to its stated maturity; or

(iv) Any Loan Party shall fail to pay when due and payable amounts in excess of
$25,000,000 in the aggregate owing in respect of any Derivatives Contracts; or

(v) An “Event of Default” under and as defined in the Existing Credit Agreement
shall have occurred and be continuing; provided, however, if a lender under the
Existing Credit Agreement has agreed to waive such “Event of Default” under the
Existing Credit Agreement and such lender is also a Lender under this Agreement,
then such Lender shall also be deemed to have waived the corresponding Event of
Default under this Section 10.1.(d)(v).

The provisions of the immediately preceding clauses (ii) and (iii) shall not
apply to any Secured Indebtedness accelerated, or required to be prepaid or
repurchased prior to the stated maturity thereof, as a result of a casualty with
respect to, or condemnation of, the Property securing such Secured Indebtedness.

 

- 61 -



--------------------------------------------------------------------------------

(e) Voluntary Bankruptcy Proceeding. The Borrower, any other Loan Party, or any
Significant Subsidiary, shall: (i) commence a voluntary case under the
Bankruptcy Code or other federal bankruptcy laws (as now or hereafter in
effect); (ii) file a petition seeking to take advantage of any other Applicable
Laws, domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or adjustment of debts; (iii) consent to, or fail to
contest in a timely and appropriate manner, any petition filed against it in an
involuntary case under such bankruptcy laws or other Applicable Laws or consent
to any proceeding or action described in the immediately following subsection
(f); (iv) apply for or consent to, or fail to contest in a timely and
appropriate manner, the appointment of, or the taking of possession by, a
receiver, custodian, trustee, or liquidator of itself or of a substantial part
of its property, domestic or foreign; (v) admit in writing its inability to pay
its debts as they become due; (vi) make a general assignment for the benefit of
creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.

(f) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Borrower, any other Loan Party, or any other Significant
Subsidiary, in any court of competent jurisdiction seeking: (i) relief under the
Bankruptcy Code or other federal bankruptcy laws (as now or hereafter in effect)
or under any other Applicable Laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding-up, or composition or adjustment of debts;
or (ii) the appointment of a trustee, receiver, custodian, liquidator or the
like of such Person, or of all or any substantial part of the assets, domestic
or foreign, of such Person, and in the case of either clause (i) or (ii) such
case or proceeding shall continue undismissed or unstayed for a period of 60
consecutive days, or an order granting the remedy or other relief requested in
such case or proceeding (including, but not limited to, an order for relief
under such Bankruptcy Code or such other federal bankruptcy laws) shall be
entered.

(g) Revocation of Loan Documents. The Borrower or any other Loan Party shall
disavow, revoke or terminate (or, except as expressly permitted herein, attempt
to terminate) any Loan Document or the Fee Letter to which it is a party or
shall otherwise challenge or contest in any action, suit or proceeding in any
court or before any Governmental Authority the validity or enforceability of any
Loan Document or the Fee Letter or any Loan Document or the Fee Letter shall
cease to be in full force and effect (except as a result of the express terms
thereof).

(h) Judgment. A judgment or order for the payment of money or for an injunction
or other non-monetary relief shall be entered against the Borrower, any other
Loan Party, or any other Subsidiary by any court or other tribunal and (i) such
judgment or order shall continue for a period of thirty (30) days without being
paid, stayed or dismissed through appropriate appellate proceedings and
(ii) either (A) the amount of such judgment or order for which insurance has not
been acknowledged in writing by the applicable insurance carrier (or the amount
as to which the insurer has denied liability) exceeds, individually or together
with all other such outstanding judgments or orders entered against the Loan
Parties or any other Subsidiary, $25,000,000 or (B) in the case of an injunction
or other non-monetary relief, such injunction or judgment or order could
reasonably be expected to have a Material Adverse Effect.

(i) Attachment. A warrant, writ of attachment, execution or similar process
shall be issued against any property of the Borrower, any other Loan Party or
any other Subsidiary, which exceeds, individually or together with all other
such warrants, writs, executions and processes, $25,000,000 in amount and such
warrant, writ, execution or process shall not be paid, discharged, vacated,
stayed or bonded for a period of thirty (30) days; provided, however, that if a
bond has been issued in favor of the claimant or other Person obtaining such
warrant, writ, execution or process, the issuer of such bond shall execute a
waiver or subordination agreement in form and substance satisfactory to the
Administrative

 

- 62 -



--------------------------------------------------------------------------------

Agent pursuant to which the issuer of such bond subordinates its right of
reimbursement, contribution or subrogation to the Obligations and waives or
subordinates any Lien it may have on the assets of the Borrower, any other Loan
Party or any Subsidiary.

(j) ERISA.

(i) Any ERISA Event shall have occurred that results or could reasonably be
expected to result in liability to any member of the ERISA Group aggregating in
excess of $25,000,000; or

(ii) As of the most recent valuation date, the “benefit obligation” of all Plans
exceeds the “fair market value of plan assets” for such Plans by more than
$25,000,000, all as determined, and with such terms defined, in accordance with
FASB ASC 715.

(k) Loan Documents. An Event of Default (as defined therein) shall occur under
any of the other Loan Documents.

(l) Change of Control/Change in Management.

(i) Any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act), is or becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that a Person
will be deemed to have “beneficial ownership” of all securities that such Person
has the right to acquire, whether such right is exercisable immediately or only
after the passage of time), directly or indirectly, of more than 35% of the
total voting power of the then outstanding voting stock of the Borrower; or

(ii) During any period of 12 consecutive months ending after the Agreement Date,
individuals who at the beginning of any such 12-month period constituted the
Board of Trustees of the Borrower (together with any new trustees whose election
by such Board or whose nomination for election by the shareholders of the
Borrower was approved by a vote of a majority of the trustees then still in
office who were either Trustees at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute two-thirds (2/3) of the Board of Trustees of the Borrower
then in office.

Section 10.2. Remedies Upon Event of Default.

Upon the occurrence of an Event of Default the following provisions shall apply:

(a) Acceleration; Termination of Facilities.

(i) Automatic. Upon the occurrence of an Event of Default specified in
Sections 10.1.(e) or 10.1.(f), (A) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding and (B) all of the other
Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Administrative Agent under this Agreement, the Notes or any of
the other Loan Documents shall become immediately and automatically due and
payable without presentment, demand, protest, or other notice of any kind, all
of which are expressly waived by the Borrower on behalf of itself and the other
Loan Parties.

(ii) Optional. If any other Event of Default shall exist, the Administrative
Agent may, and at the direction of the Requisite Lenders shall, declare (A) the
principal of, and accrued interest on, the Loans and the Notes at the time
outstanding and (B) all of the other Obligations,

 

- 63 -



--------------------------------------------------------------------------------

including, but not limited to, the other amounts owed to the Lenders and the
Administrative Agent under this Agreement, the Notes or any of the other Loan
Documents to be forthwith due and payable, whereupon the same shall immediately
become due and payable without presentment, demand, protest or other notice of
any kind, all of which are expressly waived by the Borrower on behalf of itself
and the other Loan Parties.

(b) Loan Documents. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise any and all of
its rights under any and all of the other Loan Documents.

(c) Applicable Law. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise all other rights
and remedies it may have under any Applicable Law.

(d) Appointment of Receiver. To the extent permitted by Applicable Law, the
Administrative Agent and the Lenders shall be entitled to the appointment of a
receiver for the assets and properties of the Borrower and its Subsidiaries,
without notice of any kind whatsoever and without regard to the adequacy of any
security for the Obligations or the solvency of any party bound for its payment,
to take possession of all or any portion of the property and/or the business
operations of the Borrower and its Subsidiaries and to exercise such power as
the court shall confer upon such receiver.

(e) Specified Derivatives Contract Remedies. Notwithstanding any other provision
of this Agreement or other Loan Document, each Specified Derivatives Provider
shall have the right, with prompt notice to the Administrative Agent, but
without the approval or consent of or other action by the Administrative Agent
or the Lenders, and without limitation of other remedies available to such
Specified Derivatives Provider under contract or Applicable Law, to undertake
any of the following: (a) to declare an event of default, termination event or
other similar event under any Specified Derivatives Contract and to create an
“Early Termination Date” (as defined therein) in respect thereof, (b) to
determine net termination amounts in respect of any and all Specified
Derivatives Contracts in accordance with the terms thereof, and to set off
amounts among such contracts, (c) to set off or proceed against deposit account
balances, securities account balances and other property and amounts held by
such Specified Derivatives Provider pursuant to any Derivatives Support
Document, including any “Posted Collateral” (as defined in any credit support
annex included in any such Derivatives Support Document to which such Specified
Derivatives Provider may be a party), and (d) to prosecute any legal action
against the Borrower, any Loan Party or other Subsidiary to enforce or collect
net amounts owing to such Specified Derivatives Provider pursuant to any
Specified Derivatives Contract. For the avoidance of doubt, none of the
foregoing remedies instituted by a Specified Derivatives Provider shall by
itself constitute a Default or Event of Default hereunder unless otherwise
specifically set forth herein.

Section 10.3. Marshaling; Payments Set Aside.

None of the Administrative Agent, any Lender or any Specified Derivatives
Provider shall be under any obligation to marshal any assets in favor of any
Loan Party or any other party or against or in payment of any or all of the
Obligations or the Specified Derivatives Obligations. To the extent that any
Loan Party makes a payment or payments to the Administrative Agent, any Lender
or any Specified Derivatives Provider, or the Administrative Agent, any Lender
or any Specified Derivatives Provider enforces its respective security interests
or exercises its respective rights of setoff, and such payment or payments or
the proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then to the
extent of such recovery, the Obligations or Specified Derivatives Obligations,
or part thereof originally

 

- 64 -



--------------------------------------------------------------------------------

intended to be satisfied, and all Liens, rights and remedies therefor, shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

Section 10.4. Allocation of Proceeds.

If an Event of Default exists and maturity of any of the Obligations has been
accelerated, all payments received by the Administrative Agent under any of the
Loan Documents (or any Lender as a result of exercise of remedies pursuant to
Section 12.4.), in respect of any principal of or interest on the Obligations or
any other amounts payable by the Borrower hereunder or thereunder, shall be
applied in the following order and priority:

(a) amounts due to the Administrative Agent and the Lenders in respect of
expenses due under Section 12.2. until paid in full, and then Fees;

(b) payments of interest on the Loans to be applied for the ratable benefit of
the Lenders;

(c) payments of principal of the Loans to be applied for the ratable benefit of
the Lenders;

(d) amounts due to the Administrative Agent and the Lenders pursuant to
Sections 11.6. and 12.10.;

(e) payments of all other Obligations and other amounts due under any of the
Loan Documents to be applied for the ratable benefit of the Lenders; and

(f) any amount remaining after application as provided above, shall be paid to
the Borrower or whomever else may be legally entitled thereto.

Section 10.5. Rescission of Acceleration by Requisite Lenders.

If at any time after acceleration of the maturity of the Loans and the other
Obligations, the Borrower shall pay all arrears of interest and all payments on
account of principal of the Obligations which shall have become due otherwise
than by acceleration (with interest on principal and, to the extent permitted by
Applicable Law, on overdue interest, at the rates specified in this Agreement)
and all Events of Default and Defaults (other than nonpayment of principal of
and accrued interest on the Obligations due and payable solely by virtue of
acceleration) shall become remedied or waived to the satisfaction of the
Requisite Lenders, then by written notice to the Borrower, the Requisite Lenders
may elect, in the sole discretion of such Requisite Lenders, to rescind and
annul the acceleration and its consequences. The provisions of the preceding
sentence are intended merely to bind all of the Lenders to a decision which may
be made at the election of the Requisite Lenders, and are not intended to
benefit the Borrower and do not give the Borrower the right to require the
Lenders to rescind or annul any acceleration hereunder, even if the conditions
set forth herein are satisfied.

Section 10.6. Performance by Administrative Agent.

If the Borrower or any other Loan Party shall fail to perform any covenant, duty
or agreement contained in any of the Loan Documents, the Administrative Agent
may, after notice to the Borrower, perform or attempt to perform such covenant,
duty or agreement on behalf of the Borrower or such other Loan Party after the
expiration of any cure or grace periods set forth herein. In such event, the
Borrower shall, at the request of the Administrative Agent, promptly pay any
amount reasonably expended by the

 

- 65 -



--------------------------------------------------------------------------------

Administrative Agent in such performance or attempted performance to the
Administrative Agent, together with interest thereon at the applicable
Post-Default Rate from the date of such expenditure until paid. Notwithstanding
the foregoing, neither the Administrative Agent nor any Lender shall have any
liability or responsibility whatsoever to perform any obligation of the Borrower
under this Agreement or any other Loan Document.

Section 10.7. Rights Cumulative.

The rights and remedies of the Administrative Agent, the Lenders and the
Specified Derivatives Providers under this Agreement, each of the other Loan
Documents, the Fee Letter and Specified Derivatives Contracts shall be
cumulative and not exclusive of any rights or remedies which any of them may
otherwise have under Applicable Law. In exercising their respective rights and
remedies the Administrative Agent, the Lenders and the Specified Derivatives
Providers may be selective and no failure or delay by the Administrative Agent,
any of the Lenders or any of the Specified Derivatives Providers in exercising
any right shall operate as a waiver of it, nor shall any single or partial
exercise of any power or right preclude its other or further exercise or the
exercise of any other power or right.

ARTICLE XI. THE ADMINISTRATIVE AGENT

Section 11.1. Appointment and Authorization.

Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders. Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders. Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein. Without
limiting the generality of the foregoing, the use of the terms “Agent”,
“Administrative Agent”, “agent” and similar terms in the Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law. Instead, use of such terms is merely a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties. The Administrative Agent shall deliver to each
Lender, promptly upon receipt thereof by the Administrative Agent, copies of
each of the financial statements, certificates, notices and other documents
delivered to the Administrative Agent pursuant to Article VIII. that the
Borrower is not otherwise required to deliver directly to the Lenders. The
Administrative Agent will furnish to any Lender, upon the request of such
Lender, a copy (or, where appropriate, an original) of any document, instrument,
agreement, certificate or notice furnished to the Administrative Agent by the
Borrower, any other Loan Party or any other Affiliate of the Borrower, pursuant
to this Agreement or any other Loan Document not already delivered to such
Lender pursuant to the terms of this Agreement or any such other Loan Document.
As to any matters not expressly provided for by the Loan Documents (including,
without limitation, enforcement or collection of any of the Obligations), the
Administrative Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Requisite Lenders (or all of the Lenders if explicitly required under any
other provision of this Agreement), and such instructions shall be binding upon
all Lenders and all holders of any of the

 

- 66 -



--------------------------------------------------------------------------------

Obligations; provided, however, that, notwithstanding anything in this Agreement
to the contrary, the Administrative Agent shall not be required to take any
action which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement or any other Loan Document or Applicable Law. Not in
limitation of the foregoing, the Administrative Agent may exercise any right or
remedy it or the Lenders may have under any Loan Document upon the occurrence of
a Default or an Event of Default unless the Requisite Lenders have directed the
Administrative Agent otherwise. Without limiting the foregoing, no Lender shall
have any right of action whatsoever against the Administrative Agent as a result
of the Administrative Agent acting or refraining from acting under this
Agreement or any of the other Loan Documents in accordance with the instructions
of the Requisite Lenders, or where applicable, all the Lenders.

Section 11.2. PNC Bank as Lender.

PNC Bank, as a Lender or as a Specified Derivatives Provider, as the case may
be, shall have the same rights and powers under this Agreement and any other
Loan Document and under any Specified Derivatives Contract, as the case may be,
as any other Lender or Specified Derivatives Provider and may exercise the same
as though it were not the Administrative Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include PNC Bank in each
case in its individual capacity. PNC Bank and its Affiliates may each accept
deposits from, maintain deposits or credit balances for, invest in, lend money
to, act as trustee under indentures of, serve as financial advisor to, and
generally engage in any kind of business with the Borrower, any other Loan Party
or any other Affiliate thereof as if it were any other bank and without any duty
to account therefor to the other Lenders or any other Specified Derivatives
Providers. Further, the Administrative Agent and any Affiliate may accept fees
and other consideration from the Borrower for services in connection with this
Agreement or any Specified Derivatives Contract, or otherwise without having to
account for the same to the other Lenders or any other Specified Derivatives
Providers. The Lenders acknowledge that, pursuant to such activities, PNC Bank
or its Affiliates may receive information regarding the Borrower, other Loan
Parties, other Subsidiaries and other Affiliates (including information that may
be subject to confidentiality obligations in favor of such Person) and
acknowledge that the Administrative Agent shall be under no obligation to
provide such information to them.

Section 11.3. Approvals of Lenders.

All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent, approval or disapproval (a) shall be given in
the form of a written notice to such Lender, (b) shall be accompanied by a
description of the matter or issue as to which such determination, approval,
consent or disapproval is requested, or shall advise such Lender where
information, if any, regarding such matter or issue may be inspected, or shall
otherwise describe the matter or issue to be resolved, (c) shall include, if
reasonably requested by such Lender and to the extent not previously provided to
such Lender, written materials and, as appropriate, a brief summary of all oral
information provided to the Administrative Agent by the Borrower in respect of
the matter or issue to be resolved, and (d) shall include the Administrative
Agent’s recommended course of action or determination in respect thereof. Unless
a Lender shall give written notice to the Administrative Agent that it
specifically objects to the recommendation or determination of the
Administrative Agent (together with a reasonable written explanation of the
reasons behind such objection) within ten (10) Business Days (or such lesser or
greater period as may be specifically required under the express terms of the
Loan Documents) of receipt of such communication, such Lender shall be deemed to
have conclusively approved of or consented to such recommendation or
determination.

 

- 67 -



--------------------------------------------------------------------------------

Section 11.4. Notice of Events of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice thereof from a Lender or the Borrower referring to this
Agreement, describing with reasonable specificity such Default or Event of
Default and stating that such notice is a “notice of default.” If any Lender
(excluding the Lender which is also serving as the Administrative Agent) becomes
aware of any Default or Event of Default, it shall promptly send to the
Administrative Agent such a “notice of default”. Further, if the Administrative
Agent receives such a “notice of default,” the Administrative Agent shall give
prompt notice thereof to the Lenders.

Section 11.5. Administrative Agent’s Reliance.

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its directors, officers,
agents, employees or counsel shall be liable for any action taken or not taken
by it under or in connection with this Agreement or any other Loan Document,
except for its or their own gross negligence or willful misconduct in connection
with its duties expressly set forth herein or therein as determined by a court
of competent jurisdiction in a final non-appealable judgment. Without limiting
the generality of the foregoing, the Administrative Agent may consult with legal
counsel (including its own counsel or counsel for the Borrower or any other Loan
Party), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts.
Neither the Administrative Agent nor any of its directors, officers, agents,
employees or counsel: (a) makes any warranty or representation to any Lender or
any other Person, or shall be responsible to any Lender or any other Person for
any statement, warranty or representation made or deemed made by the Borrower,
any other Loan Party or any other Person in or in connection with this Agreement
or any other Loan Document; (b) shall have any duty to ascertain or to inquire
as to the performance or observance of any of the terms, covenants or conditions
of this Agreement or any other Loan Document or the satisfaction of any
conditions precedent under this Agreement or any Loan Document on the part of
the Borrower or other Persons, or to inspect the property, books or records of
the Borrower or any other Person; (c) shall be responsible to any Lender for the
due execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document, any other instrument or
document furnished pursuant thereto; (d) shall have any liability in respect of
any recitals, statements, certifications, representations or warranties
contained in any of the Loan Documents or any other document, instrument,
agreement, certificate or statement delivered in connection therewith; and
(e) shall incur any liability under or in respect of this Agreement or any other
Loan Document by acting upon any notice, consent, certificate or other
instrument or writing (which may be by telephone, telecopy or electronic mail)
believed by it to be genuine and signed, sent or given by the proper party or
parties. The Administrative Agent may execute any of its duties under the Loan
Documents by or through agents, employees or attorneys-in-fact and shall not
itself be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final
non-appealable judgment.

Section 11.6. Indemnification of Administrative Agent.

Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Credit Percentage
(determined as of the time of such claim), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
reasonable out-of-pocket costs and expenses of any kind or nature whatsoever
which may at any time be imposed on, incurred by, or asserted against the
Administrative Agent (in its capacity as Administrative Agent but not

 

- 68 -



--------------------------------------------------------------------------------

as a Lender) in any way relating to or arising out of the Loan Documents, any
transaction contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under the Loan Documents (collectively, “Indemnifiable
Amounts”); provided, however, that no Lender shall be liable for any portion of
such Indemnifiable Amounts to the extent resulting from the Administrative
Agent’s gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final, non-appealable judgment; provided, however,
that no action taken in accordance with the directions of the Requisite Lenders
(or all of the Lenders, if expressly required hereunder) shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section.
Without limiting the generality of the foregoing, each Lender agrees to
reimburse the Administrative Agent (to the extent not reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so) promptly upon
demand for its ratable share of any out-of-pocket expenses (including the
reasonable fees and expenses of the counsel to the Administrative Agent)
incurred by the Administrative Agent in connection with the preparation,
negotiation, execution, administration, or enforcement (whether through
negotiations, legal proceedings, or otherwise) of, or legal advice with respect
to the rights or responsibilities of the parties under, the Loan Documents, any
suit or action brought by the Administrative Agent to enforce the terms of the
Loan Documents and/or collect any Obligations, any “lender liability” suit or
claim brought against the Administrative Agent and/or the Lenders, and any claim
or suit brought against the Administrative Agent and/or the Lenders arising
under any Environmental Laws. Such out-of-pocket expenses (including counsel
fees) shall be advanced by the Lenders on the request of the Administrative
Agent notwithstanding any claim or assertion that the Administrative Agent is
not entitled to indemnification hereunder upon receipt of an undertaking by the
Administrative Agent that the Administrative Agent will reimburse the Lenders if
it is actually and finally determined by a court of competent jurisdiction that
the Administrative Agent is not so entitled to indemnification. The agreements
in this Section shall survive the payment of the Loans and all other amounts
payable hereunder or under the other Loan Documents and the termination of this
Agreement. If the Borrower shall reimburse the Administrative Agent for any
Indemnifiable Amount following payment by any Lender to the Administrative Agent
in respect of such Indemnifiable Amount pursuant to this Section, the
Administrative Agent shall share such reimbursement on a ratable basis with each
Lender making any such payment.

Section 11.7. Lender Credit Decision, Etc.

Each of the Lenders expressly acknowledges and agrees that neither the
Administrative Agent nor any of its officers, directors, employees, agents,
counsel, attorneys-in-fact or other Affiliates has made any representations or
warranties to such Lender and that no act by the Administrative Agent hereafter
taken, including any review of the affairs of the Borrower, any other Loan Party
or any other Subsidiary or Affiliate, shall be deemed to constitute any such
representation or warranty by the Administrative Agent to any Lender. Each of
the Lenders acknowledges that it has made its own credit and legal analysis and
decision to enter into this Agreement and the transactions contemplated hereby,
independently and without reliance upon the Administrative Agent, any other
Lender or counsel to the Administrative Agent, or any of their respective
officers, directors, employees, agents or counsel, and based on the financial
statements of the Borrower, the other Loan Parties, the other Subsidiaries and
other Affiliates, and inquiries of such Persons, its independent due diligence
of the business and affairs of the Borrower, the other Loan Parties, the other
Subsidiaries and other Persons, its review of the Loan Documents, the legal
opinions required to be delivered to it hereunder, the advice of its own counsel
and such other documents and information as it has deemed appropriate. Each of
the Lenders also acknowledges that it will, independently and without reliance
upon the Administrative Agent, any other Lender or counsel to the Administrative
Agent or any of their respective officers, directors, employees and agents, and
based on such review, advice, documents and information as it shall deem
appropriate at the time, continue to make its own decisions in taking or not
taking action under the Loan Documents. The Administrative Agent shall not be
required to keep itself informed as to the performance or observance by the
Borrower or any other Loan Party of the Loan Documents or any other document
referred to or provided for therein or to

 

- 69 -



--------------------------------------------------------------------------------

inspect the properties or books of, or make any other investigation of, the
Borrower, any other Loan Party or any other Subsidiary. Except for notices,
reports and other documents and information expressly required to be furnished
to the Lenders by the Administrative Agent under this Agreement or any of the
other Loan Documents, the Administrative Agent shall have no duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of the Borrower, any other Loan Party or any other Affiliate
thereof which may come into possession of the Administrative Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or other Affiliates.
Each of the Lenders acknowledges that the Administrative Agent’s legal counsel
in connection with the transactions contemplated by this Agreement is only
acting as counsel to the Administrative Agent and is not acting as counsel to
any Lender.

Section 11.8. Successor Administrative Agent.

The Administrative Agent may (i) be removed as administrative agent by all of
the Lenders (other than the Lender then acting as Administrative Agent) and the
Borrower upon 30 days’ prior written notice if the Administrative Agent (A) is
found by a court of competent jurisdiction in a final, non-appealable judgment
to have committed gross negligence or willful misconduct in the course of
performing its duties hereunder or (B) has become or is insolvent or has become
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment and (ii) resign at any time as Administrative
Agent under the Loan Documents by giving written notice thereof to the Lenders
and the Borrower. Upon any such removal or resignation, the Requisite Lenders
shall have the right to appoint a successor Administrative Agent which
appointment shall, provided no Event of Default exists, be subject to the
Borrower’s approval, which approval shall not be unreasonably withheld or
delayed (except that the Borrower shall, in all events, be deemed to have
approved each Lender and any of its Affiliates as a successor Administrative
Agent). If no successor Administrative Agent shall have been so appointed in
accordance with the immediately preceding sentence, and shall have accepted such
appointment, within 30 days after (i) the Lenders’ giving of notice of removal
or (ii) the resigning Administrative Agent’s giving of notice of resignation,
then the removed or resigning Administrative Agent shall be discharged from its
duties and obligations under the Loan Documents and may, on behalf of the
Lenders, appoint a successor Administrative Agent, which shall be a Lender, if
any Lender shall be willing to serve, and otherwise shall be an Eligible
Assignee which, provided no Event of Default exists, shall be approved by the
Borrower (such approval shall not be unreasonably withheld or delayed). If no
such successor Administrative Agent has been appointed at the effective time of
the resignation or removal of the prior Administrative Agent, the Requisite
Lenders shall collectively act as Administrative Agent hereunder until such time
as a successor Administrative Agent has been appointed. Upon the acceptance of
any appointment as Administrative Agent hereunder by a successor Administrative
Agent such successor Administrative Agent, or, if no such successor has been
appointed, the Requisite Lenders, shall thereupon succeed to and become vested
with all the rights, powers, privileges and duties of the removed or resigning
Administrative Agent. After any Administrative Agent’s removal or resignation
hereunder as Administrative Agent, the provisions of this Article XI. shall
continue to inure to its benefit as to any actions taken or omitted to be taken
by it while it was Administrative Agent under the Loan Documents.
Notwithstanding anything contained herein to the contrary, subject to the
Borrower’s approval, the Administrative Agent may assign its rights and duties
under the Loan Documents to any of its Affiliates reasonably acceptable to the
Borrower by giving the Borrower and each Lender prior written notice.

Section 11.9. Titled Agents.

The Arrangers, the Documentation Agents and the Syndication Agent (the “Titled
Agents”) in such respective capacities, assume no responsibility or obligation
hereunder, including, without

 

- 70 -



--------------------------------------------------------------------------------

limitation, for servicing, enforcement or collection of any of the Loans, nor
any duties as an agent hereunder for the Lenders. The titles given to the Titled
Agents are solely honorific and imply no fiduciary responsibility on the part of
the Titled Agents to the Administrative Agent, any Lender, the Borrower or any
other Loan Party and the use of such titles does not impose on the Titled Agents
any duties or obligations greater than those of any other Lender or entitle the
Titled Agents to any rights other than those to which any other Lender is
entitled.

Section 11.10. No Reliance on Administrative Agent’s Customer Identification
Program.

Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Administrative Agent to
carry out such Lender’s, Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any of
the Loan Parties, their Affiliates or their agents, the Loan Documents or the
transactions hereunder or contemplated hereby: (1) any identity verification
procedures, (2) any recordkeeping, (3) comparisons with government lists,
(4) customer notices or (5) other procedures required under the CIP Regulations
or such other Laws.

ARTICLE XII. MISCELLANEOUS

Section 12.1. Notices.

Unless otherwise provided herein (including without limitation as provided in
Section 8.5.), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered as follows:

If to the Borrower:

Federal Realty Investment Trust

1626 East Jefferson Street

Rockville, Maryland 20852-4041

Attn: Chief Accounting Officer

Telephone: (301) 998-8143

Telecopy: (301) 998-3701

and for all notices (other than notices solely under Article II), with copies
to:

Federal Realty Investment Trust

1626 East Jefferson Street

Rockville, Maryland 20852-4041

Attn: General Counsel

Telephone: (301) 998-8100

Telecopy: (301) 998-3715

 

- 71 -



--------------------------------------------------------------------------------

and

Pillsbury Winthrop Shaw Pittman LLP

2300 N. Street, NW

Washington, DC 20037

Attn: Wendelin A. White P.C.

Telephone: (202) 663-8360

Telecopy: (202) 663-8007

If to the Administrative Agent:

PNC Bank, National Association

800 17th Street NW, 3rd Floor

C6-CPNC-03-04

Washington, DC 20006

Attn: William R. Lynch, III

Telecopier: (202) 835-5982

Telephone: (202) 835-4513

If to the Administrative Agent under Article II.:

PNC Bank, National Association

500 1st Avenue

P7-PFSC-04-I

Pittsburgh, PA 15222

Attn: Martin Hannak

Telecopier: (412) 762-8672

Telephone: (412) 768-9182

If to any other Lender:

To such Lender’s address or telecopy number as set forth in the applicable
Administrative Questionnaire

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender shall only be required to give notice of any such
other address to the Administrative Agent and the Borrower. All such notices and
other communications shall be effective (i) if mailed, upon receipt; (ii) if
telecopied, when transmitted if on a Business Day, and if not on a Business Day,
on the following Business Day after the date transmitted; (iii) if hand
delivered or sent by overnight courier, when delivered; or (iv) if delivered in
accordance with Section 8.5. to the extent applicable; provided, however, that,
in the case of the immediately preceding clauses (i), (ii) and (iii),
non-receipt of any communication as of the result of any change of address of
which the sending party was not notified or as the result of a refusal to accept
delivery shall be deemed receipt of such communication. Notwithstanding the
immediately preceding sentence, all notices or communications to the
Administrative Agent or any Lender under Article II. shall be effective only
when actually received. Neither the Administrative Agent nor any Lender shall
incur any liability to any Loan Party (nor shall the Administrative Agent incur
any liability to the Lenders) for acting upon any telephonic notice referred to
in this Agreement which the Administrative Agent or such Lender, as the case may
be, believes in good faith to have been given by a Person authorized to deliver
such notice or for otherwise acting in good faith hereunder. Failure of a Person
designated to get a copy of a notice to receive such copy shall not affect the
validity of notice properly given to another Person.

 

- 72 -



--------------------------------------------------------------------------------

Section 12.2. Expenses.

The Borrower agrees (a) to pay or reimburse the Administrative Agent for all of
its respective reasonable out-of-pocket costs and expenses incurred in
connection with the preparation, syndication, negotiation and execution of, and
any amendment, supplement or modification to, any of the Loan Documents
(including due diligence expenses and reasonable travel expenses related to
closing), and the consummation of the transactions contemplated hereby and
thereby, including the reasonable fees and disbursements of counsel to the
Administrative Agent and all costs and expenses of the Administrative Agent in
connection with the use of IntraLinks, SyndTrak or other similar information
transmission systems in connection with the Loan Documents, (b) to pay or
reimburse the Administrative Agent and the Lenders for all their reasonable
costs and expenses incurred in connection with the “workout” or enforcement or
preservation of any rights under the Loan Documents and the Fee Letter,
including the reasonable fees and disbursements of their respective counsel
(including the allocated fees and expenses of in-house counsel to the extent in
substitution for, and not in duplication of, outside counsel) and any payments
in indemnification or otherwise payable by the Lenders to the Administrative
Agent pursuant to the Loan Documents; provided, however, that the Borrower shall
not be required to pay the expenses of more than one counsel to the
Administrative Agent and one separate counsel for the Lenders (in addition to
expenses for any appropriate local or special counsel) in connection with such
workout or enforcement or preservation unless the Lenders reasonably determine
that joint representation is not appropriate under the circumstances, (c) to
pay, and indemnify and hold harmless the Administrative Agent and the Lenders
from, any and all recording and filing fees and any and all liabilities with
respect to, or resulting from any failure to pay or delay in paying,
documentary, stamp, excise and other similar taxes, if any, which may be payable
or determined to be payable in connection with the execution and delivery of any
of the Loan Documents, or consummation of any amendment, supplement or
modification of, or any waiver or consent under or in respect of, any Loan
Document and (d) to the extent not already covered by any of the preceding
subsections, to pay or reimburse the fees and disbursements of counsel to the
Administrative Agent and any Lender incurred in connection with the
representation of the Administrative Agent or such Lender in any matter relating
to or arising out of any bankruptcy or other proceeding of the type described in
Sections 10.1.(e) or 10.1.(f), including, without limitation (i) any motion for
relief from any stay or similar order, (ii) the negotiation, preparation,
execution and delivery of any document relating to the Obligations and (iii) the
negotiation and preparation of any debtor-in-possession financing or any plan of
reorganization of the Borrower or any other Loan Party, whether proposed by the
Borrower, such Loan Party, the Lenders or any other Person, and whether such
fees and expenses are incurred prior to, during or after the commencement of
such proceeding or the confirmation or conclusion of any such proceeding;
provided, however, that the Borrower shall not be required to pay the expenses
of more than one counsel to the Administrative Agent and one separate counsel
for the Lenders (in addition to expenses for any appropriate local or special
counsel) in connection with such bankruptcy or proceeding unless the Lenders
reasonably determine that joint representation is not appropriate under the
circumstances. If the Borrower shall fail to pay any amounts required to be paid
by it pursuant to this Section, the Administrative Agent and/or the Lenders may
pay such amounts on behalf of the Borrower and such amounts shall be deemed to
be Obligations owing hereunder.

Section 12.3. Stamp, Intangible and Recording Taxes.

The Borrower will pay any and all stamp, excise, intangible, registration,
recordation and similar taxes, fees or charges and shall indemnify the
Administrative Agent and each Lender against any and all liabilities with
respect to or resulting from any delay in the payment or omission to pay any
such taxes, fees or charges, which may be payable or determined to be payable in
connection with the execution, delivery, recording, performance or enforcement
of this Agreement, the Notes and any of the other Loan Documents, the amendment,
supplement, modification or waiver of or consent under this Agreement, the

 

- 73 -



--------------------------------------------------------------------------------

Notes or any of the other Loan Documents or the perfection of any rights or
Liens under this Agreement, the Notes or any of the other Loan Documents.

Section 12.4. Setoff.

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Administrative Agent, each Lender and each
Affiliate of the Administrative Agent or any Lender, at any time or from time to
time during the continuance of an Event of Default, without prior notice to the
Borrower or to any other Person, any such notice being hereby expressly waived,
but in the case of a Lender or an Affiliate of a Lender, subject to receipt of
the prior written consent of the Requisite Lenders exercised in their sole
discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by the Administrative Agent, such Lender
or any Affiliate of the Administrative Agent or such Lender, to or for the
credit or the account of the Borrower against and on account of any of the
Obligations then due and payable, irrespective of whether or not any or all of
the Loans and all other Obligations have been declared to be, or have otherwise
become, due and payable as permitted by Section 10.2.

Section 12.5. Litigation; Jurisdiction; Other Matters; Waivers.

(a) EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE BORROWER, THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS WOULD BE
BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY
AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT AND THE BORROWER HEREBY
WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR
NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR
AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT
OR THE FEE LETTER OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE
WHATSOEVER BETWEEN OR AMONG THE BORROWER, THE ADMINISTRATIVE AGENT OR ANY OF THE
LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.

(b) EACH OF THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER HEREBY AGREES
THAT THE FEDERAL DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND ANY
STATE COURT LOCATED IN THE BOROUGH OF MANHATTAN OF NEW YORK, NEW YORK SHALL HAVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG THE
BORROWER, THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS, ARISING OUT OF THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE FEE LETTER OR BY REASON OF ANY OTHER
SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE BORROWER, THE
ADMINISTRATIVE AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY
OF THE LOAN DOCUMENTS. THE BORROWER AND EACH OF THE LENDERS EXPRESSLY SUBMIT AND
CONSENT IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN
SUCH COURTS. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH
AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS
SECTION

 

- 74 -



--------------------------------------------------------------------------------

SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE ADMINISTRATIVE
AGENT OR ANY LENDER OR THE ENFORCEMENT BY THE ADMINISTRATIVE AGENT OR ANY LENDER
OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

(c) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS AND THE TERMINATION OF THIS
AGREEMENT.

Section 12.6. Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of the immediately following subsection (b), (ii) by way of
participation in accordance with the provisions of the immediately following
subsection (d) or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of the immediately following subsection (f) (and,
subject to the last sentence of the immediately following subsection (b), any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
the immediately following subsection (d) and, to the extent expressly set forth
herein, the Related Parties of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of an assigning
Lender’s Loan at the time owing to it or, in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

(B) in any case not described in the immediately preceding subsection (A), the
aggregate amount of the principal outstanding balance of the Loan of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as no Event of Default shall exist, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed with it being agreed that the Borrower’s withholding of consent to an
assignment which would result in the Borrower having to pay amounts under
Section 3.10. in an amount that the Borrower reasonably deems to be

 

- 75 -



--------------------------------------------------------------------------------

a significant amount shall be deemed reasonable); provided, however, that if,
after giving effect to such assignment, the outstanding principal balance of the
Loan held by such assigning Lender would be less than $5,000,000, then such
assigning Lender shall assign the entire amount of its Loan at the time owing to
it unless the Administrative Agent and Borrower agree otherwise.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by clause (i)(B) of this subsection (b) and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed with it being agreed that the Borrower’s withholding of consent to an
assignment which would result in the Borrower having to pay amounts under
Section 3.10. in an amount that the Borrower reasonably deems to be a
significant amount shall be deemed reasonable) shall be required unless (x) an
Event of Default shall exist at the time of such assignment or (y) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 5 Business Days after having received notice
thereof; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of a Loan if
such assignment is to a Person that is not already a Lender holding a Loan, an
Affiliate of such a Lender or an Approved Fund with respect to such a Lender.

(iv) Assignment and Assumption; Notes. The parties to each assignment (including
an assigning Defaulting Lender) shall execute and deliver to the Administrative
Agent an Assignment and Assumption, together with a processing and recordation
fee of $4,500 (or $7,500 with respect to an assignment by a Defaulting Lender)
payable by the assigning Lender (unless otherwise agreed between the assigning
Lender and the assignee) for each assignment, and the assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire. If requested by the assigning Lender or the Assignee, upon the
consummation of any assignment, the assigning Lender, the Administrative Agent
and the Borrower shall make appropriate arrangements so that new Notes are
issued to the Assignee and such assigning Lender, as appropriate.

(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment

 

- 76 -



--------------------------------------------------------------------------------

and Assumption covering all of the assigning Lender’s rights and obligations
under this Agreement, such Lender shall cease to be a party hereto) but shall
continue to be entitled to the benefits of Sections 4.4., 12.2. and 12.10. and
the other provisions of this Agreement and the other Loan Documents as provided
in Section 12.11. with respect to facts and circumstances having occurred prior
to the effective date of such assignment. Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with the
immediately following subsection (d).

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Principal Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the principal amounts of the Loan
owing to each Lender pursuant to the terms hereof from time to time (the
“Register”). In the absence of manifest error, the entries in the Register shall
be conclusive, and the Borrower, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice. Each Lender that sells a participation as described in
Section 12.6.(d) shall, acting solely for this purpose as an agent of the
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, or its other obligations under
this Agreement) except to the extent that such disclosure is necessary to
establish that such Commitment, Loan, or other obligation is in registered form
under Section 5f.103-1(c) of the Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of the Loan owing to it); provided that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Borrower, the Administrative Agent and the Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right and responsibility to enforce this
Agreement, including, without limitation, the right to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to (w) decrease the amount of such Lender’s
Loan to the extent subject to the participation, (x) extend the date fixed for
the payment of principal on the Loans or portions thereof owing to such Lender
to the extent subject to such participation, (y) reduce the rate at which
interest is payable thereon or (z) release any Guarantor from its Obligations
under the Guaranty (except as otherwise permitted under Section 7.14.(c)).
Subject to the immediately following subsection (e), the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 3.10., 4.1., and
4.4., to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section.

 

- 77 -



--------------------------------------------------------------------------------

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 3.10. and 4.1. than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
shall not be entitled to the benefits of Section 3.10. unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower and the Administrative Agent, to comply
with Section 3.10.(c) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(g) No Registration. Each Lender agrees that, without the prior written consent
of the Borrower and the Administrative Agent, it will not make any assignment
hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act or any other securities laws of the United States of
America or of any other jurisdiction.

Section 12.7. Amendments and Waivers.

(a) Generally. Except as otherwise expressly provided in this Agreement, (i) any
consent or approval required or permitted by this Agreement or any other Loan
Document to be given by the Lenders may be given, (ii) any term of this
Agreement or of any other Loan Document may be amended, (iii) the performance or
observance by the Borrower, any other Loan Party or any other Subsidiary of any
terms of this Agreement or such other Loan Document may be waived, and (iv) the
continuance of any Default or Event of Default may be waived (either generally
or in a particular instance and either retroactively or prospectively) with, but
only with, the written consent of the Requisite Lenders (or the Administrative
Agent at the written direction of the Requisite Lenders), and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party which is
party thereto.

(b) Reserved.

(c) Consent of Lenders Directly Affected. In addition to the foregoing
requirements, no amendment, waiver or consent shall, unless in writing, and
signed by each of the Lenders directly and adversely affected thereby (or the
Administrative Agent at the written direction of such Lenders), do any of the
following:

(i) subject the Lenders to any additional obligations;

(ii) reduce the principal of, or interest that has accrued or the rates of
interest that will be charged on the outstanding principal amount of, any Loans
or other Obligations owing to such Lenders;

(iii) reduce the amount of any Fees payable to the Lenders;

(iv) modify the definition of “Maturity Date”, otherwise postpone any date fixed
for any payment of principal of, or interest on, any Loans or for the payment of
Fees or any other Obligations;

 

- 78 -



--------------------------------------------------------------------------------

(v) modify the definition of “Credit Percentage” or amend or otherwise modify
the provisions of Section 3.2. or Section 10.4.;

(vi) amend this Section or amend the definitions of the terms used in this
Agreement or the other Loan Documents insofar as such definitions affect the
substance of this Section;

(vii) modify the definition of the term “Requisite Lenders” or modify in any
other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof;

(viii) release any Guarantor from its obligations under the Guaranty except as
contemplated by Section 7.14.(c); or

(ix) waive a Default or Event of Default under Section 10.1.(a), except as
provided in Section 10.5.

(d) Amendment of Administrative Agent’s Duties, Etc. No amendment, waiver or
consent unless in writing and signed by the Administrative Agent, in addition to
the Lenders required hereinabove to take such action, shall affect the rights or
duties of the Administrative Agent under this Agreement or any of the other Loan
Documents. Any amendment, waiver or consent with respect to any Loan Document
that increases the liabilities or obligations of a Specified Derivatives
Provider shall, in addition to the Lenders required hereinabove to take such
action, require the consent of the Lender that is (or having an Affiliate that
is) such Specified Derivatives Provider. No waiver shall extend to or affect any
obligation not expressly waived or impair any right consequent thereon and any
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose set forth therein. No course of dealing or delay or
omission on the part of the Administrative Agent or any Lender in exercising any
right shall operate as a waiver thereof or otherwise be prejudicial thereto.
Except as otherwise explicitly provided for herein or in any other Loan
Document, no notice to or demand upon the Borrower shall entitle the Borrower to
other or further notice or demand in similar or other circumstances.

Section 12.8. Nonliability of Administrative Agent and Lenders.

The relationship between the Borrower, on the one hand, and the Lenders and the
Administrative Agent, on the other hand, shall be solely that of borrower and
lender. Neither the Administrative Agent, nor any Lender shall have any
fiduciary responsibilities to the Borrower and no provision in this Agreement or
in any of the other Loan Documents, and no course of dealing between or among
any of the parties hereto, shall be deemed to create any fiduciary duty owing by
the Administrative Agent or any Lender to any Lender, the Borrower, any
Subsidiary or any other Loan Party. Neither the Administrative Agent nor any
Lender undertakes any responsibility to the Borrower to review or inform the
Borrower of any matter in connection with any phase of the Borrower’s business
or operations.

Section 12.9. Confidentiality.

The Administrative Agent and each Lender shall use reasonable efforts to
maintain the confidentiality of all information about Borrower, the other Loan
Parties and other Subsidiaries, and the Properties thereof and their operations,
affairs and financial condition, not generally disclosed to the public, which is
furnished to the Administrative Agent or any Lender by the Borrower, any other
Loan Party, any other Subsidiary or Affiliate of Borrower, any other Loan Party,
or any other Subsidiary pursuant to the provisions of this Agreement or any
other Loan Document in accordance with its customary procedure for handling
confidential information of this nature and in accordance with safe and sound
banking practice, but in any event, the Administrative Agent and the Lenders may
make disclosure:

 

- 79 -



--------------------------------------------------------------------------------

(a) to any of their respective Affiliates and its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and other
representatives (provided they shall agree to keep such information confidential
in accordance with the terms of this Section 12.9.); (b) as reasonably requested
by any bona fide prospective assignee, Participant or other transferee in
connection with the contemplated transfer of any Loan or participation therein
(provided they shall agree to keep such information confidential in accordance
with the terms of this Section); (c) as required or requested by any
Governmental Authority or representative thereof or pursuant to legal process or
in connection with any legal proceedings or as otherwise required by Applicable
Law; (d) to the Administrative Agent’s or such Lender’s independent auditors and
other professional advisors (provided they shall be notified of the confidential
nature of the information); (e) after the happening and during the continuance
of an Event of Default hereunder or under any other Loan Document (or Specified
Derivatives Contract), to any other Person, as necessary for the exercise by the
Administrative Agent or the Lenders (or a Specified Derivatives Provider) of
rights and remedies hereunder or under any of the other Loan Documents (or
Specified Derivatives Contract); (f) to bank trade publications (such
information to consist of deal terms and other information customarily found in
such publications), (g) upon Borrower’s prior consent (which consent shall not
be unreasonably withheld), to any actual or prospective contractual
counter-parties (or its advisors) to any swap or similar hedging agreement or to
any rating agency; (h) to any other party hereto; (i) upon Borrower’s prior
written consent, to any other Person; and (j) to the extent such information
(i) becomes publicly available other than as a result of a breach by such party
of this Section actually known by the Administrative Agent and the Lenders to be
a breach of this section, or (ii) becomes available to the Administrative Agent
or any Lender or any Affiliate of the Administrative Agent or any Lender on a
nonconfidential basis from a source other than the Borrower or any Affiliate of
the Borrower unless the Administrative Agent or such Lender has actual knowledge
that such information became nonconfidential as a result of a breach of a
confidential arrangement with the Borrower or such Loan Party. Notwithstanding
the foregoing, the Administrative Agent and each Lender may disclose any such
confidential information, without notice to the Borrower or any other Loan
Party, to Governmental Authorities or similar authority (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners) having or purporting to have jurisdiction over it in connection
with any regulatory examination of the Administrative Agent or such Lender or in
accordance with the regulatory compliance policy of the Administrative Agent or
such Lender. Any Person required to maintain the confidentiality of information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord its
own confidential information.

Section 12.10. Indemnification.

(a) The Borrower shall and hereby agrees to indemnify, defend and hold harmless
the Administrative Agent, the Lenders, all of the Affiliates of each of the
Administrative Agent or any of the Lenders, and their respective directors,
officers, shareholders, agents, employees and counsel (each referred to herein
as an “Indemnified Party”) from and against any and all of the following
(collectively, the “Indemnified Costs”): losses, costs, claims, penalties,
damages, liabilities, deficiencies, judgments or reasonable expenses of every
kind and nature (including, without limitation, amounts paid in settlement,
court costs and the reasonable fees and disbursements of counsel incurred in
connection with any litigation, investigation, claim or proceeding or any advice
rendered in connection therewith, but excluding Indemnified Costs
indemnification in respect of which is specifically covered by Section 3.10. or
4.1. or expressly excluded from the coverage of such Sections) incurred by an
Indemnified Party in connection with, arising out of, or by reason of, any suit,
cause of action, claim, arbitration, investigation or settlement, consent decree
or other proceeding (the foregoing referred to herein as an “Indemnity
Proceeding”) which is in any way related directly or indirectly to: (i) this
Agreement or any other Loan Document or the transactions contemplated thereby;
(ii) the making of any Loans hereunder; (iii) any actual or proposed use by the
Borrower of the proceeds of the Loans; (iv) the Administrative Agent’s or

 

- 80 -



--------------------------------------------------------------------------------

any Lender’s entering into this Agreement; (v) the fact that the Administrative
Agent and the Lenders have established the credit facility evidenced hereby in
favor of the Borrower; (vi) the fact that the Administrative Agent and the
Lenders are creditors of the Borrower and have or are alleged to have
information regarding the financial condition, strategic plans or business
operations of the Borrower and the Subsidiaries; (vii) the fact that the
Administrative Agent and the Lenders are material creditors of the Borrower and
are alleged to influence directly or indirectly the business decisions or
affairs of the Borrower and the Subsidiaries or their financial condition;
(viii) the exercise of any right or remedy the Administrative Agent or the
Lenders may have under this Agreement or the other Loan Documents; (ix) any
civil penalty or fine assessed by OFAC against, and all reasonable costs and
expenses (including counsel fees and disbursements) incurred in connection with
defense thereof by, the Administrative Agent or any Lender as a result of
conduct of the Borrower, any other Loan Party or any other Subsidiary that
violates a sanction administered or enforced by OFAC; or (x) any violation or
non-compliance by the Borrower or any Subsidiary of any Applicable Law
(including any Environmental Law) including, but not limited to, any Indemnity
Proceeding commenced by (A) the Internal Revenue Service or state taxing
authority or (B) any Governmental Authority or other Person under any
Environmental Law, including any Indemnity Proceeding commenced by a
Governmental Authority or other Person seeking remedial or other action to cause
the Borrower or its Subsidiaries (or its respective properties) (or the
Administrative Agent and/or the Lenders as successors to the Borrower) to be in
compliance with such Environmental Laws; provided, however, that the Borrower
shall not be obligated to indemnify any Indemnified Party for (A) any acts or
omissions of such Indemnified Party in connection with matters described in this
subjection to the extent arising from the gross negligence or willful misconduct
of such Indemnified Party, as determined by a court of competent jurisdiction in
a final, non-appealable judgment or (B) Indemnified Costs to the extent arising
directly out of or resulting directly from claims of one or more Indemnified
Parties against another Indemnified Party (other than claims of the Indemnified
Parties against the Administrative Agent).

(b) The Borrower’s indemnification obligations under this Section shall apply to
all Indemnity Proceedings arising out of, or related to, the foregoing whether
or not an Indemnified Party is a named party in such Indemnity Proceeding. In
this connection, this indemnification shall cover all Indemnified Costs of any
Indemnified Party in connection with any deposition of any Indemnified Party or
compliance with any subpoena (including any subpoena requesting the production
of documents). This indemnification shall, among other things, apply to any
Indemnity Proceeding commenced by other creditors of the Borrower or any
Subsidiary, any shareholder of the Borrower or any Subsidiary (whether such
shareholder(s) are prosecuting such Indemnity Proceeding in their individual
capacity or derivatively on behalf of the Borrower), any account debtor of the
Borrower or any Subsidiary or by any Governmental Authority. If indemnification
is to be sought hereunder by an Indemnified Party, then such Indemnified Party
shall promptly notify the Borrower of the commencement of any Indemnity
Proceeding; provided, however, that the failure to so notify the Borrower shall
not otherwise relieve the Borrower from any liability that it may have to such
Indemnified Party pursuant to this Section 12.10.

(c) This indemnification shall apply to any Indemnity Proceeding arising during
the pendency of any bankruptcy proceeding filed by or against the Borrower
and/or any Subsidiary.

(d) All out-of-pocket fees and expenses of, and all amounts paid to
third-persons by, an Indemnified Party shall be advanced by the Borrower at the
request of such Indemnified Party notwithstanding any claim or assertion by the
Borrower that such Indemnified Party is not entitled to indemnification
hereunder upon receipt of an undertaking by such Indemnified Party that such
Indemnified Party will reimburse the Borrower if it is actually and finally
determined by a court of competent jurisdiction that such Indemnified Party is
not so entitled to indemnification hereunder.

 

- 81 -



--------------------------------------------------------------------------------

(e) An Indemnified Party may conduct its own investigation and defense of, and
may formulate its own strategy with respect to, any Indemnity Proceeding covered
by this Section and, as provided above, all Indemnified Costs incurred by such
Indemnified Party shall be reimbursed by the Borrower. No action taken by legal
counsel chosen by an Indemnified Party in investigating or defending against any
such Indemnity Proceeding shall vitiate or in any way impair the obligations and
duties of the Borrower hereunder to indemnify and hold harmless each such
Indemnified Party; provided, however, that if (i) the Borrower is required to
indemnify an Indemnified Party pursuant hereto and (ii) the Borrower has
provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed). Notwithstanding the
foregoing, an Indemnified Party may settle or compromise any such Indemnity
Proceeding without the prior written consent of the Borrower where (x) no
monetary relief is sought against such Indemnified Party in such Indemnity
Proceeding, (y) there is an allegation of a violation of law by such Indemnified
Party, or (z) the proposed settlement or compromise would otherwise be
disadvantageous to such Indemnified Party as determined by it in its sole
discretion.

(f) If and to the extent that the obligations of the Borrower under this Section
are unenforceable for any reason, the Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under Applicable Law.

(g) The Borrower’s obligations under this Section shall survive any termination
of this Agreement and the other Loan Documents and the payment in full in cash
of the Obligations, and are in addition to, and not in substitution of, any of
the other obligations set forth in this Agreement or any other Loan Document to
which it is a party.

References in this Section 12.10. to “Lender” or “Lenders” shall be deemed to
include such Persons (and their Affiliates) in their capacity as Specified
Derivatives Providers.

Section 12.11. Termination; Survival.

This Agreement shall terminate at such time as all Obligations (other than
obligations which survive as provided in the following sentence) have been paid
and satisfied in full. The indemnities to which the Administrative Agent and the
Lenders are entitled under the provisions of Sections 3.10., 4.1., 4.4., 11.6.,
12.2. and 12.10. and any other provision of this Agreement and the other Loan
Documents, and the provisions of Section 12.5., shall continue in full force and
effect and shall protect the Administrative Agent and the Lenders
(i) notwithstanding any termination of this Agreement, or of the other Loan
Documents, against events arising after such termination as well as before and
(ii) at all times after any such party ceases to be a party to this Agreement
with respect to all matters and events existing on or prior to the date such
party ceased to be a party to this Agreement.

Section 12.12. Severability of Provisions.

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

- 82 -



--------------------------------------------------------------------------------

Section 12.13. GOVERNING LAW.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

Section 12.14. Counterparts.

To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means). It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto.

Section 12.15. Obligations with Respect to Loan Parties.

The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties as specified herein shall be absolute and not
subject to any defense the Borrower may have that the Borrower does not control
such Loan Parties.

Section 12.16. Independence of Covenants.

If a particular action or condition is expressly prohibited by any covenant (the
“prohibiting covenant”), the fact that it would be permitted by an exception to,
or be otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists in violation of the prohibiting covenant.

Section 12.17. Limitation of Liability.

None of the Administrative Agent or any Lender, or any Affiliate, officer,
director, employee, attorney, or agent of the Administrative Agent or any Lender
shall have any liability with respect to, and the Borrower hereby waives,
releases, and agrees not to sue any of them upon, any claim for any special,
indirect, incidental, or consequential damages suffered or incurred by the
Borrower in connection with, arising out of, or in any way related to, this
Agreement, any of the other Loan Documents or the Fee Letter, or any of the
transactions contemplated by this Agreement or any of the other Loan Documents.
The Borrower shall not have any liability with respect to any claim for any
special, indirect, incidental or consequential damages suffered or incurred by
the Administrative Agent or any Lender (as distinct from special, indirect,
incidental or consequential damages of a third party awarded against the
Administrative Agent or any Lender for which the Borrower may be responsible to
the extent covered by Section 12.10.) in connection with, arising out of, or in
any way related to, this Agreement, any of the other Loan Documents or the Fee
Letter, or any of the transactions contemplated by this Agreement or any of the
other Loan Documents. The parties hereto hereby waive, release, and agree not to
any other party hereto for punitive damages in respect of any claim in
connection with, arising out of, or in any way related to, this Agreement, any
of the other Loan Documents, the Fee Letter, or any of the transactions
contemplated by this Agreement or financed hereby (other than punitive damages
of a third party awarded against the Administrative Agent or any Lender for
which the Borrower may be responsible to the extent covered by Section 12.10.).

 

- 83 -



--------------------------------------------------------------------------------

Section 12.18. Entire Agreement.

This Agreement, the Notes, the other Loan Documents and the Fee Letter embody
the final, entire agreement among the parties hereto and supersede any and all
prior commitments, agreements, representations, and understandings, whether
written or oral, relating to the subject matter hereof and thereof and may not
be contradicted or varied by evidence of prior, contemporaneous, or subsequent
oral agreements or discussions of the parties hereto. There are no oral
agreements among the parties hereto.

Section 12.19. Construction.

The Administrative Agent, the Borrower and each Lender acknowledge that each of
them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement and the other Loan Documents
with its legal counsel and that this Agreement and the other Loan Documents
shall be construed as if jointly drafted by the Administrative Agent, the
Borrower and each Lender.

Section 12.20. Headings.

The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.

Section 12.21. Limitation of Liability of Trustees, Etc.

NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, THE AGENT AND THE LENDERS SHALL LOOK SOLELY TO THE BORROWER AND THE
OTHER LOAN PARTIES FOR THE ENFORCEMENT OF ANY CLAIM AGAINST THE BORROWER AND
SUCH LOAN PARTY UNDER OR IN RESPECT OF ANY OF THE LOAN DOCUMENTS AND ACCORDINGLY
NEITHER THE TRUSTEES, OFFICERS, EMPLOYEES, NOR SHAREHOLDERS OF THE BORROWER
SHALL HAVE ANY PERSONAL LIABILITY FOR OBLIGATIONS ENTERED INTO BY OR ON BEHALF
OF THE BORROWER OR ANY OTHER LOAN PARTY.

[Signatures on Following Pages]

 

- 84 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Term Loan Agreement to
be executed by their authorized officers all as of the day and year first above
written.

 

FEDERAL REALTY INVESTMENT TRUST By:  

/s/ Andrew P. Blocher

Name:   Andrew P. Blocher Title:   Senior Vice President-Chief Financial Officer
and Treasurer

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Term Loan Agreement with Federal Realty Investment Trust]

 

PNC BANK, NATIONAL ASSOCIATION, as Administrative
Agent and as a Lender

By:  

/s/ William R. Lynch III

Name:   William R. Lynch III Title:   Senior Vice President

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Term Loan Agreement with Federal Realty Investment Trust]

 

CAPITAL ONE, N.A., as Syndication Agent and as a Lender

By:

 

/s/ Frederick H. Denecke

Name:

  Frederick H. Denecke

Title:

  Vice President

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Term Loan Agreement with Federal Realty Investment Trust]

 

REGIONS BANK, as a Documentation Agent and as a Lender

By:

 

/s/ Paul E. Burgan

Name:

  Paul E. Burgan

Title:

  Vice President

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Term Loan Agreement with Federal Realty Investment Trust]

 

SUNTRUST BANK, as a Documentation Agent and as a Lender By:  

/s/ John M. Szeman

Name:   John M. Szeman Title:   Vice President

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Term Loan Agreement with Federal Realty Investment Trust]

 

TD BANK, N.A., as a Lender By:  

/s/ Brian Gormley

Name:   Brian Gormley Title:   Vice President

 



--------------------------------------------------------------------------------

SCHEDULE I

Commitments

 

Lender

   Commitment Amount PNC Bank, National Association    $100,000,000 Capital One,
N.A.    $50,000,000 Regions Bank    $50,000,000 SunTrust Bank    $50,000,000 TD
Bank, N.A.    $25,000,000   

 

Total:

   $275,000,000   

 

 



--------------------------------------------------------------------------------

SCHEDULE 1.1(a)

LIST OF LOAN PARTIES

 

1. FEDERAL REALTY INVESTMENT TRUST

 

2. BERMAN ENTERPRISES II LIMITED PARTNERSHIP

 

3. GOVERNOR PLAZA ASSOCIATES

 

4. ANDORRA ASSOCIATES

 

5. SHOPPING CENTER ASSOCIATES

 

6. FR PIKE 7 LIMITED PARTNERSHIP

 

7. STREET RETAIL, INC.

 

8. FRIT SAN JOSE TOWN AND COUNTRY VILLAGE, LLC

 

9. STREET RETAIL FOREST HILLS I, LLC

 

10. SRI OLD TOWN, LLC

 

11. FEDERAL REALTY PARTNERS L.P.

 

12. STREET RETAIL WEST I, L.P.

 

13. STREET RETAIL WEST II, L.P.

 

14. STREET RETAIL WEST 3, L.P.

 

15. STREET RETAIL WEST 4, L.P.

 

16. STREET RETAIL WEST 6, L.P.

 

17. STREET RETAIL WEST 10, L.P.

 

18. FR ASSEMBLY SQUARE, LLC

 

19. FR STURTEVANT STREET, LLC

 

20. FR WESTGATE MALL, LLC

 

21. STREET RETAIL SAN ANTONIO, LP

 

22. FR LINDEN SQUARE, INC.



--------------------------------------------------------------------------------

23. FR CHELSEA COMMONS II, LLC

 

24. FR NORTH DARTMOUTH, LLC

 

25. FR WHITE MARSH, INC.

 

26. CORDON FAIRFIELD BUSINESS TRUST

 

27. CAMPBELL-PHILADELPHIA BUSINESS TRUST

 

28. SHOPPES AT NOTTINGHAM SQUARE BUSINESS TRUST

 

29. RETAIL PROPERTIES BUSINESS TRUST

 

30. NOTTINGHAM SQUARE BUSINESS TRUST

 

31. BYRON STATION LIMITED PARTNERSHIP, LLLP

 

32. FR MERCER MALL, LLC

 

33. FR DEL MAR VILLAGE, LLC

 

34. FR DEL MAR VILLAGE II, LLC

 

35. FR CHELSEA COMMONS III, LLC

 

36. FR FEDERAL PLAZA, INC.

 

37. SRI ASSEMBLY ROW B2, LLC

 

38. SRI ASSEMBLY ROW B3, LLC

 

39. SRI ASSEMBLY ROW B5, LLC

 

40. SRI ASSEMBLY ROW B6, LLC

 

41. SRI ASSEMBLY ROW B7, LLC

 

42. SRI ASSEMBLY ROW B8, LLC

 

43. SRI ASSEMBLY ROW B9, LLC

 

44. FR HUNTINGTON SQUARE, LLC

 

45. FR TOWER SHOPS, LLC



--------------------------------------------------------------------------------

SCHEDULE 6.1(b)

OWNERSHIP STRUCTURE

PART I

 

ENTITY NAME/Jurisdiction of

Formation

  

Equity Holders

  

Nature of

Equity

Interest

   % Ownership    

Material and/or

Excluded Subsidiary,

Non-Controlled

Property

  

Liens, Options,
Registration Rights, etc.

FEDERAL REALTY INVESTMENT TRUST, a Maryland real estate investment trust

           Borrower   

•    Permitted Liens on properties identified in Schedule 6.1(f);

 

•    Stock options in favor of Trustees, employees and certain vendors;

 

•    Dividend reinvestment plan;

 

•    Active shelf registration statement;

 

•    Active registration statements for certain shares issued as unregistered
shares and for shares that may be issued on conversion of Series 1 Preferred
Shares and downreit units in NVI-Avenue, LLC;

 

•    See Federal Realty Partners L.P., FR Leesburg Plaza, LP, FR Pike 7 Limited
Partnership and Street Retail West 7, L.P. for registration rights agreements

 

•    2007 Employee Share Purchase Plan

FR ASSOCIATES LIMITED PARTNERSHIP, a Maryland limited partnership

   Federal Realty Investment Trust    General partner      1 %       None   
Federal Realty Investment Trust    Limited partner      97.97 %          Street
Retail, Inc.    Limited partner      1.03 %      

BERMAN ENTERPRISES II LIMITED PARTNERSHIP, a Maryland limited partnership

   Federal Realty Investment Trust    General partner      2 %   

Guarantor

Material Subsidiary (in conjunction with Federal Realty Investment Trust)

   None    Federal Realty Investment Trust    Limited partner      97 %         
FR Associates Limited Partnership    Limited partner      1 %      

 

Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.1(b)

OWNERSHIP STRUCTURE

 

ENTITY NAME/Jurisdiction of

Formation

  

Equity Holders

  

Nature of

Equity

Interest

   % Ownership    

Material and/or

Excluded Subsidiary,

Non-Controlled

Property

  

Liens, Options,
Registration Rights, etc.

GOVERNOR PLAZA ASSOCIATES, a Pennsylvania general partnership

   Federal Realty Investment Trust    General partner      99 %    Guarantor   
None    FR Associates Limited Partnership    General partner      1 %      

ANDORRA ASSOCIATES, a Pennsylvania limited partnership

   Federal Realty Investment Trust    General partner      2 %    Guarantor   
None    Federal Realty Investment Trust    Limited partner      97 %          FR
Associates Limited Partnership    Limited partner      1 %      

SHOPPING CENTER ASSOCIATES, a Pennsylvania limited partnership

   Federal Realty Investment Trust    General partner      1 %    Guarantor   
None    Federal Realty Investment Trust    Limited partner      98 %          FR
Associates Limited Partnership    Limited partner      1 %      

FR PIKE 7 LIMITED PARTNERSHIP, a Delaware limited partnership (DownREIT)

   Federal Realty Investment Trust    General partner      1 %   

Guarantor

Material Subsidiary

  

•    Right to exchange 12,393.71 partnership units for Federal Realty shares or
cash (at Federal Realty’s option); and

 

•    Registration rights for shares issued on redemption of partnership units.

   Federal Realty Investment Trust    Limited partner      98.3143 %         
M&R Associates Limited Partnership, Pike 7 Plaza    Limited partner      .6857
%      

FRIT ESCONDIDO PROMENADE, LLC, a California limited liability company

   Federal Realty Investment Trust    Manager      70 %   

Owner of Non-Controlled Property

 

•    Escondido Promenade Shopping Center, Escondido, CA

   None    Spark Development Partners, LLC    Member      30 %      

 

Page 2



--------------------------------------------------------------------------------

SCHEDULE 6.1(b)

OWNERSHIP STRUCTURE

 

ENTITY NAME/Jurisdiction of
Formation

  

Equity Holders

  

Nature of

Equity

Interest

   % Ownership    

Material and/or

Excluded Subsidiary,
Non-Controlled

Property

  

Liens, Options,
Registration Rights, etc.

FR FEDERAL PLAZA, INC., a Delaware corporation

   Federal Realty Investment Trust    Sole stockholder      100 %   

Guarantor

Material subsidiary

   None

FR LEESBURG PLAZA, LLC, a Delaware corporation

   Federal Realty Investment Trust    Sole member      100 %       None

FR LEESBURG PLAZA, LP, a Delaware limited partnership (DownREIT)

   FR Leesburg Plaza, LLC    General partner      319,233 units      Excluded
subsidiary   

•    Right to exchange partnership units for Federal Realty shares or cash (at
Federal Realty’s option); and

 

•    Registration rights for shares issued on redemption of partnership units.

   Paulson Brothers, L.L.C.    Limited partner      33,267 units        

CONGRESSIONAL PLAZA ASSOCIATES, LLC, a Maryland limited liability company

   Federal Realty Investment Trust    Managing member      65.4376 %   

Owner of Non-Controlled Property

 

•    Congressional Plaza Shopping Center, Rockville, MD

 

•    The Crest at Congressional Plaza, Rockville, MD

  

•    Patrick M. O’Donnell, Silberberg Family Partnership and JSR Family LLC
permitted transferees of Rockville Plaza Company (“Permitted Transferees”) have
right to require other partners to buy 18.75% or greater of all of the Permitted
Transferees’ ownership interests.

   Patrick M. O’Donnell    Member      5.7668 %          Silberberg Family
Partnership    Member      19.8847 %          JSR Family LLC    Member     
3.8158 %          Congressional Plaza One, LLC    Member      5.0951 %      

FEDERAL REALTY MANAGEMENT SERVICES, INC., a Delaware corporation

   Federal Realty Investment Trust    Sole stockholder      100 %       None

FRIT SOLAR, INC., a Delaware corporation

   Federal Realty Management Services, Inc.    Sole stockholder      100 %      
None

SANTANA ROW ROF, INC., a Delaware corporation

   Federal Realty Management Services, Inc.    Sole stockholder      100 %      
None

 

Page 3



--------------------------------------------------------------------------------

SCHEDULE 6.1(b)

OWNERSHIP STRUCTURE

 

ENTITY NAME/Jurisdiction of

Formation

  

Equity Holders

  

Nature of

Equity

Interest

   % Ownership    

Material and/or

Excluded Subsidiary,

Non-Controlled

Property

  

Liens, Options,
Registration Rights, etc.

FRIT LEASING & DEVELOPMENT SERVICES, INC., a Delaware corporation

   Federal Realty Investment Trust    Sole stockholder      100 %       None

FRIT SANTANA ROW TRS, INC., a Delaware corporation

   FRIT Leasing & Development Services, Inc.    Sole stockholder      100 %   
   None

FEDERAL REALTY PARTNERS, INC., a Delaware corporation

   Federal Realty Investment Trust    Sole stockholder      100 %       None

FEDERAL REALTY PARTNERS L.P., a Delaware limited partnership (Master DownREIT)

   Federal Realty Partners, Inc.    General partner      722,795 units     

Guarantor

Material Subsidiary

  

•    Right to exchange partnership units for Federal Realty shares or cash (at
Federal Realty’s option); and

 

•    Holders of 100,259 units have registration rights for shares issued on
redemption of partnership units.

   FRLP, Inc.    Limited partner      40 units            8 separate limited
partners    Limited partner      138,793 units        

FRLP, INC., a Delaware corporation

   Federal Realty Investment Trust    Sole stockholder      100 %       None

FR CROW CANYON, INC. F/K/A JS&DB, INC., a Delaware corporation

   Federal Realty Investment Trust    Sole stockholder      100 %       None

FR CROW CANYON, LLC, a Delaware limited liability company

   FR Crow Canyon, Inc.    Sole member      100 %    Excluded subsidiary    None

FR MERCER MALL, INC., a Delaware corporation

   Federal Realty Investment Trust    Sole stockholder      100 %       None

FR MERCER MALL, LLC, a Delaware limited liability company

   FR Mercer Mall, Inc.    Sole member      100 %   

Guarantor

Material Subsidiary (in conjunction with Federal Realty Investment Trust)

   None

 

Page 4



--------------------------------------------------------------------------------

SCHEDULE 6.1(b)

OWNERSHIP STRUCTURE

 

ENTITY NAME/Jurisdiction of

Formation

  

Equity Holders

  

Nature of

Equity

Interest

   % Ownership    

Material and/or

Excluded Subsidiary,

Non-Controlled

Property

  

Liens, Options,
Registration Rights, etc.

FR ASSEMBLY SQUARE, LLC, a Delaware limited liability company

   Federal Realty Investment Trust.    Sole member      100 %    Guarantor   
None

FR WESTGATE MALL, INC., a Delaware corporation

   Federal Realty Investment Trust    Sole stockholder      100 %       None

FR WESTGATE MALL, LLC, a Delaware limited liability company

   FR Westgate Mall, Inc.    Sole member      100 %   

Guarantor

Material Subsidiary

   None

FEDERAL/LPF GP, INC., a Delaware corporation

   Federal Realty Investment Trust    Sole stockholder      100 %    Excluded
Subsidiary    None

FR CHELSEA COMMONS I, INC., a Delaware corporation

   Federal Realty Investment Trust    Sole stockholder      100 %       None

FR CHELSEA COMMONS I, LLC, a Delaware limited liability company

   FR Chelsea Commons I, Inc.    Sole member      100 %    Excluded subsidiary
   None

FR CHELSEA COMMONS II, INC., a Delaware corporation

   Federal Realty Investment Trust    Sole stockholder      100 %       None

FR CHELSEA COMMONS II, LLC, a Delaware limited liability company

   FR Chelsea Commons II, Inc.    Sole member      100 %    Guarantor    None

FR NORTH DARTMOUTH, INC., a Delaware corporation

   Federal Realty Investment Trust    Sole stockholder      100 %       None

FR NORTH DARTMOUTH, LLC, a Delaware limited liability company

   FR North Dartmouth, Inc.    Sole member      100 %    Guarantor    None

 

Page 5



--------------------------------------------------------------------------------

SCHEDULE 6.1(b)

OWNERSHIP STRUCTURE

 

ENTITY NAME/Jurisdiction of

Formation

  

Equity Holders

  

Nature of

Equity

Interest

   % Ownership    

Material and/or

Excluded Subsidiary,

Non-Controlled

Property

  

Liens, Options,
Registration Rights, etc.

FR LINDEN SQUARE, INC., a Delaware corporation

   Federal Realty Investment Trust    Sole stockholder      100 %   

Guarantor

Material Subsidiary

   None

FR KEY ROAD, INC., a Delaware corporation (TO BE DISSOLVED)

             

FR RIVERSIDE, INC., a Delaware corporation (TO BE DISSOLVED)

             

FR SHOPPERS WORLD, INC. a Delaware corporation

   Federal Realty Investment Trust    Sole stockholder      100 %       None

FR SHOPPERS WORLD, LLC, a Delaware limited liability company

   FR Shoppers World, Inc.    Sole member      100 %    Excluded Subsidiary   
None

FR WHITE MARSH, INC., a Maryland corporation

   Federal Realty Investment Trust    Sole Stockholder      100 %    Guarantor
   None

WHITE MARSH PLAZA, LLC, a Maryland limited liability company

   FR White Marsh, Inc.    Sole member      100 %       None

WHITE MARSH PLAZA LIMITED

PARTNERSHIP, a Maryland limited partnership

   White Marsh Plaza, LLC    General partner      1 %       None    FR White
Marsh, Inc.    Limited partner      99 %      

WHITE MARSH PLAZA BUSINESS TRUST, a Maryland business trust

   White Marsh Plaza Limited Partnership    Sole shareholder      100 %   
Excluded Subsidiary    None

BYRON STATION, LLC, a Maryland limited liability company

   FR White Marsh, Inc.    Sole member      100 %       None

 

Page 6



--------------------------------------------------------------------------------

SCHEDULE 6.1(b)

OWNERSHIP STRUCTURE

 

ENTITY NAME/Jurisdiction of

Formation

  

Equity Holders

  

Nature of

Equity

Interest

   % Ownership    

Material and/or

Excluded Subsidiary,

Non-Controlled

Property

  

Liens, Options,
Registration Rights, etc.

BYRON STATION LIMITED PARTNERSHIP, LLLP, a Maryland limited liability limited
partnership

   Byron Station, LLC    General partner      1 %    Guarantor    None    FR
White Marsh, Inc.    Limited partner      99 %      

CORDON FAIRFIELD BUSINESS TRUST, a Maryland business trust

   FR White Marsh, Inc.    Sole shareholder      100 %    Guarantor    None

CAMPBELL-PHILADELPHIA BUSINESS TRUST, a Maryland business trust

   FR White Marsh, Inc.    Sole shareholder      100 %    Guarantor    None

SHOPPES AT NOTTINGHAM SQUARE BUSINESS TRUST, a Maryland business trust

   FR White Marsh, Inc.    Sole shareholder      100 %    Guarantor    None

RETAIL PROPERTIES BUSINESS TRUST, a Maryland business trust

   FR White Marsh, Inc.    Sole shareholder      100 %    Guarantor    None

NOTTINGHAM SQUARE BUSINESS TRUST, a Maryland business trust

   FR White Marsh, Inc.    Sole shareholder      100 %    Guarantor    None

THE AVENUE AT WHITE MARSH BUSINESS TRUST, a Maryland business trust

   FR White Marsh, Inc.    Sole shareholder      100 %    Excluded Subsidiary   
None

NVI-AVENUE, LLC, a Maryland limited liability company (DownREIT)

   FR White Marsh, Inc.    Managing member      9,644 units      Excluded
Subsidiary   

•    Right to exchange membership units for Federal Realty shares or cash (at
Federal Realty’s option)

   54 separate investor members    Members      175,860 units        

RETAIL FUNDING AFFILIATES, LLC, a Maryland

   FR White Marsh, Inc.    Managing member      20 %       None

 

Page 7



--------------------------------------------------------------------------------

SCHEDULE 6.1(b)

OWNERSHIP STRUCTURE

 

ENTITY NAME/Jurisdiction of

Formation

  

Equity Holders

  

Nature of

Equity

Interest

   % Ownership    

Material and/or

Excluded Subsidiary,

Non-Controlled

Property

  

Liens, Options,
Registration Rights, etc.

limited liability company

   NVI-Avenue, LLC    Member      50 %          The Avenue at White Marsh
Business Trust    Member      30 %      

FR FLORIDA, INC. (F/K/A FR CHELSEA COMMONS III, INC.), a Delaware corporation

   Federal Realty Investment Trust    Sole Stockholder      100 %       None

FR DEL MAR VILLAGE, LLC, a Delaware limited liability company

   FR Florida, Inc.    Sole member      100 %    Guarantor    None

FR DEL MAR VILLAGE II, LLC, a Delaware limited liability company

   FR Florida, Inc.    Sole member      100 %    Guarantor    None

FR COURTYARD SHOPS, LLC, a Delaware limited liability company

   FR Florida, Inc.    Sole member      100 %    Excluded Subsidiary    None

FR CHELSEA COMMONS III, LLC, a Delaware limited liability company

   Federal Realty Investment Trust    Sole member      100 %    Guarantor   
None

FR ROLLINGWOOD, LLC, a Delaware limited liability company

   Federal Realty Investment Trust    Sole member      100 %       None

FR ROLLINGWOOD, INC., a Delaware corporation

   FR Rollingwood, LLC    Sole stockholder      100 %    Excluded Subsidiary   
None

FR HUNTINGTON SQUARE, LLC, a Delaware limited liability company

   Federal Realty Investment Trust    Sole member      100 %    Guarantor   
None

FR TOWER SHOPS, LLC, a

   FR Florida, Inc.    Sole member      100 %    Guarantor    None

 

Page 8



--------------------------------------------------------------------------------

SCHEDULE 6.1(b)

OWNERSHIP STRUCTURE

ENTITY NAME/Jurisdiction of
Formation

  

Equity Holders

  

Nature of

Equity

Interest

   % Ownership    

Material and/or

Excluded Subsidiary,

Non-Controlled

Property

  

Liens, Options,
Registration Rights, etc.

Delaware limited liability company

             

FEDERAL REALTY BOSTON, INC., a Delaware corporation

   Federal Realty Investment Trust    Sole stockholder      100 %       None

FEDERAL REALTY WEST COAST, INC., a Delaware corporation

   Federal Realty Investment Trust    Sole stockholder      100 %       None

STREET RETAIL, INC., a Maryland corporation

   Federal Realty Investment Trust    Sole stockholder      100 %   

Guarantor

Material Subsidiary

   None

SRI/CONTINENTAL, LLC (a Delaware limited liability company)

  

Street Retail, Inc.

   Sole member      100 %       None

FR STURTEVANT STREET, INC., a Delaware corporation

   Street Retail, Inc.    Sole stockholder      100 %       None

FR STURTEVANT STREET, LLC, a Delaware limited liability company

   FR Sturtevant Street, Inc.    Sole member      100 %   

Guarantor

Material Subsidiary

   None

SRI ASSEMBLY ROW B2, LLC, a Delaware limited liability company

   Street Retail, Inc.    Sole member      100 %   

Guarantor

Material Subsidiary

   None

SRI ASSEMBLY ROW B3, LLC, a Delaware limited liability company

   Street Retail, Inc.    Sole member      100 %   

Guarantor

Material Subsidiary

   None

SRI ASSEMBLY ROW B5, LLC, a Delaware limited liability company

   Street Retail, Inc.    Sole member      100 %   

Guarantor

Material Subsidiary

   None

 

Page 9



--------------------------------------------------------------------------------

SCHEDULE 6.1(b)

OWNERSHIP STRUCTURE

 

ENTITY NAME/Jurisdiction of

Formation

  

Equity Holders

  

Nature of

Equity

Interest

   % Ownership    

Material and/or

Excluded Subsidiary,

Non-Controlled

Property

  

Liens, Options,
Registration Rights, etc.

SRI ASSEMBLY ROW B6, LLC, a Delaware limited liability company

   Street Retail, Inc.    Sole member      100 %   

Guarantor

Material Subsidiary

   None

SRI ASSEMBLY ROW B7, LLC, a Delaware limited liability company

   Street Retail, Inc.    Sole member      100 %    Guarantor Material
Subsidiary    None

SRI ASSEMBLY ROW B8, LLC, a Delaware limited liability company

   Street Retail, Inc.    Sole member      100 %   

Guarantor

Material Subsidiary

   None

SRI ASSEMBLY ROW B9, LLC, a Delaware limited liability company

   Street Retail, Inc.    Sole member      100 %   

Guarantor

Material Subsidiary

   None

FRIT SAN JOSE TOWN AND COUNTRY VILLAGE, LLC, a California limited liability
company

   Street Retail, Inc.    Sole member      100 %   

Guarantor

Material Subsidiary

   None

SAN JOSE RESIDENTIAL, INC., a Maryland corporation

   Federal Realty Investment Trust    Class A Voting Common Stockholder      50
%       None    Jeanne T. Connor    Class A Voting Common Stockholder      50 % 
        FRIT San Jose Town & Country Village, LLC    Class B Non-Voting Common
Stockholder      100 %      

STREET RETAIL FOREST HILLS I, LLC, a Delaware limited liability company

   Street Retail, Inc.    Sole member      100 %    Guarantor    None

 

Page 10



--------------------------------------------------------------------------------

SCHEDULE 6.1(b)

OWNERSHIP STRUCTURE

 

ENTITY NAME/Jurisdiction of

Formation

  

Equity Holders

  

Nature of

Equity

Interest

   % Ownership    

Material and/or

Excluded Subsidiary,

Non-Controlled

Property

  

Liens, Options,
Registration Rights, etc.

SRI OLD TOWN, LLC, a California limited liability company

   Street Retail, Inc.    Sole member      100 %    Guarantor    None

STREET RETAIL WEST GP, INC., a Maryland corporation

   Street Retail, Inc.    Sole stockholder      100 %       None

STREET RETAIL WEST I, L.P., a Delaware limited partnership

   Street Retail West GP, Inc.    General partner      90 %   

Guarantor

Material Subsidiary

   None    Street Retail, Inc.    General partner      9 %          Street
Retail, Inc.    Limited partner      1 %      

STREET RETAIL WEST II, L.P., a Delaware limited partnership

   Street Retail West GP, Inc.    General partner      90 %    Guarantor    None
   Street Retail, Inc.,    General partner      9 %          Street Retail, Inc.
   Limited partner      1 %      

STREET RETAIL WEST 3, L.P., a Delaware limited partnership

   Street Retail West GP, Inc.    General partner      90 %    Guarantor    None
   Street Retail, Inc.    General partner      9 %          Street Retail, Inc
   Limited partner      1 %      

STREET RETAIL WEST 4, L.P., a Delaware limited partnership

   Street Retail West GP, Inc.    Class C general partner      90 %    Guarantor
   None    Street Retail, Inc.    General partner      9 %          Street
Retail, Inc.    Limited partner      1 %      

STREET RETAIL WEST 6, L.P., a Delaware limited partnership

   Street Retail West GP, Inc.    General partner      90 %    Guarantor    None
   Street Retail, Inc.    General partner      9 %          Street Retail, Inc.
   Limited partner      1 %      

STREET RETAIL WEST 7, L.P., a Delaware limited partnership

   Street Retail West GP, Inc.    Class C general partner      90 %    Owner of
Non-Controlled Property   

•    Right to merge entities into a Federal

 

Page 11



--------------------------------------------------------------------------------

SCHEDULE 6.1(b)

OWNERSHIP STRUCTURE

 

ENTITY NAME/Jurisdiction of

Formation

  

Equity Holders

  

Nature of

Equity

Interest

   % Ownership    

Material and/or

Excluded Subsidiary,

Non-Controlled

Property

  

Liens, Options,
Registration Rights, etc.

   Delaware GPO 7 Inc.    Class A general partner      0 %   

•    7001 Hollywood Boulevard, Hollywood, CA

 

  

Realty entity in exchange for Federal Realty shares or cash (at option of
non-Federal Realty partners, subject to certain conditions); and

 

•    Registration rights for Federal Realty shares issued in connection with
transfer of partnership interests through merger.

   Delaware GPO 7 Inc.    Class B general partner      .9 %   

•    7021 Hollywood Boulevard, Hollywood, CA

      Delaware GPM 7 Inc.    Class B general partner      8.1 %         
Delaware GPO 7 Inc.    Class B limited partner      .1 %          Delaware GPM 7
Inc.    Class B limited partner      .9 %      

STREET RETAIL WEST 10, L.P., a Delaware limited partnership

   Street Retail West GP, Inc.    General partner      90 %    Guarantor    None
   Street Retail, Inc.    General partner      9 %          Street Retail, Inc.
   Limited partner      1 %      

SRI SAN ANTONIO, INC. (F/K/A DIM SUM, INC.), a Maryland corporation

   Street Retail, Inc.    Sole stockholder      100 %       None

STREET RETAIL SAN ANTONIO, LP, a Delaware limited partnership

   SRI San Antonio, Inc.    General partner      .1 %    Guarantor    None   
SRI Texas, Inc.    Limited partner      99.9 %      

SRI TEXAS, INC., a Delaware corporation

   Street Retail, Inc.,    Sole stockholder      100 %       None

SRI ARLINGTON ROAD WEST, INC., a Delaware corporation

   Street Retail, Inc.,    Sole stockholder      100 %       None

SRI ARLINGTON ROAD WEST, LLC, a Delaware limited liability company

   SRI Arlington Road West, Inc.    Sole member      100 %    Excluded
Subsidiary    None

 

Page 12



--------------------------------------------------------------------------------

SCHEDULE 6.1(b)

OWNERSHIP STRUCTURE

 

ENTITY NAME/Jurisdiction of

Formation

  

Equity Holders

  

Nature of

Equity

Interest

   % Ownership    

Material and/or

Excluded Subsidiary,

Non-Controlled

Property

  

Liens, Options,
Registration Rights, etc.

SRI BETHESDA AVENUE NORTH, INC., a Delaware corporation

   Street Retail, Inc.,    Sole stockholder      100 %       None

SRI BETHESDA AVENUE NORTH, LLC, a Delaware limited liability company

   SRI Bethesda Avenue North, Inc.    Sole member      100 %    Excluded
Subsidiary    None

SANTANA ROW SERVICES, INC., a Delaware corporation

   Street Retail, Inc.    Sole stockholder      100 %       None

 

Page 13



--------------------------------------------------------------------------------

SCHEDULE 6.1(b)

OWNERSHIP STRUCTURE

Part II – Unconsolidated Affiliates

 

ENTITY NAME/Jurisdiction of
Formation

  

Equity Holders

  

Nature of Equity

Interest

   % Ownership    

Material and/or Excluded

Subsidiary

LA RIVE GAUCHE SAN JOSE, LLC, a California limited liability company

   Santana Row ROF, Inc.    Member      37.5 %    Unconsolidated affiliate   
Vine Dining Enterprises, Inc.    Manager/member      62.5 %   

STRAITS SANTANA ROW, LLC, a California limited liability company

   Santana Row ROF, Inc.    Member      90 %    Unconsolidated affiliate   
Christopher Yeo    Manager/member      10 %   

VILLAGE CAFÉ SANTANA ROW, LLC, a California limited liability company

   Santana Row ROF, Inc.    Member      49 %    Unconsolidated affiliate    San
Francisco Coffee Roasting Company, Inc.    Manager/member      51 %   

BLOWFISH SR, LLC, a California limited liability company

   Santana Row ROF, Inc.    Member      30 %    Unconsolidated affiliate    Fugu
Management, LLC    Manager/member      70 %   

YANKEE PIER SANTANA ROW, LLC, a California limited liability company

   Santana Row ROF, Inc.    Member      75 %    Unconsolidated affiliate    Lark
Creek Café, Inc.    Manager/member      25 %   

PIZZA ANTICA, LLC, a California limited liability company

   Santana Row ROF, Inc.    Member      20 %    Unconsolidated affiliate    Tim
Stannard    Manager/member      80 %   

SINO, LLC F/K/A RED LANTERN RESTAURANT, LLC, a California limited liability
company

   Santana Row ROF, Inc.    Member      90 %    Unconsolidated affiliate   
Christopher Yeo    Manager/member      10 %   

SANTANA GRILL PARTNERS, LP, a California limited partnership

   VDAE, LLC    General partner      65.000 %    Unconsolidated affiliate   
Santana Row ROF, Inc.    Limited partner      29.167 %       VDAE, LLC   
Limited partner      1.250 %       VDAE, Inc.    Limited partner      4.583 %   

FEDERAL/LION VENTURE LP, a Delaware limited partnership

   Federal/LPF GP, Inc.    General partner      .1 %    Unconsolidated affiliate
   CLPF-Federal GP, LLC    General partner      .1 %       Federal Realty
Investment Trust    Limited partner      29.9 %       CLPF-Federal, L.P.   
Limited partner      69.9 %   

 

Page 14



--------------------------------------------------------------------------------

SCHEDULE 6.1(b)

OWNERSHIP STRUCTURE

 

ENTITY NAME/Jurisdiction of
Formation

  

Equity Holders

  

Nature of Equity

Interest

   % Ownership    

Material and/or Excluded

Subsidiary

FLV ATLANTIC PLAZA GP, LLC, a Delaware limited liability company

   Federal/Lion Venture LP    Sole member      100 %    Unconsolidated affiliate

FLV ATLANTIC PLAZA LIMITED PARTNERSHIP, a Delaware limited partnership

   FLV Atlantic Plaza GP, LLC    General partner      .1 %    Unconsolidated
affiliate    Federal/Lion Venture LP    Limited partner      99.9 %   

FLV PLEASANT SHOPS GP, LLC, a Delaware limited liability company

   Federal/Lion Venture LP    Sole member      100 %    Unconsolidated affiliate

FLV PLEASANT SHOPS LIMITED PARTNERSHIP, a Delaware limited partnership

   FLV Pleasant Shops GP, LLC    General partner      .1 %    Unconsolidated
affiliate    Federal/Lion Venture LP    Limited partner      99.9 %   

FLV CAMPUS PLAZA GP, LLC, a Delaware limited liability company

   Federal/Lion Venture LP    Sole member      100 %    Unconsolidated affiliate

FLV CAMPUS PLAZA LIMITED PARTNERSHIP, a Delaware limited partnership

   FLV Campus Plaza GP, LLC    General partner      .1 %    Unconsolidated
affiliate    Federal/Lion Venture LP    Limited partner      99.9 %   

FLV PLAZA DEL MERCADO, LLC, a Delaware limited liability company

   Federal/Lion Venture LP    Sole member      100 %    Unconsolidated affiliate

FLV PLAZA DEL MERCADO, LP, a Delaware limited partnership

   FLV Plaza del Mercado, LLC    General partner      .1 %    Unconsolidated
affiliate    Federal/Lion Venture LP    Limited partner      99.9 %   

FLV GREENLAWN PLAZA GP, LLC, a Delaware limited liability company

   Federal/Lion Venture LP    Sole member      100 %    Unconsolidated affiliate

FLV GREENLAWN PLAZA, LP, a Delaware limited partnership

   FLV Greenlawn Plaza GP, LLC    General partner      .1 %    Unconsolidated
affiliate    Federal/Lion Venture LP    Limited partner      99.9 %   

FLV BARCROFT PLAZA GP, LLC, a Delaware limited liability company

   Federal/Lion Venture LP    Sole member      100 %    Unconsolidated affiliate

FLV BARCROFT PLAZA, LP, a Delaware limited partnership

   FLV Barcroft Plaza GP, LLC    General partner      .1 %    Unconsolidated
affiliate    Federal/Lion Venture LP    Limited partner      99.9 %   

 

Page 15



--------------------------------------------------------------------------------

SCHEDULE 6.1(b)

OWNERSHIP STRUCTURE

 

ENTITY NAME/Jurisdiction of
Formation

  

Equity Holders

  

Nature of Equity

Interest

   % Ownership    

Material and/or Excluded

Subsidiary

FLV FREE STATE GP, LLC, a Delaware limited liability company

   Federal/Lion Venture LP    Sole member      100 %    Unconsolidated affiliate

FLV FREE STATE LIMITED PARTNERSHIP, a Delaware limited partnership

   FLV Free State GP, LLC    General partner      .1 %    Unconsolidated
affiliate    Federal/Lion Venture LP    Limited partner      99.9 %   

TAURUS NEWBURY STREET JV II LIMITED PARTNERSHIP, a Delaware limited partnership
(TO BE DISSOLVED)

          

TNL 127-129 NEWBURY LIMITED PARTNERSHIP, a Delaware limited partnership (TO BE
DISSOLVED)

          

TNL 111-115 NEWBURY LIMITED PARTNERSHIP, a Delaware limited partnership (TO BE
DISSOLVED)

          

TNL 328 NEWBURY LIMITED PARTNERSHIP, a Delaware limited partnership (TO BE
DISSOLVED)

          

Santana Row Association, a California non-profit mutual benefit corporation

The Deforest Building Condominium Owners Association, a California non-profit
mutual benefit corporation

The Margo Building and Villa Cornet Building Condominium Owners Association, a
California non-profit mutual benefit corporation

 

Page 16



--------------------------------------------------------------------------------

SCHEDULE 6.1(f)

Ownership of Properties

November 14, 2011

 

Property

Number

    

Property

  

City

  

State

Part 1

  

              Wholly Owned Properties           010-1002       Andorra Shopping
Center    Philadelphia    PA     040-1240       Governor Plaza    Glen Burnie   
MD     080-1600       Perring Plaza    Baltimore    MD     100-1630      
Santana Row Bld 1-Retail    San Jose    CA     100-1632       Santana Row Bld
1B-Retail    San Jose    CA     100-1634       Santana Row Bld 1C-Retail    San
Jose    CA     100-1636       Santana Row Bld 2-Retail/Off    San Jose    CA    
100-1638       Santana Row Bld 3-Retail    San Jose    CA     100-1642      
Santana Row Bld 4-Retail    San Jose    CA     100-1644       Santana Row Bld
5-Retail    San Jose    CA     100-1645       Santana Row Bld 5-Hotel    San
Jose    CA     100-1646       Santana Row Bld 6A-Retail    San Jose    CA    
100-1650       Santana Row Bld 7-Retail    San Jose    CA     100-1652      
Santana Row Bld 8A-Retail    San Jose    CA     100-1662       Santana Row Bld
11A-Retail    San Jose    CA     100-1668       Santana Row Bld 13/15 Retail   
San Jose    CA     100-1674       Santana Row Bld K-Retail    San Jose    CA    
100-1648       Santana Row Bld 6B-Residential    San Jose    CA     100-1651   
   Santana Row Bld 7-Residential    San Jose    CA     100-1653       Santana
Row Bld 8A-Residential    San Jose    CA     100-1654       Santana Row Bld
8B-Residential    San Jose    CA     100-1663       Santana Row Bld
11A-Res/Office    San Jose    CA     100-1669       Santana Row Bld 13/15
Res/Off    San Jose    CA     130-1215       Federal Plaza    Rockville    MD  
  150-1477       Mercer Mall - H&H BBQ    Lawrenceville    NJ     151-1478      
FR Mercer Mall, LLC (H&H BBQ)    Lawrenceville    NJ     160-1800       Westgate
Mall    San Jose    CA     170-1730       Assembly Sq Dev (Foley, Sturtevant,
Amerigas Land)    Somerville    MA     180-1008       Assembly Square   
Somerville    MA     194-1940       Del Mar Village    Boca Raton    FL    
195-1950       7015 Beracasa Way (Office)    Boca Raton    FL     195-1953      
7045 Beracasa Way (Blockbuster)    Boca Raton    FL     197-1970      
Huntington Square    East Northport    NY     198-1980       Tower Shops   
Davie    FL     209-2090       Chelsea Commons III    Chelsea    MA     210-2100
      Linden Square    Wellesley    MA     211-2111       Chelsea - 1020 Revere
Beach Parkway    Chelsea    MA     213-2130       North Dartmouth    North
Dartmouth    MA     220-2200       White Marsh Ground Leases    White Marsh   
MD     222-2220       Byron Station (White Marsh Other)    White Marsh    MD    
223-2230       Fairfield Inn (Hotel Ground Lease)    White Marsh    MD    
224-2240       Shoppes at Nottingham Sq II    White Marsh    MD     228-2280   
   Shoppes at Nottingham Sq I    White Marsh    MD     229-2290       RPBT
Ground Leases - Nottingham    White Marsh    MD     229-2291       The Avenue -
Parking    White Marsh    MD     230-2300       Panera Bread - Nottingham   
White Marsh    MD     400-1019       Beth Ave Shops WW1-Arl East (residential)
   Bethesda    MD     400-1020       Beth Ave Shops W W 1-Arl East (retail)   
Bethesda    MD     400-1021       Bethesda Ave Shops W W 2    Bethesda    MD    
400-1022       Bethesda Ave Offices W W 2    Bethesda    MD

 

Page 1 of 4



--------------------------------------------------------------------------------

SCHEDULE 6.1(f)

Ownership of Properties

November 14, 2011

 

Property

Number

    

Property

  

City

  

State

    400-1023       Bethesda Ave Shops W W 3    Bethesda    MD     400-1024      
Bethesda Ave Shops W W 4    Bethesda    MD     400-1025       Bethesda Ave
Offices W W 4    Bethesda    MD     400-1026       Bethesda Ave Shops W W 5   
Bethesda    MD     400-1027       Bethesda Ave Offices W W 5    Bethesda    MD  
  400-1028       Bethesda Ave Shops II    Bethesda    MD     400-1029      
Bethesda Ave Shops III    Bethesda    MD     400-1030       Bethesda Ave Shops
Ravengard    Bethesda    MD     400-1031       Bethesda Ave Shops Parking Lot   
Bethesda    MD     400-1032       4900 Hampden Lane    Bethesda    MD    
400-1033       Bethesda Ave Office Ravengard    Bethesda    MD     400-3031   
   Elm St - Retail (Bethesda)    Bethesda    MD     400-3032       Kilbane/Jaffe
Parcels    Bethesda    MD     400-3033       Elm Street - Office (Bethesda)   
Bethesda    MD     400-3034       Woodmont East - Retail    Bethesda    MD    
400-3035       Woodmont East - Offices    Bethesda    MD     400-1910      
Rockville Town Square    Rockville    MD     400-3101       205 Greenwich Ave
(Saks)    Greenwich    CT     400-3400       Fresh Meadows (Kohls Center)   
Queens    NY     400-3401       Fresh Meadows (Filene’s Ctr)    Queens    NY    
400-3402       Fresh Meadows (73rd Ave Strip)    Queens    NY     400-3403      
Fresh Meadows (69th Ave Strip)    Queens    NY     400-3500       150 Post
Street (SF)    San Francisco    CA     400-3525       1344 3rd Street (Santa
Monica)    Santa Monica    CA     400-3600       Sam’s Park & Shop   
Washington, D.C.    DC     400-3601       Village at Shirlington-Retail   
Arlington    VA     400-3602       Village at Shirlington-Office    Arlington   
VA     400-3604       Friendship Center    Washington, D.C.    DC     420-4300
      14 N.Fair Oaks Ave (Pasadena)    Pasadena    CA     420-4500       643-653
5th Ave. (S D)    San Diego    CA     420-4502       665 5th Ave. (S D)    San
Diego    CA     420-4503       825-831 5th Ave. (S D)    San Diego    CA    
420-4700       301 Arizona/1251-1253 3rd St.    Santa Monica    CA     420-4702
      1225 3rd St. (Santa Monica)    Santa Monica    CA     420-4704       1337
3rd St. (Santa Monica)    Santa Monica    CA     420-4705       1343-1349 3rd
St(Santa Monica)    Santa Monica    CA     421-4701       1202 3rd St. (Santa
Monica)    Santa Monica    CA     422-4706       1222 3rd St. (Santa Monica)   
Santa Monica    CA     423-4200       1221-1227 Hermosa Ave(Hermosa)    Hermosa
Beach    CA     423-4707       1232-1240 3rd St(Santa Monica)    Santa Monica   
CA     424-4301       140-168 W Colorado(Tanner Mkt)    Pasadena    CA    
428-4708       214 Wilshire Blvd (SM)    Santa Monica    CA     440-5002      
108-22 Queens Blvd (Midway Th)    Forest Hills    NY     450-5500       Old Town
Center (Los Gatos)    Los Gatos    CA     451-5601       301-303 E Houston St
(Vogue)    San Antonio    TX     451-5602       225-233 E Houston St (Schaum)   
San Antonio    TX     451-5603       St Mary’s & E Houston(W Hotel)    San
Antonio    TX     451-5606       111 Jefferson St (Pkg Lot)    San Antonio    TX
    451-5607       300-302 E Houston St(Walgreen)    San Antonio    TX    
451-5608       221-223 E Houston St(Court Bl)    San Antonio    TX     451-5609
      219 E Houston St (Carl)    San Antonio    TX     451-5610       311-315 E
Houston St (Kress)    San Antonio    TX

 

Page 2 of 4



--------------------------------------------------------------------------------

SCHEDULE 6.1(f)

Ownership of Properties

November 14, 2011

 

Property

Number

    

Property

  

City

  

State

    451-5611       306-308 E Houston St (Stuart)    San Antonio    TX    
500-1010       Bala Cynwyd Shopping Center    Bala Cynwyd    PA     500-1050   
   Bristol Plaza    Bristol    CT     500-1090       Crossroads Shopping Center
   Highland Park    IL     500-1097       Crow Canyon Crest    San Ramon    CA  
  500-1125       Dedham Plaza    Dedham    MA     500-1160       Eastgate
Shopping Center    Chapel Hill    NC     500-1180       Ellisburg Circle
Shopping Ctr    Cherry Hill    NJ     500-1200       Falls Plaza Shopping Center
   Falls Church    VA     500-1202       Flourtown Shopping Center    Flourtown
   PA     500-1217       Finley Square Shopping Center    Downers Grove    IL  
  500-1220       Gratiot Plaza    Rosevile    MI     500-1235       Gaithersburg
Square Shopping Center    Gaithersburg    MD     500-1236       Gaithersburg
Square Office Bld    Gaithersburg    MD     500-1245       Garden Market
Shopping Center    Western Springs    IL     500-1326       Huntington Shopping
Center    Huntington    NY     500-1440       Lancaster Shopping Center   
Lancaster    PA     500-1441       Langhorne Square S C    Levitttown    PA    
500-1443       Laurel Shopping Center    Laurel    MD     500-1475       Mercer
Mall    Lawrenceville    NJ     500-1476       Mercer Mall-Loupinski/Moore   
Lawrenceville    NJ     500-1480       Mid-Pike Plaza    Rockville    MD    
500-1500       Town Center of New Britain    New Britain    PA     500-1520   
   Northeast Shopping Center    Philadelphia    PA     500-1525       North Lake
Commons    Lake Zurich    IL     500-1560       Old Keene Mill Shopping Center
   Springfield    VA     500-1580       Pan Am Shopping Center    Fairfax    VA
    500-1610       Queen Anne Plaza    Norwell    MA     500-1625       Quince
Orchard Shopping Center    Gaithersburg    MD     500-1626       Quince Orchard
Office Building    Gaithersburg    MD     500-1627       7770 Richmond Highway
   Alexandria    VA     500-1700       Saugus Plaza    Saugus    MA     500-1750
      Tower Shopping Center    Springfield    VA     500-1761       Troy
Shopping Center    Parsippany-Troy    NJ     500-1763       Tysons Station
Shopping Center    Falls Church    VA     500-1880       Falls Plaza - East   
Falls Church    VA     500-1883       The Shops at Willow Lawn    Richmond    VA
    500-1889       Willow Grove Shopping Center    Willow Grove    PA     
Controlled Properties           110-1605       Pike 7    Vienna    VA    
490-1085       Courthouse Center    Rockville    MD     490-1400       Kings
Court    Los Gatos    CA     490-1720       South Valley Shopping Center   
Alexandria    VA      Non-Controlled Properties           030-1080      
Congressional Plaza    Rockville    MD     030-1081       Congressional Plaza
Apartments    Rockville    MD     090-1190       Escondido Promenade   
Escondido    CA     425-4225       Galaxy Bldg (Hollywood)    Hollywood    CA  
  425-4226       7001 Hollywood Blvd (Peterson)    Hollywood    CA

 

Page 3 of 4



--------------------------------------------------------------------------------

SCHEDULE 6.1(f)

Ownership of Properties

November 14, 2011

 

Property

Number

    

Property

  

City

  

State

Part 2 - Permitted Liens in Existence as of Date of Agreement

The following properties are currently subject to liens:      Encumbered
Properties           120-1450       Leesburg Plaza    Leesburg    VA    
196-1960       Courtyard Shops @ Wellington    Wellington    FL     260-2060   
   Rollingwood Apartments    Silver Spring    MD     227-2270       White Marsh
Plaza    White Marsh    MD     233-2202       The AVENUE at White Marsh    White
Marsh    MD     400-3603       Pentagon Row    Arlington    VA     490-1490   
   Mount Vernon Shopping Center    Alexandria    VA     500-1047       Brick
Plaza    Brick    NJ     500-1313       Hauppauge Shopping Center    Hauppauge
   NY     500-1315       Idylwood Plaza    Falls Church    VA     500-1442      
Lawrence Park Shopping Center    Broomall    PA     500-1444      
Loehmann’s-Link Office Bld    Fairfax    VA     500-1445       Loehmann’s Link
Shopping Ctr    Fairfax    VA     500-1446       Loehmann’s Redstone Office Bld
   Fairfax    VA     500-1447       Loehmann’s Redstone Shop Ctr    Fairfax   
VA     500-1470       Melville Mall    Huntington    NY     500-1881      
Wildwood Shopping Center    Bethesda    MD     500-1900       Wynnewood Shopping
Center    Wynnewood    PA     500-2070       Barracks Road    Charlottesville   
VA     191-1096       Crow Canyon    San Ramon    CA     211-2110       Chelsea
Commons (Condominium Unit 1 only)    Chelsea    MA     192-1722       Shoppers’
World    Charlottesville    VA      Unconsolidated JV Properties          
801-8010       Plaza del Mercado    Silver Spring    MD     802-8020      
Campus Plaza    Bridgewater    MA     803-8030       Pleasant Shops    Weymouth
   MA     804-8040       Atlantic Plaza    North Reading    MA     805-8050   
   Greenlawn Plaza    Huntington    NY     806-8060       Barcroft Plaza   
Falls Church    VA     806-8061       Lake Barcroft    Falls Church    VA    
807-8070       Free State    Bowie    MD

 

Page 4 of 4



--------------------------------------------------------------------------------

Federal Realty Investment Trust

Summary of Outstanding Debt and Capital Lease Obligations

Schedule 6.1(g)

September 30, 2011

 

      Stated
maturity date    Stated
interest rate as of
Sept. 30, 2011   Balance as of
Sept. 30, 2011     

CounterParty

              (in thousands)       

Mortgages Payable (a)

          

Secured fixed rate

          

Courtyard Shops

   07/01/12    6.87%   $ 7,108      

Prudential Ins. Co. of America

Bethesda Row

   01/01/13    5.37%     19,993      

ING USA Annuity and Life Ins. Co.

Bethesda Row

   02/01/13    5.05%     4,053      

Genworth Life and Annuity Ins. Co.

White Marsh Plaza (b)

   04/01/13    6.04%     9,360      

Nationwide Life Ins. Co.

Crow Canyon

   08/11/13    5.40%     20,065      

Credit Suisse First Boston

Idylwood Plaza

   06/05/14    7.50%     16,345      

Prudential Ins. Co. of America

Leesburg Plaza

   06/05/14    7.50%     28,440      

Prudential Ins. Co. of America

Loehmann’s Plaza

   06/05/14    7.50%     36,776      

Prudential Ins. Co. of America

Pentagon Row

   06/05/14    7.50%     52,794      

Prudential Ins. Co. of America

Melville Mall (c)

   09/01/14    5.25%     22,515      

TransAmerica Life Ins. Co.

THE AVENUE at White Marsh

   01/01/15    5.46%     56,909      

Teachers Insurance and Annuity Assoc.

Barracks Road

   11/01/15    7.95%     39,215      

MetLife

Hauppauge

   11/01/15    7.95%     14,783      

MetLife

Lawrence Park

   11/01/15    7.95%     27,796      

MetLife

Wildwood

   11/01/15    7.95%     24,432      

MetLife

Wynnewood

   11/01/15    7.95%     28,327      

MetLife

Brick Plaza

   11/01/15    7.42%     28,929      

MetLife

Rollingwood Apartments

   05/01/19    5.54%     23,322      

FannieMae

Shoppers’ World

   01/31/21    5.91%     5,482      

Genworth Life Ins. Co. of NY

Mount Vernon (d)

   04/15/28    5.66%     10,652      

Thrivent

Chelsea

   01/15/31    5.36%     7,670      

Wells Fargo Bank Northwest, NA

       

 

 

             $ 484,966              

 

 

    

Notes payable

          

Unsecured fixed rate

          

Various (e)

   Various through 2013    3.32%     10,832      

Unsecured variable rate

          

Revolving credit facility (f)

   07/06/15    LIBOR + 1.15%     158,000      

Escondido (Municipal bonds) (g)

   10/01/16    0.16%     9,400              

 

 

             $ 178,232              

 

 

    

Senior notes and debentures

          

Unsecured fixed rate

          

6.00% notes

   07/15/12    6.00%     175,000      

5.40% notes

   12/01/13    5.40%     135,000      

5.95% notes

   08/15/14    5.95%     150,000      

5.65% notes

   06/01/16    5.65%     125,000      

6.20% notes

   01/15/17    6.20%     200,000      

5.90% notes

   04/01/20    5.90%     150,000      

7.48% debentures

   08/15/26    7.48%     29,200      

6.82% medium term notes

   08/01/27    6.82%     40,000              

 

 

             $ 1,004,200              

 

 

    

Letter of Credit

          

Beneficiary

          

City of Sommerville, Massachusetts

          2,728       Wachovia

City of Escondido Promenade Project

          9,740       Wachovia

Commonwealth of Massachusetts

          1,400       Wachovia        

 

 

             $ 13,868              

 

 

    

Capital lease obligations

          

Rockville Town Square

   9/1/2061    6.300%     4,555      

The Mayor and Council of Rockville, MD

Lancaster

   4/1/2077    6.500%     4,907      

Manheim Associates

Mercer Mall

   9/30/2028    7.000%     47,638      

Mercer Mall Property Group, LP

Village at Shirlington

   8/1/2106    6.500%     6,355      

United Dominion Realty, L.P.

       

 

 

             $ 63,455              

 

 

    

Notes:

 

(a) Mortgage loans do not include our 30% share ($17.2 million) of the $57.4
million debt of the partnership with a discretionary fund created and advised by
ING Clarion Partners. It also excludes the $11.8 million mortgage loans on our
Newbury Street Partnership for which we are the lender.

(b) The interest rate of 6.04% represents the weighted average interest rate for
two mortgage loans secured by this property. The loan balance represents an
interest-only loan of $4.4 million at a stated rate of 6.18% and the remaining
balance at a stated rate of 5.96%.

(c) We acquired control of Melville Mall through a 20-year master lease and
secondary financing. Because we control the activities that most significantly
impact this property and retain substantially all of the economic benefit and
risk associated with it, this property is consolidated and the mortgage loan is
reflected on the balance sheet though it is not our legal obligation.

(d) The interest rate is fixed at 5.66% for the first ten years and then will be
reset to a market rate in 2013. The lender has the option to call the loan on
April 15, 2013 or anytime thereafter.

(e) The interest rate of 3.32% represents the weighted average interest rate for
three unsecured fixed rate notes payable. These notes mature between April 1,
2012 and January 31, 2013.

(f) The maximum amount drawn under our revolving credit facility for the three
and nine months ended September 30, 2011 was $219.0 million and $265.0 million,
respectively. The weighted average effective interest rate on borrowings under
our revolving credit facility, before amortization of debt fees, was 1.31% and
0.89% for the three and nine months ended September 30, 2011, respectively.

(g) The bonds require monthly interest only payments through maturity. The bonds
bear interest at a variable rate determined weekly which would enable the bonds
to be remarketed at 100% of their principal amount. The property is not
encumbered by a lien.

Contingent Obligations:

1. Redevelopment Bonds - in connection with current redevelopment projects,
local governmental authorities typcially require deposting a bond to secure
performance on work on public infrastructure. If we fail to perform the work or
perform faulty work, we may be obligated to pay on these bonds. The amount
outstanding under these bonds as of August 31, 2011 is $2,014,592.



--------------------------------------------------------------------------------

SCHEDULE 6.1(i)

LITIGATION

None.



--------------------------------------------------------------------------------

SCHEDULE 6.1(z)

Unencumbered Assets

November 14, 2011

 

Property
Number

    

Property

  

City

  

ST

  

Property

Type

  

Retail/Office/
Multifamily/
Development [1]

  

Eligible Property Exceptions

  010-1002      

Andorra Shopping Center

   Philadelphia    PA    Wholly Owned    Retail    None   030-1080      

Congressional Plaza

   Rockville    MD    Non-Controlled    Retail    None   030-1081      

Congressional Plaza Apartments

   Rockville    MD    Non-Controlled    Multifamily    None   040-1240      

Governor Plaza

   Glen Burnie    MD    Wholly Owned    Retail    None   080-1600      

Perring Plaza

   Baltimore    MD    Wholly Owned    Retail    None   090-1190      

Escondido Promenade

   Escondido    CA    Non-Controlled    Retail    None   100-1630      

Santana Row Bld 1-Retail [2]

   San Jose    CA    Wholly Owned    Retail    None   100-1632      

Santana Row Bld 1B-Retail [2]

   San Jose    CA    Wholly Owned    Retail    None   100-1634      

Santana Row Bld 1C-Retail [2]

   San Jose    CA    Wholly Owned    Retail    None   100-1636      

Santana Row Bld 2-Retail/Off [2]

   San Jose    CA    Wholly Owned    Office    None   100-1638      

Santana Row Bld 3-Retail [2]

   San Jose    CA    Wholly Owned    Retail    None   100-1642      

Santana Row Bld 4-Retail [2]

   San Jose    CA    Wholly Owned    Retail    None   100-1644      

Santana Row Bld 5-Retail [2]

   San Jose    CA    Wholly Owned    Retail    None   100-1645      

Santana Row Bld 5-Hotel [2]

   San Jose    CA    Wholly Owned    Retail    None   100-1646      

Santana Row Bld 6A-Retail [2]

   San Jose    CA    Wholly Owned    Retail    None   100-1650      

Santana Row Bld 7-Retail [2]

   San Jose    CA    Wholly Owned    Retail    None   100-1652      

Santana Row Bld 8A-Retail [2]

   San Jose    CA    Wholly Owned    Retail    None   100-1662      

Santana Row Bld 11A-Retail [2]

   San Jose    CA    Wholly Owned    Retail    None   100-1668      

Santana Row Bld 13/15 Retail [2]

   San Jose    CA    Wholly Owned    Retail    None   100-1674      

Santana Row Bld K-Retail [2]

   San Jose    CA    Wholly Owned    Retail    None   100-1648      

Santana Row Bld 6B-Residential [2]

   San Jose    CA    Wholly Owned    Multifamily    None   100-1651      

Santana Row Bld 7-Residential [2]

   San Jose    CA    Wholly Owned    Multifamily    None   100-1653      

Santana Row Bld 8A-Residential [2]

   San Jose    CA    Wholly Owned    Multifamily    None   100-1654      

Santana Row Bld 8B-Residential [2]

   San Jose    CA    Wholly Owned    Development    None   100-1663      

Santana Row Bld 11A-Res/Office [2]

   San Jose    CA    Wholly Owned    Retail    None   100-1669      

Santana Row Bld 13/15 Res/Off [2]

   San Jose    CA    Wholly Owned    Retail    None   100-1692      

Santana Row Bld 6B Residential [2]

   San Jose    CA    Wholly Owned    Multifamily    None   110-1605      

Pike 7

   Tysons Corner    VA    Controlled    Retail    None   130-1215      

Federal Plaza

   Rockville    MD    Wholly Owned    Retail    None



--------------------------------------------------------------------------------

SCHEDULE 6.1(z)

Unencumbered Assets

November 14, 2011

 

Property
Number

    

Property

  

City

  

ST

  

Property

Type

  

Retail/Office/
Multifamily/
Development [1]

  

Eligible Property Exceptions

  150-1477      

Mercer Mall - H&H BBQ

   Lawrenceville    NJ    Wholly Owned    Retail    None   151-1478      

FR Mercer Mall, LLC (H&H BBQ)

   Lawrenceville    NJ    Wholly Owned    Retail    None   160-1800      

Westgate Mall

   San Jose    CA    Wholly Owned    Retail    None   170-1730      

Assembly Sq Dev(Foley, Sturtevant, Amerigas Land)

   Somerville    MA    Wholly Owned    Development    None   180-1008      

Assembly Square

   Somerville    MA    Wholly Owned    Retail    None   194-1940      

Del Mar Village

   Boca Raton    FL    Wholly Owned    Retail    None   195-1950      

7015 Beracasa Way (Office)

   Boca Raton    FL    Wholly Owned    Office    None   195-1953      

7045 Beracasa Way (Blockbuster)

   Boca Raton    FL    Wholly Owned    Retail    None   197-1970      

Huntington Square

   East Northport    NY    Wholly Owned    Retail    Owned pursuant to a ground
lease that expires May 11, 2079.   198-1980      

Tower Shops

   Davie    FL    Wholly Owned    Retail    None   209-2090      

Chelsea Commons III

   Chelsea    MA    Wholly Owned    Retail    None   210-2100      

Linden Square

   Wellesley    MA    Wholly Owned    Retail    None   211-2111      

Chelsea - 1020 Revere Beach Parkway

   Chelsea    MA    Wholly Owned    Retail    None   213-2130      

North Dartmouth

   North Dartmouth    MA    Wholly Owned    Retail    None   220-2200      

White Marsh Ground Leases

   White Marsh    MD    Wholly Owned    Retail    None   222-2220      

Byron Station (White Marsh Other)

   White Marsh    MD    Wholly Owned    Retail    None   223-2230      

Fairfield Inn (Hotel Ground Lease)

   White Marsh    MD    Wholly Owned    Retail    None   224-2240      

Shoppes at Nottingham Sq II

   White Marsh    MD    Wholly Owned    Retail    None   228-2280      

Shopes at Nottingham Sq I

   White Marsh    MD    Wholly Owned    Retail    None   229-2290      

RPBT Ground Leases - Nottingham

   White Marsh    MD    Wholly Owned    Retail    None   229-2291      

The Avenue - Parking

   White Marsh    MD    Wholly Owned    Retail    None   230-2300      

Panera Bread - Nottingham

   White Marsh    MD    Wholly Owned    Retail    None   400-1019      

Bethesda Ave Shops W W 1-Arl East (residential) [3]

   Bethesda    MD    Wholly Owned    Multifamily    None   400-1020      

Bethesda Ave Shops W W 1-Arl East (retail) [3]

   Bethesda    MD    Wholly Owned    Retail    None   400-1021      

Bethesda Ave Shops W W 2 [3]

   Bethesda    MD    Wholly Owned    Retail    None   400-1022      

Bethesda Ave Offices W W 2 [3]

   Bethesda    MD    Wholly Owned    Office    None   400-1023      

Bethesda Ave Shops W W 3 [3]

   Bethesda    MD    Wholly Owned    Retail    None   400-1024      

Bethesda Ave Shops W W 4 [3]

   Bethesda    MD    Wholly Owned    Retail    None



--------------------------------------------------------------------------------

SCHEDULE 6.1(z)

Unencumbered Assets

November 14, 2011

 

Property
Number

    

Property

  

City

  

ST

  

Property

Type

  

Retail/Office/
Multifamily/
Development [1]

  

Eligible Property Exceptions

  400-1025      

Bethesda Ave Offices W W 4 [3]

   Bethesda    MD    Wholly Owned    Office    None   400-1026      

Bethesda Ave Shops W W 5 [3]

   Bethesda    MD    Wholly Owned    Retail    None   400-1027      

Bethesda Ave Offices W W 5 [3]

   Bethesda    MD    Wholly Owned    Office    None   400-1028      

Bethesda Ave Shops II [3]

   Bethesda    MD    Wholly Owned    Retail    Leasehold for a small portion of
the property terminates 12/31/25 with obligation of FRIT, as tenant, to purchase
the property on that date.   400-1029      

Bethesda Ave Shops III [3]

   Bethesda    MD    Wholly Owned    Retail    None   400-1030      

Bethesda Ave Shops Ravengard [3]

   Bethesda    MD    Wholly Owned    Retail    None   400-1031      

Bethesda Ave Shops Parking Lot [3]

   Bethesda    MD    Wholly Owned    Retail    None   400-1032      

4900 Hampden Lane [3]

   Bethesda    MD    Wholly Owned    Retail    None   400-1033      

Bethesda Ave. Office Ravengard [3]

   Bethesda    MD    Wholly Owned    Office    None   400-3031      

Elm Street-Retail (Bethesda) [3]

   Bethesda    MD    Wholly Owned    Retail    None   400-3032      

Kilbane/Jaffe Parcels [3]

   Bethesda    MD    Wholly Owned    Retail    None   400-3033      

Elm Street - Office (Bethesda) [3]

   Bethesda    MD    Wholly Owned    Office    None   400-3034      

Woodmont East-Retail [3]

   Bethesda    MD    Wholly Owned    Retail    None   400-3035      

Woodmont East - Offices [3]

   Bethesda    MD    Wholly Owned    Office    None   400-1910      

Rockville Town Square

   Rockville    MD    Wholly Owned    Retail    None   400-3101      

205 Greenwich Ave (Saks)

   Greenwich    CT    Wholly Owned    Retail    None   400-3400      

Fresh Meadows (Kohls Center)

   Queens    NY    Wholly Owned    Retail    None   400-3401      

Fresh Meadows (Filene’s Ctr)

   Queens    NY    Wholly Owned    Retail    None   400-3402      

Fresh Meadows (73rd Ave Strip)

   Queens    NY    Wholly Owned    Retail    None   400-3403      

Fresh Meadows (69th Ave Strip)

   Queens    NY    Wholly Owned    Retail    None   400-3500      

150 Post Street (SF)

   San Francisco    CA    Wholly Owned    Office    None   400-3525      

1344 3rd Street (Santa Monica)

   Santa Monica    CA    Wholly Owned    Retail    None   400-3600      

Sam’s Park & Shop

   Washington    DC    Wholly Owned    Retail    None   400-3601      

Village at Shirlington-Retail

   Arlington    VA    Wholly Owned    Retail    None   400-3602      

Village at Shirlington-Office

   Arlington    VA    Wholly Owned    Office    None   400-3604      

Friendship Center

   Washington    DC    Wholly Owned    Retail    None



--------------------------------------------------------------------------------

SCHEDULE 6.1(z)

Unencumbered Assets

November 14, 2011

 

Property
Number

    

Property

  

City

  

ST

  

Property

Type

  

Retail/Office/
Multifamily/
Development [1]

  

Eligible Property Exceptions

  420-4300      

14 N Fair Oaks (Pasadena)

   Pasadena    CA    Wholly Owned    Retail    None   420-4500      

643-653 5th Ave (S D)

   San Diego    CA    Wholly Owned    Retail    None   420-4502      

665 5th Ave (S D)

   San Diego    CA    Wholly Owned    Retail    None   420-4503      

825-831 5th Ave (S D)

   San Diego    CA    Wholly Owned    Retail    None   420-4700      

301 Arizona/1251-1253 3rd Street

   Santa Monica    CA    Wholly Owned    Retail    None   420-4702      

1225 3rd Street (Santa Monica)

   Santa Monica    CA    Wholly Owned    Retail    None   420-4704      

1337 3rd Street (Santa Monica)

   Santa Monica    CA    Wholly Owned    Retail    None   420-4705      

1343-1349 3rd Street (Santa Monica)

   Santa Monica    CA    Wholly Owned    Retail    None   421-4701      

1202 3rd Street (Santa Monica)

   Santa Monica    CA    Wholly Owned    Retail    None   422-4706      

1222 3rd Street (Santa Monica)

   Santa Monica    CA    Wholly Owned    Retail    None   423-4200      

1221-1227 Hermosa Ave (Hermosa)

   Hermosa Beach    CA    Wholly Owned    Retail    None   423-4707      

1232-1240 3rd Street (Santa Monica)

   Santa Monica    CA    Wholly Owned    Retail    None   424-4301      

140-168 W Colorado
(Tanner Mkt)

   Pasadena    CA    Wholly Owned    Retail    Ground lease expires 10/31/2016
(including option) and parking ground lease expires 12/15/2014 (no option).  
425-4225      

Galaxy Bldg - Hollywood

   Hollywood    CA    Non-Controlled    Retail    None   425-4226      

7001 Hollywood Blvd (Peterson)

   Hollywood    CA    Non-Controlled    Retail    None   428-4708      

214 Wilshire (SM)

   Santa Monica    CA    Wholly Owned    Retail    None   440-5002      

108-22 Queens Blvd
(Midway Th)

   Forest Hills    NY    Wholly Owned    Retail    None   450-5500      

Old Town Center (Los Gatos)

   Los Gatos    CA    Wholly Owned    Retail    None   451-5601      

301-303 E Houston St (Vogue)

   San Antonio    TX    Wholly Owned    Retail    None   451-5602      

225-233 E Houston St (Schaum)

   San Antonio    TX    Wholly Owned    Retail    None   451-5603      

St. Mary’s & E. Houston
(W Hotel)

   San Antonio    TX    Wholly Owned    Retail    None   451-5606      

111 Jefferson St (Pkg Lot)

   San Antonio    TX    Wholly Owned    Retail    None   451-5607      

300-302 E Houston St (Walgreen)

   San Antonio    TX    Wholly Owned    Retail    None   451-5608      

221-223 E Houston St (Court Bl)

   San Antonio    TX    Wholly Owned    Retail    None   451-5609      

219 E Houston St (Carl)

   San Antonio    TX    Wholly Owned    Retail    None   451-5610      

311-315 E Houston St (Kress)

   San Antonio    TX    Wholly Owned    Retail    None   451-5611      

306-308 E Houston St (Stuart)

   San Antonio    TX    Wholly Owned    Retail    None



--------------------------------------------------------------------------------

SCHEDULE 6.1(z)

Unencumbered Assets

November 14, 2011

 

Property
Number

    

Property

  

City

  

ST

  

Property

Type

  

Retail/Office/
Multifamily/
Development [1]

  

Eligible Property Exceptions

  490-1085      

Courthouse Center

   Rockville    MD    Controlled    Retail    None   490-1400      

Kings Court

   Los Gatos    CA    Controlled    Retail    Owned pursuant to ground lease
that expires 7/31/2024.   490-1720      

South Valley

   Alexandria    VA    Controlled    Retail    None   500-1010      

Bala Cynwyd Shopping Center

   Bala Cynwyd    PA    Wholly Owned    Retail    None   500-1050      

Bristol Plaza

   Bristol    CT    Wholly Owned    Retail    None   500-1090      

Crossroads Shopping Center

   Highland Park    IL    Wholly Owned    Retail    None   500-1097      

Crow Canyon Crest

   San Ramon    CA    Wholly Owned    Retail    None   500-1125      

Dedham Plaza

   Dedham    MA    Wholly Owned    Retail    None   500-1160      

Eastgate Shopping Center

   Chapel Hill    NC    Wholly Owned    Retail    None   500-1180      

Ellisburg Circle Shopping Center

   Cherry Hill    NJ    Wholly Owned    Retail    None   500-1200      

Falls Plaza Shopping Center

   Falls Church    VA    Wholly Owned    Retail    None   500-1202      

Flourtown Shopping Center

   Flourtown    PA    Wholly Owned    Retail    None   500-1217      

Finley Square Shopping Center

   Downers Grove    IL    Wholly Owned    Retail    None   500-1220      

Gratiot Plaza

   Roseville    MI    Wholly Owned    Retail    None   500-1235      

Gaithersburg Square Shopping Center

   Gaithersburg    MD    Wholly Owned    Retail    None   500-1236      

Gaithersburg Square Office Bld

   Gaithersburg    MD    Wholly Owned    Office    None   500-1245      

Garden Market Shopping Center

   Western Springs    IL    Wholly Owned    Retail    None   500-1326      

Huntington Shopping Center

   Huntington    NY    Wholly Owned    Retail    None   500-1440      

Lancaster Shopping Center

   Lancaster    PA    Wholly Owned    Retail    Shopping center lease expires
3/27/17 but has 12 remaining 5-year extension options.   500-1441      

Langhorne Square S C

   Levittown    PA    Wholly Owned    Retail    None   500-1443      

Laurel Shopping Center

   Laurel    MD    Wholly Owned    Retail    None   500-1475      

Mercer Mall

   Lawrenceville    NJ    Wholly Owned    Retail    Owned pursuant to ground
lease that expires 9/30/2028 with an option for the tenant to purchase the
property at a fixed price.   500-1476      

Mercer Mall - Loupinski/Moore

   Lawrenceville    NJ    Wholly Owned    Retail    None



--------------------------------------------------------------------------------

SCHEDULE 6.1(z)

Unencumbered Assets

November 14, 2011

 

Property
Number

    

Property

  

City

  

ST

  

Property

Type

  

Retail/Office/
Multifamily/
Development [1]

  

Eligible Property Exceptions

  500-1480      

Mid-Pike Plaza

   Rockville    MD    Wholly Owned    Retail    None   500-1500      

Town Center of New Britain

   New Britain    PA    Wholly Owned    Retail    None   500-1520      

Northeast Shopping Center

   Philadelphia    PA    Wholly Owned    Retail    None   500-1525      

North Lake Commons

   Lake Zurich    IL    Wholly Owned    Retail    None   500-1560      

Old Keene Mill Shopping Center

   Springfield    VA    Wholly Owned    Retail    None   500-1580      

Pan Am Shopping Center

   Fairfax    VA    Wholly Owned    Retail    None   500-1610      

Queen Anne Plaza

   Norwell    MA    Wholly Owned    Retail    None   500-1625      

Quince Orchard Shopping Center

   Gaithersburg    MD    Wholly Owned    Retail    None   500-1626      

Quince Orchard Office Building

   Gaithersburg    MD    Wholly Owned    Office    None   500-1627      

7700 Richmond Highway

   Alexandria    VA    Wholly Owned    Retail    None   500-1700      

Saugus Plaza

   Saugus    MA    Wholly Owned    Retail    None   500-1750      

Tower Shopping Center

   Springfield    VA    Wholly Owned    Retail    None   500-1761      

Troy Shopping Center

   Parsippany-Troy    NJ    Wholly Owned    Retail    None   500-1763      

Tysons Station Shopping Center

   Falls Church    VA    Wholly Owned    Retail    None   500-1880      

Falls Plaza - East

   Falls Church    VA    Wholly Owned    Retail    None   500-1883      

The Shops at Willow Lawn

   Richmond    VA    Wholly Owned    Retail    None   500-1889      

Willow Grove Shopping Center

   Willow Grove    PA    Wholly Owned    Retail    None

 

[1] Use shown is predominant use.

[2] Santana Row also constitutes a mixed-use property.

[3] Bethesda Row also constitutes a mixed-use property.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption Agreement (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [the][each] Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each]1 Assignee identified in item 2 below ([the][each,
an] “Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]2 hereunder are several and not joint.]3
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by [the][each] Assignee. The
Standard Terms and Conditions set forth in Annex 1 attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any Guarantees included in such facilities), and (ii) to the extent permitted to
be assigned under Applicable Law, all claims, suits, causes of action and any
other right of [the Assignor (in its capacity as a Lender)][the respective
Assignors (in their respective capacities as Lenders)] against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

1.    Assignor[s]:                                                   
                                         

 

 

1 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

2 

Select as appropriate.

3 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

A-1



--------------------------------------------------------------------------------

          [Assignor [is] [is not] a Defaulting Lender] 2.    Assignee[s]:   
                                                                             
                  [for each Assignee, indicate [Affiliate][Approved Fund] of
[identify Lender] 3.    Borrower:    Federal Realty Investment Trust 4.   
Administrative Agent:    PNC Bank, National Association, as the Administrative
Agent under the Credit Agreement 5.    Credit Agreement:    That certain Term
Loan Agreement dated as of November 22, 2011, by and among Federal Realty
Investment Trust, the financial institutions party thereto and their permitted
assignees under Section 12.6 thereof, PNC Bank, National Association, as
Administrative Agent, Capital One, N.A., as Syndication Agent, PNC Capital
Markets LLC and Capital One, N.A., as Joint Lead Arrangers and Joint Book
Runners and each of Regions Bank and SunTrust Bank, as a Documentation Agent 6.
   Assigned Interest[s]:   

 

Assignor[s]

   Assignee[s]   

Facility
Assigned4

   Aggregate Amount of
Commitment/Loans
for all Lenders      Amount of
Commitment/
Loans  Assigned      Percentage
Assigned of
Commitment/
Loans            $         $             %           $         $             % 
         $         $             % 

 

[7.   

Trade Date:

  

            ]5

[Page break]

 

 

4 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment.

5 

To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

A-2



--------------------------------------------------------------------------------

Effective Date:             , 20    [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S] [NAME OF ASSIGNOR] By:  

 

Name:   Title:   [NAME OF ASSIGNOR] By:  

 

Name:   Title:   ASSIGNEE[S] [NAME OF ASSIGNEE] By:  

 

Name:   Title:   [NAME OF ASSIGNEE] By:  

 

Name:   Title:  

 

A-3



--------------------------------------------------------------------------------

[Consented to and]6 Accepted: PNC BANK, NATIONAL ASSOCIATION, as Administrative
Agent By:  

 

Name:   Title:   [Consented to:]7 [FEDERAL REALTY INVESTMENT TRUST] By:  

 

Name:   Title:  

 

 

6 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

7 

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.

 

A-4



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an Eligible Assignee as defined in the Credit
Agreement (subject to such consents, if any, as may be required under
Section 12.6(b) of the Credit Agreement), (iii) from and after the Effective
Date specified for this Assignment and Assumption, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 8.1 or 8.2 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent, the Assignor or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest; and (vii) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

A-5



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date. The Assignor[s] and the Assignee[s] shall make all appropriate adjustments
in payments by the Administrative Agent for periods prior to such Effective Date
or with respect to the making of this assignment directly between themselves.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with the law of the State of New York.

 

A-6



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF GUARANTY

THIS GUARANTY dated as of November     , 2011, is executed and delivered by each
of the undersigned and the other Persons from time to time party hereto pursuant
to the execution and delivery of an Accession Agreement in the form of Annex I
hereto (all of the undersigned, together with such other Persons each a
“Guarantor” and collectively, the “Guarantors”) in favor of PNC BANK, NATIONAL
ASSOCIATION, in its capacity as Administrative Agent (together with its
successors and permitted assigns, the “Administrative Agent”) for the Lenders
(as defined herein) under that certain Term Loan Agreement dated as of
November 22, 2011 (as amended, restated, supplemented, or otherwise modified
from time to time, the “Credit Agreement”), by and among Federal Realty
Investment Trust, a real estate investment trust formed under the laws of the
State of Maryland (the “Borrower”), the financial institutions party thereto and
their permitted assignees under Section 12.6. thereof (collectively, the
“Lenders”), the Administrative Agent, Capital One, N.A., as Syndication Agent,
PNC Capital Markets LLC and Capital One, N.A., as Joint Lead Arrangers and Joint
Book Runners, and each of Regions Bank and SunTrust Bank, as a Documentation
Agent, for the benefit of itself and the Lenders (the Administrative Agent and
the Lenders, each individually a “Guarantied Party” and collectively, the
“Guarantied Parties”).

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make
available to the Borrower certain financial accommodations on the terms and
conditions set forth in the Credit Agreement;

WHEREAS, the Borrower and each of the Guarantors, though separate legal
entities, are mutually dependent on each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interests to obtain financing from the Lenders through their
collective efforts;

WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Administrative Agent and the Lenders making such financial
accommodations available to the Borrower under the Credit Agreement and,
accordingly, each Guarantor is willing to guarantee the Borrower’s obligations
to the Administrative Agent and the Lenders on the terms and conditions
contained herein; and

WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
to the Lenders making such financial accommodations to the Borrower.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:

Section 1. Guaranty. Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”): (a) all
indebtedness, liabilities, obligations, covenants and duties owing by the
Borrower to the Administrative Agent or any other Guarantied Party under or in
connection with the Credit Agreement and any other Loan Document, including
without limitation, the repayment of all principal of the Loans and the payment
of all interest, Fees, charges, reasonable attorneys’ fees and

 

B-1



--------------------------------------------------------------------------------

other amounts payable to the Administrative Agent or any other Guarantied Party
thereunder or in connection therewith (including, to the extent permitted by
Applicable Law, interest, Fees and other amounts that would accrue and become
due after the filing of a case or other proceeding under the Bankruptcy Code (as
defined below) or other similar Applicable Law but for the commencement of such
case or proceeding, whether or not such amounts are allowed or allowable in
whole or in part in such case or proceeding); (b) any and all extensions,
renewals, modifications, amendments or substitutions of the foregoing; (c) all
other Obligations; and (d) all reasonable out-of-pocket costs and expenses,
including, without limitation, reasonable attorneys’ fees and disbursements for
which the Borrower is responsible under Section 12.2. of the Credit Agreement.

Section 2. Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account. Accordingly, none of the Administrative Agent or the other
Guarantied Parties shall be obligated or required before enforcing this Guaranty
against any Guarantor: (a) to pursue any right or remedy any of them may have
against the Borrower, any other Guarantor or any other Person or commence any
suit or other proceeding against the Borrower, any other Guarantor or any other
Person in any court or other tribunal; (b) to make any claim in a liquidation or
bankruptcy of the Borrower, any other Guarantor or any other Person; or (c) to
make demand of the Borrower, any other Guarantor or any other Person or to
enforce or seek to enforce or realize upon any collateral security, if any, held
by the Administrative Agent or any other Guarantied Party which may secure any
of the Guarantied Obligations.

Section 3. Guaranty Absolute. Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the
Administrative Agent or the other Guarantied Parties with respect thereto. The
liability of each Guarantor under this Guaranty shall be absolute, irrevocable
and unconditional in accordance with its terms and shall remain in full force
and effect without regard to, and shall not be released, suspended, discharged,
terminated or otherwise affected by, any circumstance or occurrence whatsoever,
including without limitation, the following (whether or not such Guarantor
consents thereto or has notice thereof):

(a)(i) any change in the amount, interest rate or due date or other term of any
of the Guarantied Obligations, (ii) any change in the time, place or manner of
payment of all or any portion of the Guarantied Obligations, (iii) any amendment
or waiver of, or consent to the departure from or other indulgence with respect
to, the Credit Agreement, any other Loan Document, or any other document or
instrument evidencing or relating to any Guarantied Obligations, or (iv) any
waiver, renewal, extension, addition, or supplement to, or deletion from, or any
other action or inaction under or in respect of, the Credit Agreement, any of
the other Loan Documents, or any other documents, instruments or agreements
relating to the Guarantied Obligations or any other instrument or agreement
referred to therein or evidencing any Guarantied Obligations or any assignment
or transfer of any of the foregoing;

(b) any lack of validity or enforceability of the Credit Agreement, any of the
other Loan Documents, or any other document, instrument or agreement referred to
therein or evidencing any Guarantied Obligations or any assignment or transfer
of any of the foregoing;

 

B-2



--------------------------------------------------------------------------------

(c) any furnishing to the Administrative Agent or the other Guarantied Parties
of any security for the Guarantied Obligations, or any sale, exchange, release
or surrender of, or realization on, any collateral securing any of the
Obligations;

(d) any settlement or compromise of any of the Guarantied Obligations, any
security therefor, or any liability of any other party with respect to the
Guarantied Obligations, or any subordination of the payment of the Guarantied
Obligations to the payment of any other liability of the Borrower or any other
Loan Party;

(e) any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to such Guarantor,
the Borrower, any other Loan Party or any other Person, or any action taken with
respect to this Guaranty by any trustee or receiver, or by any court, in any
such proceeding;

(f) any act or failure to act by the Borrower, any other Loan Party or any other
Person which may adversely affect such Guarantor’s subrogation rights, if any,
against the Borrower to recover payments made under this Guaranty;

(g) any nonperfection or impairment of any security interest, if any, or other
Lien on any collateral, if any, securing in any way any of the Guarantied
Obligations;

(h) any application of sums paid by the Borrower, any other Guarantor or any
other Person with respect to the liabilities of the Borrower to the
Administrative Agent or the other Guarantied Parties, regardless of what
liabilities of the Borrower remain unpaid;

(i) any defect, limitation or insufficiency in the borrowing powers of the
Borrower or in the exercise thereof;

(j) any change in the corporate existence, structure or ownership of the
Borrower or any other Loan Party;

(k) any statement, representation or warranty made or deemed made by or on
behalf of the Borrower, any Guarantor or any other Loan Party under any Loan
Document, or any amendment hereto or thereto, proves to have been incorrect or
misleading in any respect; or

(l) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, a Guarantor hereunder (other than indefeasible payment
and performance in full in cash or release or termination of the obligations of
any Guarantor hereunder pursuant to the terms of the Credit Agreement).

Section 4. Action with Respect to Guarantied Obligations. The Administrative
Agent and the other Guarantied Parties may, at any time and from time to time,
without the consent of, or notice to, any Guarantor, and without discharging any
Guarantor from its obligations hereunder, take any and all actions described in
Section 3 and may otherwise: (a) amend, modify, alter or supplement the terms of
any of the Guarantied Obligations, including, but not limited to, extending or
shortening the time of payment of any of the Guarantied Obligations or changing
the interest rate that may accrue on any of the Guarantied Obligations;
(b) amend, modify, alter or supplement the Credit Agreement or any other Loan
Document; (c) sell, exchange, release or otherwise deal with all, or any part,
of any

 

B-3



--------------------------------------------------------------------------------

collateral securing any of the Guarantied Obligations; (d) release any other
Loan Party or other Person liable in any manner for the payment or collection of
the Guarantied Obligations; (e) exercise, or refrain from exercising, any rights
against the Borrower, any other Guarantor or any other Person; and (f) apply any
sum, by whomsoever paid or however realized, to the Guarantied Obligations in
such order as the Administrative Agent and the other Guarantied Parties shall
elect.

Section 5. Representations and Warranties. Each Guarantor hereby makes to the
Administrative Agent and the other Guarantied Parties all of the representations
and warranties made by the Borrower with respect to or in any way relating to
such Guarantor in the Credit Agreement and the other Loan Documents, as if the
same were set forth herein in full.

Section 6. Covenants. Each Guarantor will comply with all covenants which the
Borrower is to cause such Guarantor to comply with under the terms of the Credit
Agreement or any of the other Loan Documents.

Section 7. Waiver. Each Guarantor, to the fullest extent permitted by Applicable
Law, hereby waives notice of acceptance hereof or any presentment, demand,
protest or notice of any kind, and any other act or thing, or omission or delay
to do any other act or thing, which in any manner or to any extent might vary
the risk of such Guarantor or which otherwise might operate to discharge such
Guarantor from its obligations hereunder.

Section 8. Inability to Accelerate Loan. If the Administrative Agent and/or the
other Guarantied Parties are prevented under Applicable Law or otherwise from
demanding or accelerating payment of any of the Guarantied Obligations by reason
of any automatic stay or otherwise, the Administrative Agent and/or the other
Guarantied Parties shall be entitled to receive from each Guarantor, upon demand
therefor, the sums which otherwise would have been due had such demand or
acceleration occurred.

Section 9. Reinstatement of Guarantied Obligations. If a claim is ever made on
the Administrative Agent or any of the other Guarantied Parties for repayment or
recovery of any amount or amounts received in payment or on account of any of
the Guarantied Obligations, and the Administrative Agent or such other
Guarantied Party repays all or part of said amount by reason of (a) any
judgment, decree or order of any court or administrative body of competent
jurisdiction, or (b) any settlement or compromise of any such claim effected by
the Administrative Agent or such other Guarantied Party with any such claimant
(including the Borrower or a trustee in bankruptcy for the Borrower), then and
in such event each Guarantor agrees that any such judgment, decree, order,
settlement or compromise shall be binding on it, notwithstanding any revocation
hereof or the cancellation of the Credit Agreement, any of the other Loan
Documents, or any other instrument evidencing any liability of the Borrower, and
such Guarantor shall be and remain liable to the Administrative Agent or such
other Guarantied Party for the amounts so repaid or recovered to the same extent
as if such amount had never originally been paid to the Administrative Agent or
such other Guarantied Party.

Section 10. Subrogation. Upon the making by any Guarantor of any payment
hereunder for the account of the Borrower, such Guarantor shall be subrogated to
the rights of the payee against the Borrower; provided, however, that such
Guarantor shall not enforce any right or receive any payment by way of
subrogation or otherwise take any action in respect of any other claim or cause
of action such Guarantor may have against the Borrower arising by reason of any
payment or performance by

 

B-4



--------------------------------------------------------------------------------

such Guarantor pursuant to this Guaranty, unless and until all of the Guarantied
Obligations have been indefeasibly paid and performed in full. If any amount
shall be paid to such Guarantor on account of or in respect of such subrogation
rights or other claims or causes of action, such Guarantor shall hold such
amount in trust for the benefit of the Administrative Agent and the other
Guarantied Parties and shall forthwith pay such amount to the Administrative
Agent to be credited and applied against the Guarantied Obligations, whether
matured or unmatured, in accordance with the terms of the Credit Agreement or to
be held by the Administrative Agent as collateral security for any Guarantied
Obligations existing.

Section 11. Payments Free and Clear. All sums payable by each Guarantor
hereunder, whether of principal, interest, Fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes, subject to
Section 3.10. of the Credit Agreement) and if any Guarantor is required by
Applicable Law or by a Governmental Authority to make any such deduction or
withholding, such Guarantor shall pay to the Administrative Agent and the other
Guarantied Parties such additional amount as will result in the receipt by the
Administrative Agent and the other Guarantied Parties of the full amount payable
hereunder had such deduction or withholding not occurred or been required.

Section 12. Set-off. In addition to any rights now or hereafter granted under
any of the other Loan Documents or Applicable Law and not by way of limitation
of any such rights, each Guarantor hereby authorizes the Administrative Agent,
each Lender and any of their respective Affiliates, at any time while an Event
of Default exists, without any prior notice to such Guarantor or to any other
Person, any such notice being hereby expressly waived, but in the case of a
Lender or an Affiliate of a Lender subject to receipt of the prior written
consent of the Administrative Agent exercised in its sole discretion, to set off
and to appropriate and to apply any and all deposits (general or special,
including, but not limited to, indebtedness evidenced by certificates of
deposit, whether matured or unmatured) and any other indebtedness at any time
held or owing by the Administrative Agent, such Lender, or any of their
respective Affiliates, to or for the credit or the account of such Guarantor
against and on account of any of the Guarantied Obligations, although such
obligations shall be contingent or unmatured.

Section 13. Subordination. Each Guarantor hereby expressly covenants and agrees
for the benefit of the Administrative Agent and the other Guarantied Parties
that all obligations and liabilities of the Borrower to such Guarantor of
whatever description, including without limitation, all intercompany receivables
of such Guarantor from the Borrower (collectively, the “Junior Claims”) shall be
subordinate and junior in right of payment to all Guarantied Obligations. If an
Event of Default shall exist, then no Guarantor shall accept any direct or
indirect payment (in cash, property or securities, by setoff or otherwise) from
the Borrower on account of or in any manner in respect of any Junior Claim until
all of the Guarantied Obligations have been paid in full in cash.

Section 14. Avoidance Provisions. It is the intent of each Guarantor, the
Administrative Agent and the other Guarantied Parties that in any Proceeding,
such Guarantor’s maximum obligation hereunder shall equal, but not exceed, the
maximum amount which would not otherwise cause the obligations of such Guarantor
hereunder (or any other obligations of such Guarantor to the Administrative
Agent and the other Guarantied Parties) to be avoidable or unenforceable against
such Guarantor in such Proceeding as a result of Applicable Law, including
without limitation, (a) Section 548 of the Bankruptcy Code and (b) any state
fraudulent transfer or fraudulent conveyance act or statute applied in such
Proceeding, whether by virtue of Section 544 of the

 

B-5



--------------------------------------------------------------------------------

Bankruptcy Code or otherwise. The Applicable Laws under which the possible
avoidance or unenforceability of the obligations of such Guarantor hereunder (or
any other obligations of such Guarantor to the Administrative Agent and the
other Guarantied Parties) shall be determined in any such Proceeding are
referred to as the “Avoidance Provisions”. Accordingly, to the extent that the
obligations of any Guarantor hereunder would otherwise be subject to avoidance
under the Avoidance Provisions, the maximum Guarantied Obligations for which
such Guarantor shall be liable hereunder shall be reduced to that amount which,
as of the time any of the Guarantied Obligations are deemed to have been
incurred under the Avoidance Provisions, would not cause the obligations of such
Guarantor hereunder (or any other obligations of such Guarantor to the
Administrative Agent and the other Guarantied Parties), to be subject to
avoidance under the Avoidance Provisions. This Section is intended solely to
preserve the rights of the Administrative Agent and the other Guarantied Parties
hereunder to the maximum extent that would not cause the obligations of any
Guarantor hereunder to be subject to avoidance under the Avoidance Provisions,
and no Guarantor or any other Person shall have any right or claim under this
Section as against the Administrative Agent and the other Guarantied Parties
that would not otherwise be available to such Person under the Avoidance
Provisions.

Section 15. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the financial condition of the Borrower and the other
Guarantors, and of all other circumstances bearing upon the risk of nonpayment
of any of the Guarantied Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that neither
the Administrative Agent nor any of the other Guarantied Parties shall have any
duty whatsoever to advise any Guarantor of information regarding such
circumstances or risks.

Section 16. Governing Law. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

SECTION 17. WAIVER OF JURY TRIAL.

(a) EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG ANY GUARANTOR, THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS WOULD BE
BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY
AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT AND EACH GUARANTOR HEREBY
WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR
NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR
AGAINST ANY PARTY HERETO ARISING OUT OF THIS GUARANTY OR ANY OTHER LOAN DOCUMENT
OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR
AMONG ANY GUARANTOR, THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS OF ANY KIND
OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.

(b) EACH OF THE GUARANTORS, THE ADMINISTRATIVE AGENT AND EACH LENDER HEREBY
AGREES THE FEDERAL DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK AND ANY
STATE COURT LOCATED IN THE BOROUGH OF

 

B-6



--------------------------------------------------------------------------------

MANHATTAN, NEW YORK, NEW YORK SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY
CLAIMS OR DISPUTES BETWEEN OR AMONG ANY GUARANTOR, THE ADMINISTRATIVE AGENT OR
ANY OF THE LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO THIS GUARANTY OR ANY
OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR THEREFROM. EACH
GUARANTOR AND EACH OF THE GUARANTIED PARTIES EXPRESSLY SUBMIT AND CONSENT IN
ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH
COURTS WITH RESPECT TO SUCH CLAIMS OR DISPUTES. EACH PARTY FURTHER WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF
FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF
ANY ACTION BY ANY PARTY OR THE ENFORCEMENT BY ANY PARTY OF ANY JUDGMENT OBTAINED
IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

(c) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS AND THE TERMINATION OF THIS
GUARANTY.

Section 18. Loan Accounts. The Administrative Agent and each Lender may maintain
books and accounts setting forth the amounts of principal, interest and other
sums paid and payable with respect to the Guarantied Obligations, and in the
case of any dispute relating to any of the outstanding amount, payment or
receipt of any of the Guarantied Obligations or otherwise, the entries in such
books and accounts shall be deemed conclusive evidence of the amounts and other
matters set forth herein, absent manifest error. The failure of the
Administrative Agent or any Lender to maintain such books and accounts shall not
in any way relieve or discharge any Guarantor of any of its obligations
hereunder.

Section 19. Waiver of Remedies. No delay or failure on the part of the
Administrative Agent or any of the other Guarantied Parties in the exercise of
any right or remedy it may have against any Guarantor hereunder or otherwise
shall operate as a waiver thereof, and no single or partial exercise by the
Administrative Agent or any of the other Guarantied Parties of any such right or
remedy shall preclude any other or further exercise thereof or the exercise of
any other such right or remedy.

Section 20. Termination. This Guaranty shall remain in full force and effect
with respect to each Guarantor until payment in full in cash of the Guarantied
Obligations and the other Obligations, the termination or expiration of all of
the Lenders’ and the Administrative Agent’s obligations to make loans or other
financial accommodations or extensions of credit to the Borrower, and the
termination or cancellation of the Credit Agreement in accordance with its
terms.

Section 21. Successors and Assigns. Each reference herein to the Administrative
Agent or the other Guarantied Parties shall be deemed to include such Person’s
respective successors and assigns (including, but not limited to, any holder of
the Guarantied Obligations) in whose favor the provisions of this Guaranty also
shall inure, and each reference herein to each Guarantor shall be

 

B-7



--------------------------------------------------------------------------------

deemed to include such Guarantor’s successors and assigns, upon whom this
Guaranty also shall be binding. The Lenders may, in accordance with the
applicable provisions of the Credit Agreement, assign, transfer or sell any
Guarantied Obligation, or grant or sell participations in any Guarantied
Obligations, to any Person without the consent of, or notice to, any Guarantor
and without releasing, discharging or modifying any Guarantor’s obligations
hereunder. Subject to Section 12.9. of the Credit Agreement, each Guarantor
hereby consents to the delivery by the Administrative Agent or any Lender to any
Eligible Assignee or Participant (or any prospective Eligible Assignee or
Participant) of any financial or other information regarding the Borrower or any
Guarantor. No Guarantor may assign or transfer its rights or obligations
hereunder to any Person without the prior written consent of the Administrative
Agent and all other Guarantied Parties and any such assignment or other transfer
to which the Administrative Agent and all of the other Guarantied Parties have
not so consented shall be null and void.

Section 22. JOINT AND SEVERAL OBLIGATIONS. THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.

Section 23. Amendments. This Guaranty may not be amended except in a writing
signed by the Requisite Lenders (or all of the Lenders if required under the
terms of the Credit Agreement), the Administrative Agent and each Guarantor.

Section 24. Payments. All payments to be made by any Guarantor pursuant to this
Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at the Principal Office, not later than 1:00 p.m. Eastern
time on the date of demand therefor.

Section 25. Notices. All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Administrative Agent or any Lender at its
respective address for notices provided for in the Credit Agreement, or (c) as
to each such party at such other address as such party shall designate in a
written notice to the other parties. Each such notice, request or other
communication shall be effective (i) if mailed, when received; (ii) if
telecopied, when transmitted; or (iii) if hand delivered, when delivered;
provided, however, that any notice of a change of address for notices shall not
be effective until received.

Section 26. Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

Section 27. Headings. Section headings used in this Guaranty are for convenience
only and shall not affect the construction of this Guaranty.

Section 28. Limitation of Liability. Neither the Administrative Agent nor any of
the other Guarantied Parties, nor any Affiliate, officer, director, employee,
attorney, or agent of the Administrative Agent or any of the other Guarantied
Parties, shall have any liability with respect to, and each Guarantor hereby
waives, releases, and agrees not to sue any of them upon, any claim for any
special, indirect, incidental, or consequential damages suffered or incurred by
a Guarantor in

 

B-8



--------------------------------------------------------------------------------

connection with, arising out of, or in any way related to, this Guaranty or any
of the other Loan Documents, or any of the transactions contemplated by this
Guaranty, the Credit Agreement or any of the other Loan Documents. Each
Guarantor hereby waives, releases, and agrees not to sue the Administrative
Agent or any of the other Guarantied Parties or any of the Administrative
Agent’s or of any other Guarantied Parties’, officers, directors, employees,
attorneys, or agents for punitive damages in respect of any claim in connection
with, arising out of, or in any way related to, this Guaranty, the Credit
Agreement or any of the other Loan Documents, or any of the transactions
contemplated by the Credit Agreement or financed thereby.

Section 29. Electronic Delivery of Certain Information. Each Guarantor
acknowledges and agrees that information regarding the Guarantor may be
delivered electronically pursuant to Section 8.5. of the Credit Agreement.

Section 30. Definitions. (a) For the purposes of this Guaranty:

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights.

“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code; (ii) a
custodian (as defined in such Bankruptcy Code or any other applicable bankruptcy
laws) is appointed for, or takes charge of, all or any substantial part of the
property of any Guarantor; (iii) any other proceeding under any Applicable Law,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up or composition for adjustment of debts, whether now or hereafter in
effect, is commenced relating to any Guarantor; (iv) any Guarantor is
adjudicated insolvent or bankrupt; (v) any order of relief or other order
approving any such case or proceeding is entered by a court of competent
jurisdiction; (vi) any Guarantor makes a general assignment for the benefit of
creditors; (vii) any Guarantor shall fail to pay, or shall state that it is
unable to pay, or shall be unable to pay, its debts generally as they become
due; (viii) any Guarantor shall call a meeting of its creditors with a view to
arranging a composition or adjustment of its debts; (ix) any Guarantor shall by
any act or failure to act indicate its consent to, approval of or acquiescence
in any of the foregoing; or (x) any corporate action shall be taken by any
Guarantor for the purpose of effecting any of the foregoing.

(b) Terms not otherwise defined herein are used herein with the respective
meanings given them in the Credit Agreement.

[Signature on Next Page]

 

B-9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.

 

[GUARANTORS] By:  

    

Name:   Title:  

Address for Notices:

c/o Federal Realty Investment Trust

1626 East Jefferson Street

Rockville, Maryland 20852-4041

Attn: General Counsel

Telecopy Number: (301) 998-3715

Telephone Number: (301) 998-8100

 

B-10



--------------------------------------------------------------------------------

ANNEX I

FORM OF ACCESSION AGREEMENT

THIS ACCESSION AGREEMENT dated as of             , 20    , executed and
delivered by                     , a                     (the “New Guarantor”),
in favor of (a) PNC BANK, NATIONAL ASSOCIATION, in its capacity as
Administrative Agent (together with its successors and permitted assigns, the
“Administrative Agent”) for the Lenders (as defined herein) under that certain
Term Loan Agreement dated as of November 22, 2011 (as amended, restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”),
by and among Federal Realty Investment Trust, a real estate investment trust
formed under the laws of the State of Maryland (the “Borrower”), the financial
institutions party thereto and their permitted assignees under Section 12.6.
thereof (collectively, the “Lenders”), the Administrative Agent, Capital One,
N.A., as Syndication Agent, PNC Capital Markets LLC and Capital One, N.A., as
Joint Lead Arrangers and Joint Book Runners, and each of Regions Bank and
SunTrust Bank, as a Documentation Agent, and (b) the Lenders (the Administrative
Agent and the Lenders, collectively, the “Guarantied Parties”).

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent and the
Lenders have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Credit Agreement;

WHEREAS, the Borrower, the New Guarantor, and the existing Guarantors, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain financing from the Administrative
Agent and the Lenders through their collective efforts;

WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from the Administrative Agent and the Lenders making such financial
accommodations available to the Borrower under the Credit Agreement and,
accordingly, the New Guarantor is willing to guarantee the Borrower’s
obligations to the Administrative Agent and the Lenders on the terms and
conditions contained herein; and

WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Administrative Agent and the Lenders continuing to make such
financial accommodations to the Borrower.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:

Section 1. Accession to Guaranty. The New Guarantor hereby agrees that it is a
“Guarantor” under that certain Guaranty dated as of November     , 2011 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Guaranty”), made by each of the Guarantors party thereto in favor of the
Administrative Agent and the other Guarantied Parties and assumes all
obligations of a “Guarantor” thereunder and agrees to be bound thereby, all as
if the New Guarantor had been an original signatory to the Guaranty. Without
limiting the generality of the foregoing, the New Guarantor hereby:

 

B-11



--------------------------------------------------------------------------------

(a) irrevocably and unconditionally guarantees the due and punctual payment and
performance when due, whether at stated maturity, by acceleration or otherwise,
of all Guarantied Obligations (as defined in the Guaranty);

(b) makes to the Administrative Agent and the other Guarantied Parties as of the
date hereof each of the representations and warranties contained in Section 5 of
the Guaranty and agrees to be bound by each of the covenants contained in
Section 6 of the Guaranty; and

(c) consents and agrees to each provision set forth in the Guaranty.

SECTION 2. GOVERNING LAW. THIS ACCESSION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 3. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have their respective defined meanings given them in the Credit
Agreement.

[Signatures on Next Page]

 

B-12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.

 

[NEW GUARANTOR] By:  

    

Name:   Title:   Address for Notices: c/o Federal Realty Investment Trust 1626
East Jefferson Street Rockville, Maryland 20852-4041 Attn: General Counsel
Telecopy Number: (301) 998-3715 Telephone Number: (301) 998-8100

 

Accepted:

PNC BANK, NATIONAL

ASSOCIATION, as Administrative Agent

By:

 

    

Name:

 

Title:

 

 

B-13



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF NOTICE OF BORROWING

November     , 2011

PNC Bank, National Association

500 1st Avenue

P7-PFSC-04-I

Pittsburgh, PA 15222

Attn: Martin Hannak

Telecopier: (412) 762-8672

Ladies and Gentlemen:

Reference is made to that certain Term Loan Agreement dated as of November 22,
2011 (as amended, restated, supplemented, or otherwise modified from time to
time, the “Credit Agreement”), by and among Federal Realty Investment Trust, a
real estate investment trust formed under the laws of the State of Maryland (the
“Borrower”), the financial institutions party thereto and their permitted
assignees under Section 12.6. thereof, PNC Bank, National Association (together
with its successors and permitted assigns, the “Administrative Agent”), Capital
One, N.A., as Syndication Agent, PNC Capital Markets LLC and Capital One, N.A.,
as Joint Lead Arrangers and Joint Book Runners, and each of Regions Bank and
SunTrust Bank, as a Documentation Agent. Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the
Credit Agreement.

 

  1. Pursuant to Section 2.1.(b) of the Credit Agreement, the Borrower hereby
requests that the Lenders make Loans to the Borrower in an aggregate principal
amount equal to $        .

 

  2. The Borrower requests that such Loans be made available to the Borrower on
November     , 2011.

 

  3. The Borrower hereby requests that such Loans be of the following Type:

 [Check one box only]

 

¨¨   Base Rate Loans                     ¨¨   LIBOR Loans, with an initial
Interest Period for a duration of:               [Check one box only]         
  

         ¨¨   one month          ¨   three months          ¨¨   six months      
   ¨¨   other                     

 

C-1



--------------------------------------------------------------------------------

  4.

The Borrower requests that the proceeds of such Loans be made available to the
Borrower by                                  .1

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the date of the making of the requested Loans, and
after making such Loans, (a) no Default or Event of Default exists or shall
exist; and (b) the representations and warranties made or deemed made by the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party, are and shall be true and correct in all material respects (except in
the case of a representation or warranty qualified by materiality, in which case
such representation or warranty is and shall be true and correct in all
respects) with the same force and effect as if made on and as of such date
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct in all material respects (except in the case of
a representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances not
prohibited under the Credit Agreement. In addition, the Borrower certifies to
the Administrative Agent and the Lenders that all conditions to the making of
the requested Loans contained in Article V. of the Credit Agreement will have
been satisfied (or waived in accordance with the terms of the Credit Agreement)
at the time such Loans are made.

 

FEDERAL REALTY INVESTMENT TRUST By:  

    

Name:

 

Title:

 

 

 

1 

Indicate how the proceeds of the Loan are to be made available to the Borrower.

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF NOTICE OF CONTINUATION

            , 20    

PNC Bank, National Association

500 1st Avenue

P7-PFSC-04-I

Pittsburgh, PA 15222

Attn: Martin Hannak

Telecopier: (412) 762-8672

Ladies and Gentlemen:

Reference is made to that certain Term Loan Agreement dated as of November 22,
2011 (as amended, restated, supplemented, or otherwise modified from time to
time, the “Credit Agreement”), by and among Federal Realty Investment Trust, a
real estate investment trust formed under the laws of the State of Maryland (the
“Borrower”), the financial institutions party thereto and their permitted
assignees under Section 12.6. thereof, PNC Bank, National Association (together
with its successors and permitted assigns, the “Administrative Agent”), Capital
One, N.A., as Syndication Agent, PNC Capital Markets LLC and Capital One, N.A.,
as Joint Lead Arrangers and Joint Book Runners, and each of Regions Bank and
SunTrust Bank, as a Documentation Agent. Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the
Credit Agreement.

Pursuant to Section 2.6. of the Credit Agreement, the Borrower hereby requests a
Continuation of Loans under the Credit Agreement, and in that connection sets
forth below the information relating to such Continuation as required by such
Section of the Credit Agreement:

 

  1. The requested date of such Continuation is             , 20    .

 

  2. The aggregate principal amount of the Loans subject to the requested
Continuation is $        and the portion of such principal amount subject to
such Continuation is $        .

 

  3. The current Interest Period of the Loans subject to such Continuation ends
on             , 20    .

 

  4. The duration of the Interest Period for the Loans or portion thereof
subject to such Continuation is:

[Check one box only]

¨¨¨    one month ¨ ¨    three months ¨ ¨    six months ¨ ¨    other
                    

[Continued on next page]

 

D-1



--------------------------------------------------------------------------------

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Continuation,
and after giving effect to such Continuation, (a) no Default or Event of Default
exists or shall exist; and (b) the representations and warranties made or deemed
made by the Borrower and each other Loan Party in the Loan Documents to which
any of them is a party, are and shall be true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty is and shall be true
and correct in all respects) with the same force and effect as if made on and as
of such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall be true and correct in all respects)
on and as of such earlier date) and except for changes in factual circumstances
not prohibited under the Credit Agreement.

If notice of the requested Continuation was given previously by telephone, this
notice shall be considered the written confirmation of such telephone notice
required by Section 2.6. of the Credit Agreement.

 

FEDERAL REALTY INVESTMENT TRUST By:  

 

Name:   Title:  

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF NOTICE OF CONVERSION

            , 20    

PNC Bank, National Association

500 1st Avenue

P7-PFSC-04-I

Pittsburgh, PA 15222

Attn: Martin Hannak

Telecopier: (412) 762-8672

Ladies and Gentlemen:

Reference is made to that certain Term Loan Agreement dated as of November 22,
2011 (as amended, restated, supplemented, or otherwise modified from time to
time, the “Credit Agreement”), by and among Federal Realty Investment Trust, a
real estate investment trust formed under the laws of the State of Maryland (the
“Borrower”), the financial institutions party thereto and their permitted
assignees under Section 12.6. thereof, PNC Bank, National Association (together
with its successors and permitted assigns, the “Administrative Agent”), Capital
One, N.A., as Syndication Agent, PNC Capital Markets LLC and Capital One, N.A.,
as Joint Lead Arrangers and Joint Book Runners, and each of Regions Bank and
SunTrust Bank, as a Documentation Agent. Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the
Credit Agreement.

Pursuant to Section 2.7. of the Credit Agreement, the Borrower hereby requests a
Conversion of Loans of one Type into Loans of another Type under the Credit
Agreement, and in that connection sets forth below the information relating to
such Conversion as required by such Section of the Credit Agreement:

 

  1. The requested date of such Conversion is             , 20    .

 

  2. The Type of Loans to be Converted pursuant hereto is currently:

[Check one box only]

 

  ¨¨ Base Rate Loan

 

  ¨¨ LIBOR Loan

 

  3. The aggregate principal amount of the Loans subject to the requested
Conversion is $        and the portion of such principal amount subject to such
Conversion is $        .

 

E-1



--------------------------------------------------------------------------------

  4. The amount of such Loans to be so Converted is to be converted into Loans
of the following Type:

[Check one box only]

 

  ¨¨ Base Rate Loan

 

  ¨¨ LIBOR Loan, with an initial Interest Period for a duration of:

[Check one box only]

 

  ¨¨ one month

 

  ¨¨ three months

 

  ¨¨ six months

 

  ¨ other                     

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Conversion, and
after giving effect to such Conversion, (a) no Default or Event of Default
exists or shall exist9; and (b) the representations and warranties made or
deemed made by the Borrower and each other Loan Party in the Loan Documents to
which any of them is a party, are and shall be true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty is and shall be true
and correct in all respects) with the same force and effect as if made on and as
of such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall be true and correct in all respects)
on and as of such earlier date) and except for changes in factual circumstances
not prohibited under the Credit Agreement.

If notice of the requested Continuation was given previously by telephone, this
notice shall be considered the written confirmation of such telephone notice
required by Section 2.7. of the Credit Agreement.

 

FEDERAL REALTY INVESTMENT TRUST By:  

 

Name:   Title:  

 

9 

Note: A Base Rate Loan may not be converted into a LIBOR Loan if an Event of
Default exists.

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF NOTE

 

$                        , 20    

FOR VALUE RECEIVED, the undersigned, FEDERAL REALTY INVESTMENT TRUST, a real
estate investment trust formed under the laws of the State of Maryland (the
“Borrower”), hereby unconditionally promises to pay to the order of
                    (the “Lender”), in care of PNC Bank, National Association
(together with its successors and permitted assigns, the “Administrative
Agent”), at its office located at 500 1st Avenue, Pittsburgh, Pennsylvania
15222, or at such other address as may be specified by the Administrative Agent
to the Borrower, the principal sum of                     AND     /100 DOLLARS
($        ), or such lesser amount as may be the then outstanding and unpaid
balance of the Loan made by the Lender to the Borrower pursuant to, and in
accordance with the terms of, the Credit Agreement.

The Borrower further agrees to pay interest at said office, in like money, on
the unpaid principal amount owing hereunder from time to time on the dates and
at the rates and at the times specified in the Credit Agreement.

This Note (this “Note”) is one of the “Notes” referred to in that certain Term
Loan Agreement dated as of November 22, 2011 (as amended, restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”),
by and among Federal Realty Investment Trust, a real estate investment trust
formed under the laws of the State of Maryland (the “Borrower”), the financial
institutions party thereto and their permitted assignees under Section 12.6.
thereof, the Administrative Agent, Capital One, N.A., as Syndication Agent, PNC
Capital Markets LLC and Capital One, N.A., as Joint Lead Arrangers and Joint
Book Runners, and each of Regions Bank and SunTrust Bank, as a Documentation
Agent, and is subject to, and entitled to, all provisions and benefits thereof.
Capitalized terms used herein and not defined herein shall have the respective
meanings given to such terms in the Credit Agreement. The Credit Agreement,
among other things, (a) provides for the making of the Loan by the Lender to the
Borrower in the principal amount first mentioned above, (b) permits the
prepayment of the Loans by the Borrower subject to certain terms and conditions
and (c) provides for the acceleration of the Loans upon the occurrence of
certain specified events.

The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

Time is of the essence for this Note.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

F-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Note under
seal as of the date first written above.

 

FEDERAL REALTY INVESTMENT TRUST By:  

 

Name:   Title:  

 

F-2



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF OPINION OF COUNSEL TO THE BORROWER AND GUARANTORS

[ATTACHED]

 

G-1



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF COMPLIANCE CERTIFICATE

Reference is made to that certain Term Loan Agreement dated as of November 22,
2011 (as amended, restated, supplemented, or otherwise modified from time to
time, the “Credit Agreement”), by and among Federal Realty Investment Trust, a
real estate investment trust formed under the laws of the State of Maryland
(“Borrower”), the financial institutions party thereto and their permitted
assignees under Section 12.6. thereof, PNC Bank, National Association (together
with its successors and permitted assigns, the “Administrative Agent”), Capital
One, N.A., as Syndication Agent, PNC Capital Markets LLC and Capital One, N.A.,
as Joint Lead Arrangers and Joint Book Runners, and each of Regions Bank and
SunTrust Bank, as a Documentation Agent. Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given to them in the
Credit Agreement.

Pursuant to Section 8.3 of the Credit Agreement, the undersigned hereby
certifies to the Administrative Agent and the Lenders, in his or her capacity as
the [Chief Accounting Officer] [Chief Financial Officer] that:

1. The undersigned examined the books and records of the Borrower and has
conducted such other examinations and investigations as are reasonably necessary
to provide this Compliance Certificate.

2. Schedule 1 attached hereto accurately and completely sets forth the
calculations required to establish compliance with Section 9.1 of the Credit
Agreement on the date of the financial statements for the accounting period set
forth above.

3. To the best of the undersigned’s knowledge, information and belief after due
inquiry, no Default or Event of Default exists [if such is not the case, specify
such Default or Event of Default on Exhibit A, attached hereto, and its nature,
when it occurred and whether it is continuing and the steps being taken by the
Borrower with respect to such event, condition or failure].

4. The representations and warranties made or deemed made by the Borrower and
each other Loan Party in the Loan Documents to which any of them is a party, are
and shall be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty is and shall be true and correct in all respects)
with the same force and effect as if made on and as of such date except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances not
prohibited under the Credit Agreement [if such is not the case, specify which
representation or warranty is not true or correct on Exhibit A, attached hereto,
and describe why that is the case].

[Signature on next page]

 

H-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has signed this Compliance Certificate on
and as of the date first written above.

 

FEDERAL REALTY INVESTMENT TRUST By:  

 

Name:   Title:  

 

H-2



--------------------------------------------------------------------------------

EXHIBIT A

 

H-3